Exhibit 10.2

 

EXECUTION COPY

 

 

SECOND LIEN CREDIT AGREEMENT

 

among

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent
and Lender,

 

and

 

THE OTHER FINANCIAL
INSTITUTIONS PARTIES HERETO

 

with

 

KEYBANC CAPITAL MARKETS,

 

as Lead Arranger and
Book Runner

 

Dated as of December 31, 2007

 

$10,000,000 Term Loan Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

SECTION I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.1

DEFINED TERMS

1

 

 

 

1.2

USE OF CERTAIN TERMS

28

 

 

 

1.3

ACCOUNTING TERMS

29

 

 

 

1.4

ROUNDING

29

 

 

 

1.5

EXHIBITS AND SCHEDULES

29

 

 

 

1.6

REFERENCES TO AGREEMENTS AND LAWS

29

 

 

SECTION II.

THE COMMITMENTS AND EXTENSIONS OF CREDIT

30

 

 

2.1

LOANS; MAXIMUM AMOUNTS

30

 

 

 

2.2

BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS

30

 

 

 

2.3

PREPAYMENTS

31

 

 

 

2.4

PRINCIPAL AND INTEREST

34

 

 

 

2.5

FEES

35

 

 

 

2.6

COMPUTATION OF INTEREST AND FEES

35

 

 

 

2.7

MAKING PAYMENTS

35

 

 

 

2.8

FUNDING SOURCES

36

 

 

 

2.9

COLLATERAL

37

 

 

 

2.10

INCREMENTAL TRIGGER DATE

37

 

 

SECTION III.

TAXES, YIELD PROTECTION AND ILLEGALITY

37

 

 

3.1

TAXES

37

 

 

 

3.2

ILLEGALITY

38

 

 

 

3.3

INABILITY TO DETERMINE RATES

39

 

 

 

3.4

INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY

39

 

 

 

3.5

BREAKFUNDING COSTS

40

 

 

 

3.6

MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION

40

 

 

 

3.7

SURVIVAL

41

 

 

SECTION IV.

CONDITIONS PRECEDENT TO EXTENSION OF CREDIT

41

 

 

4.1

CONDITIONS OF EXTENSION OF CREDIT

41

 

i

--------------------------------------------------------------------------------


 

SECTION V.

REPRESENTATIONS AND WARRANTIES

46

 

 

5.1

EXISTENCE AND QUALIFICATION; POWER; COMPLIANCE WITH LAWS.

46

 

 

 

5.2

POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS

47

 

 

 

5.3

NO LEGAL BAR

47

 

 

 

5.4

EQUITY SECURITIES AND OWNERSHIP

47

 

 

 

5.5

FINANCIAL STATEMENTS; PROJECTIONS; NO MATERIAL ADVERSE EFFECT

48

 

 

 

5.6

LITIGATION

48

 

 

 

5.7

NO DEFAULT; CONTINUED BUSINESS

48

 

 

 

5.8

OWNERSHIP OF PROPERTY; LIENS

49

 

 

 

5.9

TAXES

49

 

 

 

5.10

MARGIN REGULATIONS; INVESTMENT COMPANY ACT

49

 

 

 

5.11

ERISA COMPLIANCE; EMPLOYEE MATTERS

50

 

 

 

5.12

INTANGIBLE ASSETS

51

 

 

 

5.13

COMPLIANCE WITH LAWS

51

 

 

 

5.14

ENVIRONMENTAL COMPLIANCE

51

 

 

 

5.15

INSURANCE

51

 

 

 

5.16

SWAP OBLIGATIONS

52

 

 

 

5.17

SOLVENCY

52

 

 

 

5.18

DISCLOSURE

52

 

 

 

5.19

PATRIOT ACT

52

 

 

 

5.20

RELATED TRANSACTIONS

53

 

 

 

5.21

SECURITY INTEREST IN COLLATERAL

53

 

 

 

5.22

PERMITS, ETC

53

 

 

 

5.23

MATERIAL CONTRACTS

54

 

 

 

5.24

CERTAIN FEES

54

 

 

 

5.25

AFFILIATE TRANSACTIONS

54

 

 

 

5.26

CLOSING DATE FOREIGN SUBSIDIARIES

54

 

 

SECTION VI.

AFFIRMATIVE COVENANTS

54

 

 

6.1

FINANCIAL STATEMENTS

54

 

 

 

6.2

CERTIFICATES, NOTICES AND OTHER INFORMATION

56

 

 

 

6.3

PAYMENT OF TAXES

59

 

ii

--------------------------------------------------------------------------------


 

6.4

PRESERVATION OF EXISTENCE

59

 

 

 

6.5

MAINTENANCE OF PROPERTIES

59

 

 

 

6.6

MAINTENANCE OF INSURANCE

59

 

 

 

6.7

COMPLIANCE WITH LAWS

60

 

 

 

6.8

INSPECTION RIGHTS

60

 

 

 

6.9

KEEPING OF RECORDS AND BOOKS OF ACCOUNT

61

 

 

 

6.10

COMPLIANCE WITH ERISA

61

 

 

 

6.11

COMPLIANCE WITH AGREEMENTS

61

 

 

 

6.12

SUBSIDIARY GUARANTIES AND PLEDGE OF OWNERSHIP INTERESTS

61

 

 

 

6.13

FURTHER ASSURANCES

62

 

 

 

6.14

USE OF PROCEEDS

63

 

 

 

6.15

LANDLORD WAIVERS

63

 

 

 

6.16

ADDITIONAL MATERIAL REAL ESTATE ASSETS

63

 

 

 

6.17

DORMANT SUBSIDIARIES

63

 

 

SECTION VII.

NEGATIVE COVENANTS

63

 

 

7.1

INDEBTEDNESS

63

 

 

 

7.2

LIENS

65

 

 

 

7.3

FUNDAMENTAL CHANGES

67

 

 

 

7.4

DISPOSITIONS

68

 

 

 

7.5

INVESTMENTS

69

 

 

 

7.6

RESTRICTED PAYMENTS

70

 

 

 

7.7

ERISA

71

 

 

 

7.8

CHANGE IN NATURE OF BUSINESS

71

 

 

 

7.9

TRANSACTIONS WITH AFFILIATES

71

 

 

 

7.10

USE OF PROCEEDS

72

 

 

 

7.11

CERTAIN INDEBTEDNESS PAYMENTS, ETC

72

 

 

 

7.12

FINANCIAL COVENANTS

72

 

 

 

7.13

ACCOUNTING CHANGES

73

 

 

 

7.14

GUARANTY UNDER MATERIAL INDEBTEDNESS AGREEMENT

73

 

 

 

7.15

AMENDMENTS TO ORGANIZATION AGREEMENTS, MATERIAL CONTRACTS AND FIRST LIEN LOAN
DOCUMENTS

73

 

 

 

7.16

NO FURTHER NEGATIVE PLEDGES

73

 

iii

--------------------------------------------------------------------------------


 

7.17

RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

74

 

 

 

7.18

SALES AND LEASE BACKS

74

 

 

 

7.19

DEPOSIT ACCOUNTS

74

 

 

 

7.20

ISSUANCE OF DISQUALIFIED CAPITAL STOCK

75

 

 

SECTION VIII.

EVENTS OF DEFAULT AND REMEDIES

75

 

 

8.1

EVENTS OF DEFAULT

75

 

 

 

8.2

REMEDIES UPON EVENT OF DEFAULT

77

 

 

SECTION IX.

ADMINISTRATIVE AGENT

79

 

 

9.1

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

79

 

 

 

9.2

DELEGATION OF DUTIES

79

 

 

 

9.3

LIABILITY OF ADMINISTRATIVE AGENT

79

 

 

 

9.4

RELIANCE BY ADMINISTRATIVE AGENT

80

 

 

 

9.5

NOTICE OF DEFAULT

80

 

 

 

9.6

CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT

80

 

 

 

9.7

INDEMNIFICATION OF ADMINISTRATIVE AGENT

81

 

 

 

9.8

ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY

81

 

 

 

9.9

SUCCESSOR ADMINISTRATIVE AGENT

82

 

 

 

9.10

DESIGNATION OF ARRANGER; NO AFFILIATE LIABILITY

82

 

 

 

9.11

INTERCREDITOR AGREEMENT

83

 

 

SECTION X.

MISCELLANEOUS

83

 

 

10.1

AMENDMENTS; CONSENTS

83

 

 

 

10.2

TRANSMISSION AND EFFECTIVENESS OF COMMUNICATIONS AND SIGNATURES

84

 

 

 

10.3

ATTORNEY COSTS, EXPENSES AND TAXES

85

 

 

 

10.4

SUCCESSORS AND ASSIGNS

85

 

 

 

10.5

SET-OFF

88

 

 

 

10.6

SHARING OF PAYMENTS

88

 

 

 

10.7

NO SETOFF

89

 

 

 

10.8

NO WAIVER; CUMULATIVE REMEDIES

89

 

 

 

10.9

USURY

90

 

 

 

10.10

COUNTERPARTS

90

 

iv

--------------------------------------------------------------------------------


 

10.11

INTEGRATION

90

 

 

 

10.12

NATURE OF LENDERS’ OBLIGATIONS

91

 

 

 

10.13

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

91

 

 

 

10.14

INDEMNITY BY BORROWER

91

 

 

 

10.15

NONLIABILITY OF LENDER

92

 

 

 

10.16

NO THIRD PARTIES BENEFITED

93

 

 

 

10.17

SEVERABILITY

93

 

 

 

10.18

CONFIDENTIALITY

93

 

 

 

10.19

FURTHER ASSURANCES

94

 

 

 

10.20

HEADINGS

95

 

 

 

10.21

TIME OF THE ESSENCE

95

 

 

 

10.22

FOREIGN LENDERS

95

 

 

 

10.23

REMOVAL AND REPLACEMENT OF LENDERS

95

 

 

 

10.24

GOVERNING LAW

96

 

 

 

10.25

WAIVER OF RIGHT TO TRIAL BY JURY

96

 

 

 

10.26

PATRIOT ACT NOTIFICATION

97

 

 

 

10.27

ENTIRE AGREEMENT

97

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

A

Form of Request for Extension of Credit

 

 

 

 

B

Form of Compliance Certificate

 

 

 

 

C

Form of Term Loan Note

 

 

 

 

D

Form of Assignment and Assumption

 

 

 

 

E

Form of Pledge and Security Agreement

 

 

 

 

F

Form of Multi-Party Guaranty

 

 

 

 

G

Forms of Opinions of Counsel

 

 

 

 

H

Form of Collateral Questionnaire

 

 

 

 

I

Form of Intercreditor Agreement

 

 

 

 

J

Form of Landlord Waiver

 

 

 

 

 

 

 

SCHEDULES

 

 

 

2.1

Commitments and Pro Rata Shares

 

 

 

 

5.1(a)

Exceptions to Good Standing

 

 

 

 

5.1(b)

Subsidiaries

 

 

 

 

5.4

Equity Securities and Ownership

 

 

 

 

5.11

ERISA Compliance; Employee Matters

 

 

 

 

5.15

Insurance

 

 

 

 

5.25

Affiliate Transactions

 

 

 

 

5.26

Dormant Subsidiaries

 

 

 

 

7.1(b)

Existing Indebtedness and Liens

 

 

 

 

7.1(e)

Existing Foreign Intercompany Indebtedness

 

 

 

 

7.4

Disposition of Property

 

 

vi

--------------------------------------------------------------------------------


 

7.5

Investments

 

 

 

 

7.12(a) 

Maximum First Lien Leverage Ratio

 

 

 

 

7.12(b) 

Maximum Total Leverage Ratio

 

 

 

 

7.12(c) 

Minimum Liquidity Ratio

 

 

 

 

7.12(d) 

Minimum Fixed Charge Coverage Ratio

 

 

 

 

7.12(e) 

Minimum Consolidated EBITDA

 

 

 

 

10.2

Offshore and Domestic Lending Offices, Addresses for Notices

 

 

vii

--------------------------------------------------------------------------------


 

SECOND LIEN CREDIT AGREEMENT

 

This SECOND LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of
December 31, 2007, by and among KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a
Delaware corporation (“Borrower”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent, as a Lender hereunder, such other lenders as shall from
time to time be party hereto, with KEYBANC CAPITAL MARKETS as Lead Arranger and
Book Runner hereunder.

 

RECITAL

 

Borrower has requested that Lenders provide a senior secured term loan facility
of up to $10,000,000, and Lenders and Administrative Agent are willing to do so
on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


SECTION I.
DEFINITIONS AND ACCOUNTING TERMS


 


1.1          DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
any division of a Person, (b) the acquisition of 100% of the capital stock,
partnership interests or equity of any Person, or otherwise causing any Person
to become a wholly-owned Subsidiary, or (c) a merger or consolidation or any
other combination with another Person (other than a Person that is a
Subsidiary).

 

“Additional Fourth Quarter 2007 Add-Backs” means the following: (i) amounts
representing general corporate expenses of the Borrower and its Subsidiaries
expected in good faith by the Borrower not to be incurred in the future (other
than in the fiscal quarter ending March 31, 2008) and not to exceed $954,000,
(ii) operating losses associated with the Borrower’s ENS operations not to
exceed $383,000, (iii) non-recurring legal expenses not to exceed $1,260,000 and
(iv) expected savings in respect of Haverstick corporate overhead not to exceed
$475,000; provided, however, for avoidance of doubt, if Borrower or any of its
Subsidiaries receives in any future period any insurance proceeds in respect of
the legal expenses referred to in clause (iii) of this definition, such proceeds
shall not be taken into account in calculating Consolidated EBITDA for such
period.

 

“Additional First Quarter 2008 Add-Backs” means amounts representing general
corporate expenses of the Borrower and its Subsidiaries expected in good faith
by the Borrower not to be incurred in the future and not to exceed $275,000.

 

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent hereafter may designate by written notice to
Borrower and Lenders.

 

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates (including, in the case of
KeyBank, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with another Person.  A Person shall
be deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners; or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agreement” means this Second Lien Credit Agreement, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time.

 

“Annual Payments” means, with respect to any Material Contract, (x) the total
amount of the payments expected to be paid or received, as applicable,  under
such Material Contract (y) divided by the total number of years of the term of
such Material Contract.

 

“Applicable Margin” means the following amounts per annum: in the case of the
Offshore Rate Margin, 800.0 basis points, and in the case of the Base Rate
Margin, 700.0 basis points.

 

For purposes of Borrower’s payment of interest in accordance with Section 2.4,
during any Interest Period beginning on or after the receipt by the
Administrative Agent of the Compliance Certificate with respect to the fiscal
year ending December 31, 2008 for which the Total Leverage Ratio is less than or
equal to 3.25:1.00 until the earlier of the date by which the next Compliance
Certificate is required to be delivered and the actual date of delivery of the
next Compliance Certificate, the Applicable Margin with respect to both Offshore
Rate Loans and Base Rate Loans for such Interest Period shall be reduced by 50
basis points from the rate otherwise set forth above.  For the avoidance of
doubt, any reduction in the Applicable Margin pursuant to the provisions above
shall not be permanent and shall be in effect only for so long as the applicable
Compliance Certificate demonstrates that the Total Leverage Ratio is at or below
the requisite level.  In the event that any financial statement delivered
pursuant to Section 6.1 or Compliance Certificate delivered pursuant to
Section 6.2 is shown to be inaccurate (regardless of whether this Credit
Agreement is in effect when such inaccuracy is discovered), and such inaccuracy,
if corrected would have led to a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) Borrower shall immediately deliver to Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined by reference to the corrected Compliance Certificate
(but in no event shall the Lenders owe any amounts to Borrower), and
(iii) Borrower shall immediately pay to the Administrative Agent the additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which

 

2

--------------------------------------------------------------------------------


 

payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof.  This paragraph shall not limit the rights of the
Administrative Agent and the Lenders hereunder.

 

“Applicable Payment Date” means, (a) as to any Offshore Rate Loan, the last day
of the relevant Interest Period or every ninety days, whichever is earlier, any
date that such Loan is prepaid or converted in whole or in part and the Maturity
Date; and (b) as to any other Obligations; the last Business Day of each
calendar quarter and the Maturity Date; provided, further, that interest
accruing at the Default Rate shall be payable from time to time upon demand of
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means KeyBanc Capital Markets, in its capacity as “Lead Arranger” and
“Book Runner.”

 

“Asset Sale” means a Disposition in one transaction or a series of transactions,
of all or any part of Borrower’s or any of its Subsidiaries’ businesses, assets
or properties of any kind, whether real, personal, or mixed and whether tangible
or intangible, whether now owned or hereafter acquired, including, without
limitation, contract rights, intellectual property and the Equity Securities of
any of Borrower’s Subsidiaries, other than inventory sold or leased in the
ordinary course of business.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in substantially the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable attorney’s and other fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet,
income statement and cash flows of Borrower and its Subsidiaries for each 52 or
53 week year, as applicable, on or about December 31.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1 % and (b) the rate of interest in effect for
such day as publicly announced from time to time by KeyBank as its “prime rate.”
Such prime rate is a rate set by KeyBank based upon various factors including
KeyBank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by KeyBank shall take effect at the opening of business on the day
specified in the

 

3

--------------------------------------------------------------------------------


 

public announcement of such change.  If KeyBank ceases to establish or publish a
prime rate, the applicable Base Rate thereafter shall be instead the prime rate
reported in The Wall Street Journal (or the average prime rate if a high and a
low prime rate are therein reported).

 

“Base Rate Loan” means a Loan made in not less than the Minimum Amount pursuant
to Requisite Notice to Administrative Agent by delivering (a) the initial
request for extension of credit on the Closing Date as more fully set forth in
Section 2.2(a) hereof or (b) thereafter, a Request for Extension of Credit not
later than the Requisite Time and specified to be a Base Rate Loan or if not
designated otherwise.  Interest on each Base Rate Loan shall be calculated using
the Applicable Margin for the Base Rate effective as of the date of the advance
of such Base Rate Loan.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banks in Cleveland, Ohio; New York, New York; San
Francisco, California; or (if interest is being determined by reference to the
Offshore Rate) London, England are generally authorized or obligated, by law or
executive order, to close.

 

“Capital Leases” means any and all leases under which certain obligations are
required to be capitalized on the books of a lessee in accordance with GAAP.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least ninety five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $500,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s.

 

“Cash Acquisition Consideration” means the amount of cash paid or payable in
connection with an Acquisition including, without limitation, (a) all amounts
recorded on the books of Borrower or any Subsidiary as deferred liabilities
(whether or not characterized as an

 

4

--------------------------------------------------------------------------------


 

earn-out) determined as of the Acquisition date, (b) contingent liabilities
(whether or not characterized as an earn-out) determined as of the date paid,
(c) Indebtedness assumed or incurred in connection with such Acquisition and
(d) Indebtedness of such Persons as are acquired in such Acquisition.

 

“Change of Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934, as then in effect), of (i) shares
representing more than thirty-five percent 35% of the aggregate ordinary Voting
Power and/or economic interest represented by the issued and outstanding capital
stock of Borrower or (ii) the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
Borrower; (b) during any period of twelve (12) consecutive months, the
occupation of a majority of the seats (other than vacant seats) on the board of
directors or other governing body of Borrower by Persons who were neither
(i) nominated by the board of directors or other governing body of Borrower nor
(ii) appointed by directors so nominated; (c) the occurrence of a change in
control, or other similar provision, as defined in any Material Indebtedness
Agreement or (d) the termination of the employment of Eric DeMarco by the
Borrower, whether initiated by the Borrower or by Mr. DeMarco, in substantially
the role served by him as of the Closing Date, unless an interim or permanent
successor reasonably acceptable to Administrative Agent and the Requisite
Lenders is immediately appointed, such acceptance not to be unreasonably
withheld.

 

“Closing Date” means the date all the conditions precedent in Section 4.1 are
satisfied or waived in accordance with Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.

 

“Collateral” has the meaning set forth in the Pledge and Security Agreement.

 

“Collateral Questionnaire” means a certificate substantially in the form of
Exhibit H that provides information with respect to the personal or mixed
property of each Credit Party.

 

“Commitment” means, in the aggregate $10,000,000, and for each Lender, the
amount set forth opposite such Lender’s name on Schedule 2.1, as such amount may
be reduced or adjusted from time to time in accordance with the terms of this
Agreement (collectively, the “Combined Commitments”).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer of Borrower.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment (including the portion of liabilities under
any Capital Lease that is or should be capitalized in accordance with GAAP) or
which should otherwise be capitalized” including, for

 

5

--------------------------------------------------------------------------------


 

the avoidance of doubt, expenditures in respect of software to the extent
capitalized in accordance with GAAP.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP after deducting
any appropriate and adequate reserves therefor in conformity with GAAP,
excluding cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding (i) the current portion of long term debt, (ii) other Indebtedness
with a stated maturity of less than one year that is outstanding at such time
and (iii) obligations in respect of revolving loans under any working capital
credit facility.

 

“Consolidated EBITDA” means, for any period, (x) the sum of the following,
provided that the items contained in clauses (b)-(g) below shall be added to
(a) only to the extent they have been deducted in the calculation of
Consolidated Net Income:

 


(A)           CONSOLIDATED NET INCOME; PROVIDED THAT ALL ITEMS OF GAIN AND
INCOME THAT ARE PROPERLY CLASSIFIED AS EXTRAORDINARY IN ACCORDANCE WITH GAAP
(BUT DO NOT FALL WITHIN CLAUSES (B)-(H) BELOW) SHALL BE EXCLUDED FROM SUCH
CONSOLIDATED NET INCOME;


 


(B)           CONSOLIDATED INTEREST CHARGES;


 


(C)           THE AMOUNT OF TAXES, BASED ON OR MEASURED BY INCOME, USED OR
INCLUDED IN THE DETERMINATION OF SUCH CONSOLIDATED NET INCOME;


 


(D)           THE AMOUNT OF DEPRECIATION AND AMORTIZATION EXPENSE DEDUCTED IN
DETERMINING SUCH CONSOLIDATED NET INCOME, INCLUDING ANY IMPAIRMENT OF GOODWILL
OR OTHER PURCHASED INTANGIBLES AS DEFINED UNDER FAS 142 OR FAS 144;


 


(E)           ANY NON-CASH STOCK BASED COMPENSATION CHARGES IN SUCH PERIOD
PURSUANT TO GAAP;


 


(F)            THE AMOUNT OF NON-CASH COSTS FROM THE DISPOSAL OF ASSETS OR
CHANGES TO GAAP;


 


(G)           THE AMOUNT OF EARN-OUT OR SIMILAR PAYMENTS REQUIRED TO BE REPORTED
AS COMPENSATION EXPENSE INSTEAD OF GOODWILL;


 

(h)           solely with respect to the fiscal quarter ended December 31, 2007,
the Additional Fourth Quarter 2007 Add-Backs;

 

(i)            solely with respect to the fiscal quarter ended March 31, 2008,
the Additional First Quarter 2008 Add-Backs;

 

6

--------------------------------------------------------------------------------


 

(j)            upon the implementation of FAS 141R, the amount of the purchase
price and related transaction costs of any Acquisition required to be expensed
during such period that would otherwise have been classified as goodwill prior
to such implementation;

 

(k)           other non-cash items reducing Consolidated Net Income (excluding
any such non-cash item to the extent that it represents an accrual or reserve
for potential cash items in any future period or amortization of a prepaid cash
item that was paid in a prior period);

 

minus

 

(x)            other non-cash items increasing Consolidated Net Income for such
period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period);

 

(y)           the amount of interest income included in the determination of
such Consolidated Net Income; and

 

(z)            the Rental Variance.

 

Notwithstanding the foregoing, for purposes of calculating the Consolidated
EBITDA for any period that includes any fiscal quarter that ended prior to the
Closing Date, the deemed Consolidated EBITDA for such Fiscal Quarter shall be
(i) for the fiscal quarter ended March 31, 2007, $4,776,000, (ii) for the fiscal
quarter ended June 30, 2007, $2,336,000 and (iii) for the fiscal quarter ended
September 30, 2007, $4,583,000.

 

“Consolidated Excess Cash Flow” means:

 

(i) with respect to fiscal year 2008, an amount (if positive) determined for
Borrower and its Subsidiaries on a consolidated basis equal to:

 

(a) The amount of set forth on the audited Consolidated Statements of Cash Flows
of Borrower for fiscal year 2008 across from the heading “Net cash provided by
continuing operations”;

 

minus

 

(b) the sum, without duplication, of the amounts for such period of:

 

(1) voluntary and scheduled repayments of Indebtedness (excluding repayments of
any revolving credit indebtedness except to the extent the obligation of the
relevant lenders to make such revolving credit available is permanently reduced
or terminated in connection with such repayments, to the extent of such
reduction or termination);

 

(2) Consolidated Capital Expenditures paid in cash (net of any proceeds of
related financings with respect to such expenditures); and

 

(3) the proceeds used to make mandatory prepayments pursuant to
Section 2.4(b)(i), 2.4(b)(ii) and 2.4(b)(vi), only to the extent included in
clause (i)(a) above; and

 

7

--------------------------------------------------------------------------------


 

(ii) for any period ending after fiscal year 2008, an amount (if positive)
determined for Borrower and its Subsidiaries on a consolidated basis equal to:

 

(a) the sum, without duplication, of the amounts for such period of:

 

(1) Consolidated EBITDA;

 

(2) interest income;

 

(3) extraordinary cash gains and extraordinary cash other income; and

 

(4) the Consolidated Working Capital Adjustment;

 

minus

 

(b) the sum, without duplication, of the amounts for such period of:

 

(1) voluntary and scheduled repayments of Indebtedness (excluding repayments of
any revolving credit indebtedness except to the extent the obligation of the
relevant lenders to make such revolving credit available is permanently reduced
or terminated in connection with such repayments, to the extent of such
reduction or termination);

 

(2) Consolidated Capital Expenditures paid in cash (net of any proceeds of
related financings with respect to such expenditures);

 

(3) Consolidated Interest Charges to the extent payable in cash;

 

(4) provisions for current taxes based on income of Borrower and its
Subsidiaries and payable in cash with respect to such period; and

 

(5) the proceeds used to make mandatory prepayments pursuant to
Section 2.4(b)(i), 2.4(b)(ii) and 2.4(b)(vi), only to the extent included in
clause (i)(a) above.

 

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses payable by Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
payable by Borrower and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP and (c) the
portion of rent under any Synthetic Lease Obligation that would be treated as
interest in accordance with GAAP if the Synthetic Lease Obligation were treated
as a Capital Lease under GAAP.

 

“Consolidated Net Income” means, (i) the net income (or loss) of Borrower and
its Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus (ii) the sum of:

 

8

--------------------------------------------------------------------------------



 


(A)                                  THE INCOME (OR LOSS) OF ANY PERSON (OTHER
THAN A SUBSIDIARY OF BORROWER) IN WHICH ANY OTHER PERSON (OTHER THAN BORROWER OR
ANY OF ITS SUBSIDIARIES) HAS A JOINT INTEREST, EXCEPT TO THE EXTENT OF THE
AMOUNT OF DIVIDENDS OR OTHER DISTRIBUTIONS ACTUALLY PAID TO BORROWER OR ANY OF
ITS SUBSIDIARIES BY SUCH PERSON DURING SUCH PERIOD, PLUS


 


(B)                                 THE INCOME (OR LOSS) OF ANY PERSON ACCRUED
PRIOR TO THE DATE IT BECOMES A SUBSIDIARY OF BORROWER OR IS MERGED INTO OR
CONSOLIDATED WITH BORROWER OR ANY OF ITS SUBSIDIARIES OR THAT PERSON’S ASSETS
ARE ACQUIRED BY BORROWER OR ANY OF ITS SUBSIDIARIES; PLUS


 


(C)                                  THE INCOME (OR LOSS) OF ANY SUBSIDIARY OF
BORROWER TO THE EXTENT THAT THE DECLARATION OR PAYMENT OF DIVIDENDS OR SIMILAR
DISTRIBUTIONS BY THAT SUBSIDIARY OF THAT INCOME IS NOT AT THE TIME PERMITTED BY
OPERATION OF THE TERMS OF ITS CHARTER OR ANY AGREEMENT, INSTRUMENT, JUDGMENT,
DECREE, ORDER, STATUTE, RULE OR GOVERNMENTAL REGULATION APPLICABLE TO THAT
SUBSIDIARY, PLUS


 


(D)                                 ANY AFTER TAX GAINS OR LOSSES ATTRIBUTABLE
TO ASSET SALES OR RETURNED SURPLUS ASSETS OF ANY PENSION PLAN, PLUS


 


(E)                                  THE INCOME (OR LOSS) FROM DISCONTINUED
OPERATIONS.


 

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a positive or a negative number) by
which Consolidated Working Capital as of the beginning of such period exceeds
(or is less than) Consolidated Working Capital as of the end of such period, as
adjusted for any non-cash changes in deferred tax assets and deferred tax
liabilities of Borrower and its Subsidiaries; provided, however, the
Consolidated Working Capital Adjustment may be decreased by an amount determined
by the Administrative Agent in its reasonable discretion to reflect a decrease
in the accounts payable of Borrower and its Subsidiaries resulting from a
material decrease in the historic consolidated days payable of Borrower and its
Subsidiaries.

 

“Continuation” and “Continue” mean, with respect to any Offshore Rate Loan, the
continuation of such Offshore Rate Loan as an Offshore Rate Loan on the last day
of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

 

“Credit Party” means Borrower and each Guarantor.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement,

 

9

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States of America or other applicable jurisdictions from time to time in
effect affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate that is two percent (2.0%) per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any fees and other amounts, at a rate which
is two percent (2.0%) per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans).

 

“Disclosure Letter” means that Disclosure Letter of even date herewith and
delivered to Administrative Agent together with this Agreement, as the same may
be updated from time to time with the consent of the Requisite Lenders.

 

“Disposition” or “Dispose” means the sale, lease or sub lease (as lessor or
sublessor), assignment, conveyance, transfer, License Disposition or other
disposition (including any sale and leaseback transaction) of any property by
any Person, or any exchange of property by such Person with any other Person,
including any sale, assignment, transfer or other disposal with or without
recourse of any notes or accounts receivable or any rights and claims associated
therewith; provided, however, that an issuance by a Person of its Equity
Securities shall not be a Disposition.

 

“Disqualified Capital Stock” means an Equity Security that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date with respect to the Term
Loans, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Securities of the
type referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Maturity Date with respect to the Term Loans,
(c) contains any repurchase obligation that may come into effect prior to
payment in full of all Obligations, (d) requires cash dividend payments prior to
one year after the Maturity Date with respect to the Term Loans, (e) does not
provide that any claims of any holder of such Equity Security may have against
Borrower or any of its Subsidiaries (including any claims as judgment creditor
or other creditor in respect of claims for the breach of any covenant contained
therein) shall be fully subordinated (including a full remedy bar) to the
Obligations in a manner satisfactory to Administrative Agent, (f) provides the
holders of such Equity Security with any rights to receive any cash upon the
occurrence of a change of control prior to the first anniversary date on which
the Obligations have been irrevocably paid in full, unless the rights to receive
such cash are contingent upon the Obligations being irrevocably paid in full, or
(g) is prohibited by the terms of this Agreement.

 

“Dollar,” “USD” and “$” mean lawful money of the United States of America.

 

10

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiaries” has the meaning set forth in Section 5.26 hereof.

 

“Eligible Assignee” means (a) a financial institution organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States;
(c) any Lender or any Affiliate of a Lender or an Approved Fund; (d) any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended) which extends credit or buys loans as one of
its businesses, including but not limited to, insurance companies, mutual funds
and lease financing companies; or (e) any Person (other than a natural Person)
approved by Borrower (so long as no Default or Event of Default has occurred and
is continuing) and Administrative Agent.  Neither Borrower nor any Affiliate of
Borrower shall be an Eligible Assignee.

 

“Employee Benefits Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA, including without limitation, a 401k plan, employee stock
purchase program, deferred compensation program or similar programs maintained
by Borrower or any of its Subsidiaries within the past five years from the date
hereof.

 

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to Borrower or any of its properties.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests or other equity interests in such
Person (regardless of how designated and whether or not voting or non-voting)
and (b) all warrants, options and other rights to acquire any of the foregoing,
other than convertible debt securities which have not been converted into common
stock, preferred stock, participations, shares, partnership interests or other
equity interests in any such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor Federal statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any of its Subsidiaries within the meaning
of Sections 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).  Any former
ERISA Affiliate of Borrower or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of Borrower or any such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Borrower or such Subsidiary and with respect to liabilities arising
after such period for which Borrower or such Subsidiary could be liable under
the Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan;
(ii) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Pension Plan

 

11

--------------------------------------------------------------------------------


 

(whether or not waived in accordance with Section 412(d) of the Code) or the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) notice of intent to terminate a
Pension Plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more non-related
contributing sponsors or the termination of any such Pension Plan resulting in
liability to Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might reasonably constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any liability or
potential liability therefor, or the receipt by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan or the assets thereof, or
against Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Code or pursuant to ERISA with respect to
any Pension Plan.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

 

“Event of Default” means any of the events specified in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal statute.

 

“Existing Indebtedness” means (i) Indebtedness and other obligations outstanding
under that certain Credit Agreement, dated as of October 2, 2006, between
Borrower, KeyBank National Association, KeyBank Capital Markets and the lenders
thereunder, as amended prior to

 

12

--------------------------------------------------------------------------------


 

the Closing Date and (ii) Indebtedness and other obligations outstanding under
that certain Loan Agreement, dated as of January 16, 2004, between Haverstick
Consulting, Inc. and Menard, Inc., as amended prior to the Closing Date.

 

“Extension of Credit” means a Borrowing, Conversion or Continuation of Loans.

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of Borrower or any of it Subsidiaries not in the ordinary course of
business,  pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement (including the
Merger Agreement) and proceeds of insurance, in each case net of all actual and
reasonable costs incurred by Borrower or any of its Subsidiaries, in connection
with such non-ordinary course cash receipt (excluding, however, (i) any Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net Cash Equity
Proceeds or the net cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries, in each case, which are subject to
Section 2.3(b) and (ii) proceeds from the Westfield Receivable.

 

“Facilities Letter” means that certain Facilities Letter, dated October 24,
2007, by and between Arranger and Borrower, including all attachments thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to KeyBank on such day on such transactions as determined
by Administrative Agent.

 

“Fee Letter” means that certain Fee Letter, dated December     , 2007, by and
between Arranger and Borrower.

 

“First Lien Administrative Agent” means KeyBank National Association, in its
capacity as administrative agent under the First Lien Credit Agreement or any
successor administrative agent thereunder.

 

“First Lien Credit Agreement” means (i) that certain credit agreement dated as
of the date hereof among Borrower, KeyBank National Association, as a lender and
as administrative agent, such other lenders as shall from time to time be party
thereto, with KeyBanc Capital Markets as lead arranger and book runner
thereunder, as amended, restated, supplemented or modified from time to time to
the extent permitted by this Agreement and the Intercreditor Agreement.

 

“First Lien Event of Default” shall have the meaning assigned to the term “Event
of Default” in the First Lien Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

“First Lien Lender” means a “Lender” as defined in the First Lien Credit
Agreement.

 

“First Lien Leverage Ratio” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) the aggregate
amount of Indebtedness less the sum of (i) the aggregate amount of Indebtedness
under this Agreement, (ii) Subordinated Debt as of such date and (iii) unsecured
obligations in respect of earn-out payments, holdback amounts or other similar
obligations in connection with Acquisitions by Borrower or any of its
subsidiaries (including in connection with the MRC and Haverstick Acquisitions)
to the extent payable in cash to (b) Consolidated EBITDA for the period of the
four quarters ending on, or ending most recently prior to, such date.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents as defined in the First Lien Credit Agreement, including other
security documents, guaranties and the notes issued thereunder.

 

“First Lien Loans” means, collectively, the First Lien Term Loan and the First
Lien Revolving Loans.

 

“First Lien Obligations” shall have the meaning assigned to the term
“Obligations” in the First Lien Credit Agreement.

 

“First Lien Revolving Loans” shall have the meaning assigned to the term
“Revolving Loan” in the First Lien Credit Agreement.

 

“First Lien Term Loan” shall have the meaning assigned to the term “Original
Term Loan” in the First Lien Credit Agreement.

 

“First-Tier Material Foreign Subsidiary” means a direct Foreign Subsidiary of
either Borrower or a Domestic Subsidiary that is also a Material Subsidiary.

 

“Fixed Charge Coverage Ratio” means as of any date of determination the ratio of
(a) Borrower’s Consolidated EBITDA for the preceding four quarters most recently
ended to (b) the sum of (i) scheduled principal amortization payments made
pursuant to this Agreement and the Second Lien Credit Agreement,
(ii) Consolidated Interest Charges to the extent paid in cash,
(iii) consolidated income taxes to the extent paid in cash (less cash income tax
refunds actually received attributable to taxes paid in the current or
immediately prior fiscal year), (iv) Consolidated Capital Expenditures, (v) cash
losses resulting from discontinued operations, (vi) cash payments made by
Borrower or any of its Subsidiaries in respect of earn-out, holdback or other
similar obligations in connection with Acquisitions (including in connection
with the MRC and Haverstick Acquisitions), all as determined in accordance with
GAAP and in each case for the four quarters most recently ended.

 

“Foreign Subsidiary” means a Subsidiary that is organized outside of the United
States of America.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

14

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination (except as otherwise set forth
in Section 1.3), consistently applied.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, or (c) any court,
administrative tribunal or public utility.

 

“Guarantor” shall mean each Domestic Subsidiary which is a Material Subsidiary
in existence on the date hereof (as set forth on Schedule 5.1 hereof) and
thereafter any other Domestic Subsidiary that shall become an obligor under the
Multi-Party Guaranty pursuant to the terms of Section 6.12 hereof.

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable or performable by, any other
Person or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term Guaranty Obligation shall not include performance bond or
other bond guarantees or endorsements of instruments for deposit or collection
in the ordinary course of business.  The amount of any Guaranty Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, covered by such Guaranty
Obligation or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Person in good faith.

 

“Haverstick” means Haverstick Consulting, Inc., an Indiana corporation.

 

“Hazardous Substance” means any substance, material or waste, including asbestos
and petroleum (including crude oil or any fraction thereof), which is or becomes
designated, classified or regulated as “toxic,” “hazardous,” a “pollutant” or
similar designation under any Laws.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the fiscal year ended
December 31, 2006, consisting of a consolidated balance sheet, a consolidated
statement of income and a consolidated cash flow statement for such fiscal year,
and (ii) for the interim period from December 31, 2006, to the Closing Date,
internally prepared, unaudited financial statements of

 

15

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries, consisting of a consolidated balance sheet, a
consolidated statement of income and a consolidated cash flow statement for each
quarterly period completed prior to forty-five (45) days before the Closing
Date, in the case of clauses (i) and (ii), certified by a Responsible Officer of
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

“Indebtedness” means, as to any Person:

 

(a)                                  all obligations of such Person for borrowed
money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily paid and all obligations in respect of drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money;

 

(c)                                  any direct or contingent obligations of
such Person arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments, but
excluding performance bonds and guaranties thereof, other than in the form of a
letter of credit;

 

(d)                                 the Swap Termination Value of any Swap
Contract;

 

(e)                                  with or without recourse, all obligations
of such Person to pay the deferred purchase price of property or services in
cash, including any obligations in respect of earn-out payments, holdback
amounts or other similar obligations in connection with Acquisitions by Borrower
or any of its Subsidiaries, but excluding all trade payables incurred in the
ordinary course of business having a term of less than six (6) months and not
overdue by more than sixty (60) days, provided that (i) up to $3,000,000 at any
time outstanding of trade payables incurred in the ordinary course of business
having a term of less than six (6) months and not overdue by more than ninety
(90) days shall not be considered Indebtedness hereunder and (ii) up to
$1,000,000 at any time outstanding of trade payables incurred in the ordinary
course of business having a term of less than six (6) months and not overdue by
more than one hundred and twenty (120) days shall not be considered Indebtedness
hereunder;

 

(f)                                    Capital Leases or Synthetic Lease
Obligations, where (i) the amount of Indebtedness in the case of Capital Leases
shall be the amount of the capitalized lease liability properly classified as a
liability on a balance sheet in conformity with GAAP and (ii) the amount of
Indebtedness in the case of Synthetic Lease Obligations shall be the sum of all
outstanding principal advances and any other sums advanced and outstanding
pursuant to the Synthetic Lease Obligations;

 

(g)                                 all obligations under asset securitization
financing transactions, including recourse sales of receivables but exclusive of
nonrecourse sales of receivables;

 

(h)                                 all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person;

 

16

--------------------------------------------------------------------------------


 

(i)                                     all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital  Stock of such Person; and

 

(j)                                     all Guaranty Obligations of such Person
in respect of any of the foregoing obligations of any other Person.

 

For all purposes of this Agreement, the Indebtedness of any Person shall
include, the Indebtedness of any partnership or joint venture (to the extent the
joint venture consists of a legal entity where a joint venturer has pass-through
liability for all of the debts of the joint venture) in which such Person is a
general partner or a joint venturer, unless other than with respect to clause
(g) above) such Indebtedness is expressly made non-recourse to such Person
(subject to customary recourse exceptions acceptable to Requisite Lenders).

 

“Indemnified Liabilities” has the meaning set forth in Section 10.14.

 

“Indemnitees” has the meaning set forth in Section 10.14.

 

“Intercreditor Agreement” means an intercreditor agreement in the form of
Exhibit I among the Administrative Agent, the First Lien Administrative Agent
and the Credit Parties.

 

“Interest Period” means for each Offshore Rate Loan, (i) initially, the period
commencing on the date such Offshore Rate Loan is disbursed or Continued or
Converted into such Offshore Rate Loan, and (ii) thereafter, the period
commencing on the last day of the preceding Interest Period, and ending, in each
case, on the earlier of (x) the scheduled Maturity Date, or (y) one, two, three
or six months thereafter, as elected by Borrower; provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  unless Administrative Agent otherwise
consents, there may not be more than five (5) Interest Periods for Offshore Rate
Loans in effect at any time.

 

“Intellectual Property Security Agreement” means the Patent Security Agreement,
the Trademark Security Agreement, and the Copyright Security Agreement, each
dated as of the date hereof, executed in favor of Administrative Agent (for the
account of each Lender in accordance with its Pro Rata Share).

 

“Internal Control Event” means a material weakness in, or fraud that involves
management of, Borrower, which fraud has a material effect on Borrower’s
internal controls over financial and other reporting, in each case as described
in the Securities Laws, whether or not Borrower is subject thereto.

 

17

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any investment by such Person, whether by
means of the purchase or other acquisition of stock or other securities of any
other Person or by means of a loan, creating a debt, capital contribution,
guaranty or other debt or equity participation or interest in any other Person. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“KeyBank” means KeyBank National Association.

 

“Landlord Waiver” means a landlord waiver, substantially in the form of
Exhibit J hereto (or in such other form or with such modifications as shall be
approved by the Administrative Agent).

 

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LCC Working Capital Adjustment” means the working capital adjustment due to the
Borrower in accordance with the terms of the asset purchase agreement by and
between LCC International, Inc. and Wireless Facilities, Inc. pertaining to the
sale of Wireless Facilities’ domestic engineering business.

 

“Lender” means each lender from time to time party hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.2, or such other office or offices as a Lender
may from time to time notify Administrative Agent.

 

“License Disposition” means, in respect of any patent, trademark, copyright,
mask work, trade secret or other intellectual property right owned or held by
Borrower or any of its Subsidiaries (the “IP Holder”) which is material to
Borrower or any of its Subsidiaries (together, “Material IP”), (i)   the
granting by the IP Holder of an exclusive license across all or substantially
all fields, uses or regions to any Person other than Borrower or another
Subsidiary, (ii) the granting of any license by the IP Holder that conveys
directly or indirectly to any Person other than Borrower or its Subsidiaries all
or substantially all of the economic value of such Material IP, or (iii) the
abandonment by the IP Holder of such Material IP.

 

“Lien” means (i) any mortgage, pledge, hypothecation, assignment, deposit
arrangement (including in the nature of, cash collateral accounts or security
interests), encumbrance, lien (statutory or other), fixed or floating charge, or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any

 

18

--------------------------------------------------------------------------------


 

financing statement under the Uniform Commercial Code or comparable Laws of any
jurisdiction), including the interest of a purchaser of accounts receivable and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

“Liquidity Ratio” means as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis and in accordance with GAAP, the ratio of
(a) the sum of cash on hand, Cash Equivalents, and billed and unbilled accounts
receivable (excluding accounts receivable owing from any Affiliate, shareholder
or employee of Borrower or any of its Subsidiaries) to (b) current liabilities
(excluding current liabilities of discontinued operations, current deferred tax
liabilities and deferred revenue); provided that for all periods ending in the
four fiscal quarter period prior to the Maturity Date, current liabilities shall
exclude the Obligations.

 

“Loan” means any advance made by any Lender to Borrower as provided in
Section 2.1(a) that is a Term Loan (collectively, the “Loans”).

 

“Loan Documents” means this Agreement, the Intercreditor Agreement, each Note,
the Multi-Party Guaranty, the Security Documents, each Request for Extension of
Credit, the Post-Closing Letter, the Fee Letter, each certificate, each fee
letter, and each other instrument or agreement from time to time executed by
Borrower or any of its Subsidiaries or any Responsible Officer and delivered in
connection with this Agreement.

 

“Material Adverse Change” means, when used with respect to Borrower and its
Subsidiaries or Haverstick and its Subsidiaries, as the case may be, any change
or effect that is materially adverse or unfavorable to the business or the
operations, assets, liabilities, employee relationships, customer or supplier
relationships, earnings or results of operations, financial projections or
forecasts, or the business prospects and condition (financial or otherwise), of
the Borrower and its Subsidiaries, taken as a whole, or Haverstick and its
Subsidiaries, taken as a whole, as the case may be; provided however, that a
Material Adverse Change shall not be deemed to have occurred upon any change or
effect related to the happening of any event due to (i) the occurrence of a
natural or man-made disaster, (ii) armed conflict, (iii) act of terrorism,
(iv) riot, (v) act of state, (vi) a failure by Haverstick to meet internal
projections or forecasts or published revenue or earnings predictions for any
period ending on or after the date of this Agreement, provided, however, that
the facts and circumstances underlying any such failure may, except as may be
provided in clauses (i), (ii), (iii), (iv), (v), (vii) and (viii) of this
definition, be considered in determining whether a Material Adverse Change has
occurred, (vii) conditions generally affecting the industries in which
Haverstick participates, national, regional or world economies or financial
markets or (viii) any effect arising primarily out of or resulting primarily
from actions contemplated by the parties in connection with, or which is
primarily attributable to, the announcement or pendency of this Agreement and
the transactions contemplated hereby.

 

“Material Adverse Effect” means any set of circumstances or events which (a) has
any material adverse effect upon the validity or enforceability of any Loan
Document or the rights and remedies of Administrative Agent and Lenders
hereunder or thereunder, (b) is material and adverse to the prospects, financial
condition, business, assets or operations of Borrower and its Subsidiaries,
taken as a whole, (c) has any material adverse effect upon the value or
condition of

 

19

--------------------------------------------------------------------------------


 

the Collateral, taken as a whole, or (d) materially impairs the ability of any
Credit Party to perform the Obligations.

 

“Material Contract” means, collectively, (i) any contract or agreement listed in
the Disclosure Letter, (ii) any contract or agreement requiring Annual Payments
to be made or providing for Annual Payments to be received, in each case in
excess of $2,000,000, (iii) any other contract or other arrangement to which
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect and (iv) any agreement
or instrument evidencing or governing Indebtedness (other than a Loan Document
or any First Lien Loan Document).

 

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of the Borrower or any of its
Subsidiaries in excess of $2,500,000.

 

“Material Lease” means any lease existing on the Closing Date or entered into by
Borrower or any of its Subsidiaries after the Closing Date with annual payments
in excess of $250,000.

 

“Material Real Estate Asset” means (i) any fee-owned real estate asset having a
fair market value in excess of $2,000,000 as of any date of determination, or
(ii) any fee-owned real estate asset that the Requisite Lenders have determined
is material to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower or any Subsidiary.

 

“Material Subsidiary” means each Subsidiary of Borrower that has (a) assets as
of the end of most recent fiscal year of Borrower in excess of $2,000,000 or
(b) net revenues in excess of $5,000,000 for the most recent fiscal year of
Borrower.

 

“Maturity Date” means the earlier of (x) June 30, 2013 or (y) the date that all
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
November 2, 2007, by and among Borrower, Kratos Government Solutions, Inc.,
Haverstick Acquisition Corporation and Haverstick, pursuant to which Haverstick,
subject to certain conditions, will become the indirect wholly-owned subsidiary
of Borrower.

 

“Merger Documents” means the Merger Agreement and all agreements attached as
exhibits thereto or executed in connection therewith, all schedules and exhibits
attached to any of them, and all certificates and other documents executed in
connection therewith.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

 

Minimum
Amount

 

Multiples in
excess thereof

 

Borrowing or prepayment of, or Conversion into, Base Rate Loans

 

$

1,000,000

 

$

500,000

 

Borrowing, prepayment or Continuation of, Conversion into, Offshore Rate Loans

 

$

1,000,000

 

$

500,000

 

 

20

--------------------------------------------------------------------------------


 

“MRC” means Madison Research Corporation, an Alabama corporation.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Multi-Party Guaranty” means that Multi-Party Guaranty dated as of the date
hereof, executed by each Guarantor in favor of the Administrative Agent in the
form attached hereto as Exhibit F.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale resulting in
gross proceeds of more than $5,500,000, an amount equal to:  (i) the sum of cash
payments and Cash Equivalents received by Borrower or any of its Subsidiaries
from such Asset Sale (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (ii) any bona fide direct
costs incurred in connection with such Asset Sale, including (a) income or gains
taxes paid or payable by the seller as a result of any gain recognized in
connection with such Asset Sale during the tax period applicable to the sale
(after taking into account any available tax credits or deductions and any
tax-sharing arrangements), (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans and the First Lien Loans) that is secured by a Lien on the stock or assets
in question and that is required to be repaid under the terms thereof as a
result of such Asset Sale, and (c) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Borrower or any of its Subsidiaries in connection with such Asset
Sale; provided that upon release of any such reserve, the amount released shall
be considered Net Asset Sale Proceeds); provided, however, that if at any time
during the term of this Agreement Borrower and its Subsidiaries have made Asset
Sales resulting in gross proceeds of more than $8,250,000, thereafter the amount
described in clauses (i) and (ii) of this definition with respect to all Asset
Sales (regardless of size) shall be considered Net Asset Sale Proceeds.

 

“Net Cash Equity Proceeds” means cash proceeds from a capital contribution to,
or the issuance of any Equity Securities of, Borrower or any of its
Subsidiaries, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Borrower or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Borrower or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition, including income taxes paid or payable as a
result of any gain

 

21

--------------------------------------------------------------------------------


 

recognized in connection therewith (after taking into account any available tax
credits or deductions and any tax-sharing arrangements).

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
the Loans made by such Lender, substantially in the form of Exhibit C
(collectively, the “Notes”).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower or any of its Subsidiaries arising under any
Loan Document and under any Swap Contract (entered into with any Lender or
Affiliate thereof), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest that accrues after the commencement of
any proceeding under any Debtor Relief Laws by or against Borrower or any
Subsidiary of Borrower.

 

“Offshore Rate” means for any Interest Period with respect to each Offshore Rate
Loan comprising part of the same Borrowing, a rate per annum determined by
Administrative Agent as the offered rate for Dollar deposits in the approximate
amount of the requested Offshore Rate Loan and having a maturity comparable to
such Interest Period, which rate appears (i) on the British Bankers’ Association
internet web page (http://www.bba.org.uk/public/libor/), or via (ii) Reuters
(BBALIBORS), Bloomberg, Moneyline Telerate (Page 3750) or any other information
provider of the British Bankers’ Association daily Libor rates as of 11:00 A.M.,
London time, on the date (an “Interest Determination Date”) which is the second
day on which banks are open for interbank deposits in London prior to the
commencement of such Interest Period.  If, on the Interest Determination Date
for such Interest Period, the Administrative Agent is unable to obtain any
quotation as provided above, the Offshore Rate for the relevant Interest Period
shall be the rate per annum that the Administrative Agent determines in good
faith to be the arithmetic mean (rounded, if necessary, to the nearest sixth
decimal place) of all the per annum rates of interest at which deposits in
Dollars in an amount comparable to the requested Offshore Rate Loan in Dollars
in respect of which the Offshore Rate is then being determined for a period
comparable to such Interest Period are offered by Administrative Agent to prime
banks in the London interbank market at approximately 11:00 A.M., London time on
such Interest Determination Date.  The Administrative Agent shall provide to
Borrower, upon request, details as to the manner in which the Offshore Rate is
calculated, but such calculation shall be conclusive and binding absent manifest
error.  The Offshore Rate for each outstanding Offshore Rate Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage by dividing (i) the Offshore Rate by (ii) one minus the
Eurodollar Reserve Percentage.  The determination of the Eurodollar Reserve
Percentage and the Offshore Rate by Administrative Agent shall be conclusive in
the absence of manifest error.

 

“Offshore Rate Loan” means a Loan made in not less than the Minimum Amount
pursuant to Requisite Notice to Administrative Agent and by deliverance of a
Request for Extension of Credit not later than the Requisite Time and specified
to be an Offshore Rate Loan.

 

Interest on each Offshore Rate Loan shall be calculated using the Applicable
Margin for the Offshore Rate effective as of the date of the advance,
Continuation or Conversion, as applicable, of such Offshore Rate.

 

22

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership or joint venture agreement and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.

 

“Other Taxes” has the meaning specified in Section 3.1.

 

“Outstanding Obligations” means, as of any date, and giving effect to making any
Extensions of Credit requested on such date and all payments, repayments and
prepayments made on such date, (a) when reference is made to all Lenders, the
sum of the aggregate outstanding principal amount of all Loans, and (b) when
reference is made to one Lender, the sum of the aggregate outstanding principal
amount of all Loans made by such Lender.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is or was during the past five years sponsored
or maintained by Borrower or any Subsidiary or ERISA Affiliate or to which
Borrower or Subsidiary or any ERISA Affiliate contributes or has or, during the
past five years, had an obligation to contribute, including without limitation
any multiple employer plan (as described in Section 4064(a) of ERISA).

 

“Permitted Acquisition” has the meaning specified in Section 7.5(e).

 

“Permitted Exceptions” means with respect to the property subject to any
Material Lease as to which Administrative Agent is granted a security interest
in accordance with Section 6.15:  (a) Liens arising by operation of law,
materialmen’s, mechanics’, workers’, repairmen’s, employees’, carriers’,
warehousemen’s and other like Liens in connection with any improvements or
arising in the ordinary course of business for amounts that either are not more
than thirty (30) days past due or are being diligently contested in good faith
by appropriate proceedings and that have been bonded for not less than the full
amount in dispute (or as to which other security arrangements satisfactory to
Administrative Agent have been made), which bonding (or arrangements) shall
comply with applicable requirements of Laws, and has effectively stayed any
execution or enforcement of such Liens; (b) Liens arising out of judgments or
awards with respect to which appeals or other proceedings for review are being
prosecuted in good faith and for the payment of which adequate reserves have
been provided as required by GAAP or other appropriate provisions have been
made, so long as such proceedings have the effect of staying the execution of
such judgments or awards; (c) all encumbrances, exceptions, restrictions,
easements, rights of way, servitudes, encroachments and irregularities in title,
other than Liens which, in the reasonable assessment of the Administrative
Agent, do not materially impair the value of the real property security or the
use of such real property security for its intended purpose; (d) a Lien
consisting of a deposit or pledge made, in the ordinary course

 

23

--------------------------------------------------------------------------------


 

of business, in connection with, or to secure payment of, obligations under
worker’s compensation, unemployment insurance or similar legislation; and
(e) Permitted Liens.

 

“Permitted Indebtedness” has the meaning specified in Section 7.1.

 

“Permitted Investments “ has the meaning specified in Section 7.5.

 

“Permitted Liens “ has the meaning specified in Section 7.2.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
Borrower or any of its Subsidiaries existing or arising under Swap Contracts,
provided that such obligations are (or were) entered into by such Person for the
purpose of (i) directly mitigating risks associated with liabilities,
commitments or assets held or reasonably anticipated by such Person, or changes
in the value of securities issued by such Person in conjunction with a
securities repurchase program not otherwise prohibited hereunder; or
(ii) directly mitigating the dilution associated with the issuance of
convertible securities by Borrower, and in any event not for purposes of
speculation or taking a “market view.”

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, or otherwise.

 

“Pledge and Security Agreement” means that certain Pledge and Security Agreement
dated as of the date hereof, in favor of Administrative Agent (for the account
of each Lender in accordance with its Pro Rata Share) by Borrower and each
Guarantor in the form of Exhibit E hereto.

 

“Post-Closing Letter” means that certain Post-Closing Letter dated as of the
date hereof, executed by Borrower in favor of Administrative Agent and the First
Lien Administrative Agent.

 

“Prepayment Date” has the meaning set forth in Section 2.3(e).

 

“Projections” has the meaning set forth in Section 5.5(b).

 

“Pro Rata Share” means with respect to a Lender’s obligation to make a Term Loan
and receive payments of principal, interest, fees, costs and expenses with
respect thereto, (x) prior to the making of the Term Loans, the percentage
obtained by dividing (i) such Lender’s Commitment, by (ii) the aggregate amount
of all Lenders’ Commitments, and (y) from and after the making of the Term
Loans, the percentage obtained by dividing (i) the principal amount of such
Lender’s Term Loan by (ii) the aggregate principal amount of all Term Loans of
all Lenders.

 

“PT” means Pacific Time.

 

“Register” has the meanings set forth in Section 10.4(c)

 

“Related Transactions” means the transactions contemplated by the Merger
Documents.

 

24

--------------------------------------------------------------------------------


 

“Rental Variance” means the difference, if positive, of the amount of cash
consolidated operating lease expense over the amount of consolidated operating
lease expense determined in accordance with GAAP as shown on the financial
statements of Borrower required to be delivered pursuant to Section 6.1.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, a withdrawal from a Multiemployer Plan described
in Section 4063 of ERISA, or a cessation of operations described in
Section 4062(e) of ERISA.

 

“Request for Extension of Credit” means, unless otherwise specified herein, with
respect to (a) the initial Borrowing on the Closing Date a written request for
extension of credit in form and substance satisfactory to the Administrative
Agent (which request shall also be a joint request from the Borrower to the
First Lien Administrative Agent), or (b) any subsequent Conversion or
Continuation of Loans, a written request substantially in the form of Exhibit A
duly completed and signed by a Responsible Officer of Borrower.

 

“Requisite Lenders” means Lenders holding or being responsible for 51% or more
of the sum of all outstanding Term Loans.

 

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) irrevocable telephonic notice to
the intended recipient, promptly followed by a written notice to such
recipient.  Such notices shall be (i) delivered to such recipient at the address
or telephone number specified on Schedule 10.2 or as otherwise designated by
such recipient by Requisite Notice to Administrative Agent, and (ii) if made by
Borrower, given or made by a Responsible Officer of Borrower.  Any written
notice delivered in connection with any Loan Document shall be in the form, if
any, prescribed herein or therein.  Any notice sent by other than hardcopy shall
be promptly confirmed by a telephone call to the recipient and, if requested by
Administrative Agent, by a manually-signed hardcopy thereof.

 

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action

 

Applicable Time

 

Date of Action

 

 

 

 

 

Delivery of Request for Extension of Credit, for or notice for:

 

 

 

 

·                  Borrowing or prepayment of, or Conversion into, Base Rate
Loans

 

10:00 a.m. PT

 

Same date as such Borrowing, prepayment or Conversion

·                  Borrowing, prepayment or Continuation of, or Conversion into,
Offshore Rate Loans or Termination of Commitment

 

10:00 a.m. PT

 

3 Business Days prior to such Borrowing, prepayment Continuation, Conversion or
Termination of Commitment

·                  Payments by Lenders or Borrower to Administrative Agent

 

10:00 a.m. PT

 

On date payment is due

 

“Responsible Officer” means the chief executive officer, president, the chief
financial officer, any vice president of finance, the treasurer, the assistant
treasurer or the corporate controller of Borrower.  Any document or certificate
hereunder that is signed by a Responsible Officer of Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Borrower.

 

25

--------------------------------------------------------------------------------


 

“Restricted Payment” means:

 

(a)           the declaration or payment of any dividend or distribution by
Borrower or any Subsidiary, either in cash or property, on any shares of Equity
Securities of any class of Borrower or any Subsidiary; and

 

(b)           any other payment or distribution by Borrower or any Subsidiary in
respect of its Equity Securities, either directly or indirectly.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder.

 

“Security Documents” means the Pledge and Security Agreement and the
Intellectual Property Security Agreements.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (ii) the present fair saleable value of the property of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured;
(iii) such Person is able to realize upon its property and pay its debts and
other liabilities (including disputed, contingent and unliquidated liabilities)
as they mature in the normal course of business; (iv) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay as such debts and liabilities mature; and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

“Subordinated Debt” means any subordinated Indebtedness of Borrower or its
Subsidiaries in form and substance and on terms satisfactory to Requisite
Lenders in their sole and absolute discretion and expressly approved by
Requisite Lenders after the date hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more

 

26

--------------------------------------------------------------------------------


 

intermediaries, or both, by such Person.  Unless otherwise specified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., or any other master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

“Synthetic Lease Obligations” means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as secured debt of such Person
(without regard for accounting treatment).

 

“Taxes” has the meaning specified in Section 3.1.

 

“Term Loan” means a term loan made by a Lender to Borrower pursuant to
Section 2.1(a).

 

“Terrorism Laws”  means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act (as it may be subsequently codified), (f) all other present and
future legal requirements of any Governmental Authority addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and (g) any
regulations promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.

 

27

--------------------------------------------------------------------------------


 

“To the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, (i) in the case of Borrower, known by any Responsible
Officer or executive officer of Borrower, or, (ii) in the case of any other
Person other than a natural Person, known by any officer of such Person) making
the representation, warranty or other statement, or with the exercise of
reasonable due diligence under the circumstances (in accordance with the
standard of what a reasonable Person in similar circumstances would have done)
would have been known by such Person (or, (i) in the case of Borrower, would
have been known by any Responsible Officer or executive officer of Borrower, or,
(ii) in the case of any other Person other than a natural Person, would have
been known by any executive officer of such Person).

 

“Total Leverage Ratio” means, as of any date of determination, for Borrower and
its Subsidiaries on a consolidated basis, the ratio of (a) the aggregate amount
of Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters ending on, or ending most recently prior to, such date.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“USA Patriot Act” means United States Public Law 107-56, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001), as amended from time to time and
the rules and regulations promulgated thereunder from time to time in effect.

 

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Westfield Receivable” means certain receivables of Borrower related to the
pending sale to Westfield Corporation of the wireless network built, owned and
operated by Borrower in various Westfield Shopping Malls throughout the U.S.

 


1.2          USE OF CERTAIN TERMS


 


(A)           ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED
PURSUANT HERETO OR THERETO, UNLESS OTHERWISE DEFINED THEREIN.


 


(B)           AS USED HEREIN, UNLESS THE CONTEXT REQUIRES OTHERWISE, THE
MASCULINE, FEMININE AND NEUTER GENDERS AND THE SINGULAR AND PLURAL INCLUDE ONE
ANOTHER.

 

28

--------------------------------------------------------------------------------


 


(C)           THE WORDS “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN ANY LOAN DOCUMENT SHALL REFER TO THE LOAN DOCUMENTS AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION THEREOF.  THE TERM “INCLUDING” IS BY WAY OF
EXAMPLE AND NOT LIMITATION.  REFERENCES HEREIN TO A SECTION, SUBSECTION OR
CLAUSE SHALL, UNLESS THE CONTEXT OTHERWISE REQUIRES, REFER TO THE APPROPRIATE
SECTION, SUBSECTION OR CLAUSE IN THIS AGREEMENT.


 


(D)           THE TERM “OR” IS DISJUNCTIVE; THE TERM “AND” IS CONJUNCTIVE.  THE
TERM “SHALL” IS MANDATORY; THE TERM “MAY” IS PERMISSIVE.


 


1.3          ACCOUNTING TERMS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL ACCOUNTING TERMS NOT DEFINED IN THIS AGREEMENT SHALL BE CONSTRUED IN
CONFORMITY WITH GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE
COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND BORROWER, ADMINISTRATIVE AGENT OR ANY LENDER SHALL SO REQUEST,
BORROWER AND ADMINISTRATIVE AGENT SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH
RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH
CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF REQUISITE LENDERS), PROVIDED THAT,
UNTIL SO AMENDED, SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN
ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND BORROWER SHALL PROVIDE TO
ADMINISTRATIVE AGENT AND LENDERS RECONCILIATION STATEMENTS REQUESTED BY
ADMINISTRATIVE AGENT (RECONCILING THE COMPUTATIONS OF SUCH FINANCIAL RATIOS AND
REQUIREMENTS FROM THE THEN-CURRENT GAAP COMPUTATIONS TO THE COMPUTATIONS UNDER
GAAP PRIOR TO SUCH CHANGE) IN CONNECTION THEREWITH.  FINANCIAL STATEMENTS AND
OTHER INFORMATION REQUIRED TO BE DELIVERED BY BORROWER TO LENDERS PURSUANT TO
SECTION 6.1 SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN EFFECT AT THE TIME
OF SUCH PREPARATION (AND DELIVERED TOGETHER WITH THE RECONCILIATION STATEMENTS
PROVIDED FOR IN SECTION 6.1(D), IF APPLICABLE).  SUBJECT TO THE FOREGOING,
CALCULATIONS IN CONNECTION WITH THE DEFINITIONS, COVENANTS AND OTHER PROVISIONS
HEREOF SHALL UTILIZE ACCOUNTING PRINCIPLES AND POLICIES IN CONFORMITY WITH THOSE
USED TO PREPARE THE HISTORICAL FINANCIAL STATEMENTS.


 


1.4          ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED IN THIS
AGREEMENT AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUND-UP IF THERE IS NO NEAREST NUMBER), TO THE NUMBER OF PLACES BY WHICH SUCH
RATIO IS EXPRESSED IN THIS AGREEMENT.


 


1.5          EXHIBITS AND SCHEDULES.  ALL EXHIBITS AND SCHEDULES TO THIS
AGREEMENT, EITHER AS ORIGINALLY EXISTING OR AS THE SAME MAY FROM TIME TO TIME BE
SUPPLEMENTED, MODIFIED OR AMENDED WITH THE CONSENT OF REQUISITE LENDERS, ARE
INCORPORATED HEREIN BY THIS REFERENCE.


 

1.6          REFERENCES TO AGREEMENTS AND LAWS.  Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall include all amendments, restatements,
extensions, supplements and other modifications thereto (unless prohibited by
any Loan Document), and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

29

--------------------------------------------------------------------------------


 


SECTION II.
THE COMMITMENTS AND EXTENSIONS OF CREDIT


 


2.1          LOANS; MAXIMUM AMOUNTS.


 

(a)           Term Loan.  Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees to make a loan to the Borrower in
Dollars on the Closing Date in an amount equal to such Lender’s Pro Rata Share
of the Commitment.  The Commitment shall expire concurrently with the making of
the Term Loans on the Closing Date.  Once prepaid or repaid, the Term Loans may
not be reborrowed.  The Term Loans shall be repaid in accordance with
Section 2.3 and Section 2.4.

 

(b)           Notes.  Loans made by each Lender shall be, at the request of such
Lender, evidenced by one or more Notes.  The date, amount and maturity of each
Lender’s Loans and payments and other particulars with respect thereto may be
endorsed on schedule(s) attached to its Note by each Lender and/or recorded on
one or more loan accounts or records maintained by such Lender in the ordinary
course of business.  Such Notes, loan accounts and records shall be conclusive
absent manifest error of the amount of such Loans and payments thereon.  Any
failure to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower to pay any amount owing with respect
to the Loans.

 


2.2          BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.


 

(a)           Borrower may irrevocably request (i) the Borrowing of the Term
Loans on the Closing Date by delivering the initial Request for Extension of
Credit in form and substance satisfactory to the Administrative Agent (which
request shall also be a joint request from the Borrower to the First Lien
Administrative Agent) and (ii) a Continuation or Conversion of any Loan by
delivering a Request for Extension of Credit, in each case, in a Minimum Amount
therefor by Requisite Notice to Administrative Agent not later than the
Requisite Time therefor.  All Borrowings, Conversions and Continuations of Loans
shall constitute Base Rate Loans unless properly and timely otherwise designated
in the initial Request for Extension of Credit or any subsequent Request for
Extension of Credit.

 

(b)           Following receipt of a Request for Extension of Credit,
Administrative Agent shall promptly notify each applicable Lender of its Pro
Rata Share thereof by Requisite Notice.  In the case of a Borrowing of Loans,
each applicable Lender shall make the funds for its Loan available to
Administrative Agent at Administrative Agent’s Office not later than the
Requisite Time therefor on the Business Day specified in such Request for
Extension of Credit.  Upon satisfaction of the conditions set forth in
Section 4.1, all funds so received shall be made available to Borrower in
Dollars.  Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Loan other than a Base Rate Loan upon
determination of same.

 

(c)           Except as otherwise provided herein, an Offshore Rate Loan may be
Continued or Converted only as of the last day of the Interest Period for such
Offshore Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, Converted into or Continued as Offshore Rate Loans
without the consent of Requisite Lenders, and Requisite

 

30

--------------------------------------------------------------------------------


 

Lenders may demand that any or all of the then outstanding Offshore Rate Loans
be Converted immediately into Base Rate Loans.

 

(d)           The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

 


2.3          PREPAYMENTS.


 

(a)           Voluntary Prepayments.

 

(I)            TERM LOANS.  SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT,
UPON REQUISITE NOTICE TO ADMINISTRATIVE AGENT NOT LATER THAN THE REQUISITE TIME
THEREFOR, BORROWER MAY AT ANY TIME AND FROM TIME TO TIME VOLUNTARILY PREPAY TERM
LOANS IN PART IN THE MINIMUM AMOUNT THEREFOR OR IN FULL.  ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH LENDER OF SUCH VOLUNTARY PREPAYMENT AND OF SUCH
LENDER’S PRO RATA SHARE OF SUCH PREPAYMENT.  ANY PREPAYMENT OF A TERM LOAN SHALL
BE ACCOMPANIED BY ALL ACCRUED INTEREST THEREON AND, IN THE CASE OF ANY TERM LOAN
THAT IS AN OFFSHORE RATE LOAN, THE AMOUNTS SET FORTH IN SECTION 3.5.

 

(II)           APPLICATION OF VOLUNTARY PREPAYMENTS.  ANY VOLUNTARY PREPAYMENT
OF ANY TERM LOAN PURSUANT TO SECTION 2.3(A)(I) SHALL BE APPLIED TO REPAY
OUTSTANDING TERM LOANS ON A PRO RATA BASIS (IN ACCORDANCE WITH THE RESPECTIVE
OUTSTANDING PRINCIPAL AMOUNTS THEREOF) AND SHALL BE FURTHER APPLIED ON A PRO
RATA BASIS TO REDUCE THE REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL OF THE
TERM LOANS.

 

(b)           Mandatory Prepayments.

 

(i)            Asset Sales.  No later than the first Business Day following the
date of receipt by Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall (to the extent not otherwise required to be actually
applied to the prepayment of the First Lien Obligations, and subject to the
Intercreditor Agreement) prepay Loans as set forth in Section 2.3(c) or 2.3(e),
as applicable, in an aggregate amount equal to such Net Asset Sale Proceeds.

 

(ii)           Insurance/Condemnation Proceeds.  No later than the first
Business Day following the date of receipt by Borrower or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall (to the extent not otherwise
required to be actually applied to the prepayment of the First Lien Obligations,
and subject to the Intercreditor Agreement) prepay Loans as set forth in
Section 2.3(c) or 2.3(e), as applicable, in an aggregate amount equal to such
Net Insurance/Condemnation Proceeds; provided, (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Insurance/Condemnation Proceeds from the Closing Date through
the applicable date of determination do not exceed $7,500,000,  Borrower shall
have the option, directly or through one or more of its Subsidiaries to invest
such Net Insurance/Condemnation Proceeds within one hundred eighty (180) days of
receipt thereof in long term productive

 

31

--------------------------------------------------------------------------------


 

assets of the general type used in the business of Borrower and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof.

 

(iii)          Issuance of Equity Securities.  On the date of receipt by
Borrower or any of its Subsidiaries of any Net Cash Equity Proceeds which, when
combined with any other Net Cash Equity Proceeds received by Borrower or any of
its Subsidiaries since the Closing Date, total in excess of $50,000,000,
Borrower shall (to the extent not otherwise required to be actually applied to
the prepayment of the First Lien Obligations, and subject to the Intercreditor
Agreement) prepay the Loans as set forth in Section 2.3(c) or 2.3(e), as
applicable, in an aggregate amount equal to one hundred percent (100%) of such
Net Cash Equity Proceeds in excess of $50,000,000; provided, however, that in
the event any Net Cash Equity Proceeds received by Borrower or any of its
Subsidiaries which, when combined with all other Net Cash Equity Proceeds
received by Borrower or any of its Subsidiaries since the Closing Date do not
total in excess of $50,000,000, are not used in the manner described in the
second proviso of Section 7.5(e) hereof within 90 days of such receipt, Borrower
shall (to the extent not otherwise required to be actually applied to the
prepayment of the First Lien Obligations, and subject to the Intercreditor
Agreement) prepay the Loans as set forth in Section 2.3(c) or 2.3(e), as
applicable, in an aggregate amount equal to one hundred percent (100%) of such
Net Cash Equity Proceeds.

 

(iv)          Issuance of Debt.  On the date of receipt by Borrower or any of
its Subsidiaries of any cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 7.1), Borrower shall (to the extent
not otherwise required to be actually applied to the prepayment of the First
Lien Obligations, and subject to the Intercreditor Agreement) prepay the Loans
as set forth in Section 2.3(c) or 2.3(e), as applicable, in an aggregate amount
equal to one hundred percent (100%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.

 

(v)           Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any fiscal year (commencing with Fiscal Year
2008), Borrower shall (to the extent not otherwise required to be actually
applied to the prepayment of the First Lien Obligations, and subject to the
Intercreditor Agreement), no later than ninety (90) days after the end of such
fiscal year, prepay the Loans as set forth in Section 2.3(c) or 2.3(e), as
applicable, in an aggregate amount equal to seventy-five percent (75%) of such
Consolidated Excess Cash Flow.

 

(vi)          Extraordinary Receipts.  No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries of any
Extraordinary Receipts, Borrower shall (to the extent not otherwise required to
be actually applied to the prepayment of the First Lien Obligations, and subject
to the Intercreditor Agreement) prepay the Loans as set forth in
Section 2.3(c) or 2.3(e), as applicable, in an aggregate amount equal to such
Extraordinary Receipts.

 

32

--------------------------------------------------------------------------------


 

(vii)         New Term Loans.   On the date of receipt by Borrower of the
proceeds of the New Term Loans (as defined in the First Lien Credit Agreement)
Borrower shall apply one hundred percent (100%)  of such proceeds to prepay the
Loans as set forth in Section 2.3(c).

 

(viii)        Prepayment Certificate.  Concurrently with any mandatory
prepayment of the Loans pursuant to Sections 2.3(b)(i)-(vi), Borrower shall
deliver to Administrative Agent a certificate of a Responsible Officer
demonstrating the calculation of the amount of the applicable net proceeds or
other applicable financial tests or proceeds giving rise to the prepayment, as
the case may be.  In the event that Borrower shall subsequently determine that
the actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and Borrower shall concurrently therewith deliver to
Administrative Agent a certificate of a Responsible Officer demonstrating the
derivation of such excess.

 


(C)           APPLICATION OF MANDATORY PREPAYMENTS.  SUBJECT TO
SECTION 2.4(E) BELOW, ANY MANDATORY PREPAYMENT OF ANY LOAN PURSUANT TO
SECTION 2.3(B) SHALL, SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, BE
APPLIED TO PREPAY TERM LOANS ON A PRO RATA BASIS (IN ACCORDANCE WITH THE
RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS THEREOF) AND SHALL BE FURTHER APPLIED
IN INVERSE ORDER OF MATURITY TO REDUCE THE REMAINING SCHEDULED INSTALLMENTS OF
PRINCIPAL OF THE TERM LOANS.


 

(d)           [Intentionally Omitted.]

 


(E)           WAIVER OF CERTAIN PREPAYMENTS.  ANYTHING CONTAINED HEREIN TO THE
CONTRARY NOTWITHSTANDING AND EXCLUDING ANY MANDATORY PREPAYMENT MADE PURSUANT TO
SECTION 2.3(B)(VII), IN THE EVENT BORROWER IS REQUIRED TO MAKE ANY MANDATORY
PREPAYMENT OF THE TERM LOANS, NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR TO THE
DATE (THE “PREPAYMENT DATE”) ON WHICH BORROWER IS REQUIRED TO MAKE SUCH
MANDATORY PREPAYMENT, BORROWER SHALL NOTIFY ADMINISTRATIVE AGENT OF THE AMOUNT
OF SUCH PREPAYMENT (OR, IF SHORTER, PROMPTLY UPON BORROWER’S BECOMING AWARE OF
ANY EVENT REQUIRING SUCH MANDATORY PREPAYMENT), AND ADMINISTRATIVE AGENT WILL
PROMPTLY THEREAFTER NOTIFY EACH LENDER OF THE AMOUNT OF SUCH LENDER’S PRO RATA
SHARE OF SUCH MANDATORY PREPAYMENT AND SUCH LENDER’S OPTION TO REFUSE SUCH
AMOUNT.  EACH SUCH LENDER MAY EXERCISE SUCH OPTION BY GIVING WRITTEN NOTICE TO
BORROWER AND ADMINISTRATIVE AGENT OF ITS ELECTION TO DO SO ON OR BEFORE THE
FIRST BUSINESS DAY PRIOR TO THE PREPAYMENT DATE (IT BEING UNDERSTOOD THAT ANY
LENDER WHICH DOES NOT NOTIFY BORROWER AND ADMINISTRATIVE AGENT OF ITS ELECTION
TO EXERCISE SUCH OPTION ON OR BEFORE THE FIRST BUSINESS DAY PRIOR TO THE
PREPAYMENT DATE SHALL BE DEEMED TO HAVE ELECTED, AS OF SUCH DATE, NOT TO
EXERCISE SUCH OPTION TO DECLINE PAYMENTS).  ON THE PREPAYMENT DATE, BORROWER
SHALL PAY TO ADMINISTRATIVE AGENT THE AMOUNT OF THE MANDATORY PREPAYMENT, WHICH
AMOUNT SHALL BE APPLIED IN AN AMOUNT EQUAL TO THAT PORTION OF THE MANDATORY
PREPAYMENT PAYABLE TO THOSE LENDERS THAT HAVE ELECTED NOT TO EXERCISE SUCH
OPTION, TO PREPAY THE TERM LOANS OF SUCH LENDERS (WHICH PREPAYMENT SHALL BE
APPLIED TO THE SCHEDULED INSTALLMENTS OF PRINCIPAL OF THE TERM LOANS IN
ACCORDANCE WITH SECTION 2.3(C)).

 

33

--------------------------------------------------------------------------------


 


2.4          PRINCIPAL AND INTEREST.


 


(A)           EXCEPT AS OTHERWISE PROVIDED HEREUNDER, IF NOT SOONER PAID,
BORROWER AGREES TO PAY THE OUTSTANDING PRINCIPAL AMOUNT OF EACH TERM LOAN ON THE
MATURITY DATE.


 


(B)           THE PRINCIPAL AMOUNTS OF THE TERM LOANS SHALL BE REPAID IN
CONSECUTIVE QUARTERLY INSTALLMENTS IN THE AGGREGATE AMOUNTS SET FORTH BELOW ON
THE LAST DAY OF EACH FISCAL QUARTER, COMMENCING MARCH 31, 2008:

 

Fiscal Quarter Ending

 

Term Loan
Installments

 

March 31, 2008

 

$

25,000

 

June 30, 2008

 

$

25,000

 

September 30, 2008

 

$

25,000

 

December 31, 2008

 

$

25,000

 

March 31, 2009

 

$

25,000

 

June 30, 2009

 

$

25,000

 

September 30, 2009

 

$

25,000

 

December 31, 2009

 

$

25,000

 

March 31, 2010

 

$

25,000

 

June 30, 2010

 

$

25,000

 

September 30, 2010

 

$

25,000

 

December 31, 2010

 

$

25,000

 

March 31, 2011

 

$

25,000

 

June 30, 2011

 

$

25,000

 

September 30, 2011

 

$

25,000

 

December 31, 2011

 

$

25,000

 

March 31, 2012

 

$

25,000

 

June 30, 2012

 

$

25,000

 

September 30, 2012

 

$

25,000

 

December 31, 2012

 

$

25,000

 

March 31, 2013

 

$

25,000

 

Maturity Date

 

$

9,475,000

 

 

Notwithstanding the foregoing, (x) such installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans, as the
case may be, in accordance with Sections 2.3(a)(ii) and 2.3(c), as applicable.

 

(c)           Subject to subsection (d) below, and unless otherwise specified
herein, Borrower shall pay interest on the unpaid principal amount of each Loan
(before and after default, before and after maturity, before and after judgment,
and before and after the commencement of any

 

34

--------------------------------------------------------------------------------


 

proceeding under any Debtor Relief Laws) from the date borrowed until paid in
full (whether by acceleration or otherwise) on each Applicable Payment Date at a
rate per annum equal to the interest rate determined in accordance with the
definition of such type of Loan, plus the Applicable Margin specified in the
definition in this Agreement of Applicable Margin with respect to such type of
Loan.

 

(d)           Notwithstanding subsection (c) of this Section, upon the
occurrence and during the continuance of an Event of Default, the principal
amount of all Loans outstanding and, to the extent permitted by applicable law,
any interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws,
whether or not allowed in such a proceeding) payable on demand at the Default
Rate.  Payment or acceptance of the increased rates of interest provided for in
this section is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

2.5          FEES.  Borrower shall pay to Administrative Agent, Arranger and
Lenders all fees and other amounts specified in the Facilities Letter and the
Fee Letter in the amounts and at the times specified therein.  All fees payable
under the Facilities Letter and the Fee Letter are solely for the account of
Administrative Agent, Arranger and/or the Lenders, as applicable, and are
nonrefundable.

 

2.6          COMPUTATION OF INTEREST AND FEES.  Computation of interest on Base
Rate Loans when the Base Rate is determined by KeyBank’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.  Computation of other types of interest and
all fees shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed, which results in a higher yield to Lenders than a method
based on a year of 365 or 366 days.  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

 


2.7          MAKING PAYMENTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL PAYMENTS
BY BORROWER OR ANY LENDER HEREUNDER SHALL BE MADE TO ADMINISTRATIVE AGENT AT
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN THE REQUISITE TIME FOR SUCH TYPE OF
PAYMENT.  ALL PAYMENTS RECEIVED AFTER SUCH REQUISITE TIME SHALL BE DEEMED
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY.  ALL PAYMENTS SHALL BE MADE IN
IMMEDIATELY AVAILABLE FUNDS IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA. 
ALL PAYMENTS BY BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY
COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF.


 

(a)           Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly pay amounts received in accordance
with the prior subsection available in like funds as received, as follows: 
(i) if payable to Borrower, by crediting such account as Borrower may designate
in writing to Administrative Agent from time to time, and (ii) if payable to any
Lender, by wire transfer to such Lender at its Lending Office.  In the case of
amounts held by Administrative Agent that are payable to Borrower, if any
applicable terms and conditions are not so satisfied, Administrative Agent shall
return any funds it is

 

35

--------------------------------------------------------------------------------


 

holding that would otherwise be payable to Borrower to the Lenders making such
funds available, without interest.

 

(b)           Subject to the definition of “Interest Period,” if any payment to
be made by Borrower shall come due on a day other than a Business Day, payment
shall instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

 

(c)           Unless Borrower or any Lender has notified Administrative Agent
prior to the date any payment to be made by it is due, that it does not intend
to remit such payment, Administrative Agent may, in its sole and absolute
discretion, assume that Borrower or Lender, as the case may be, has timely
remitted such payment and may, in its sole and absolute discretion and in
reliance thereon, make available such payment to the Person entitled thereto. 
If such payment was not in fact remitted to Administrative Agent in immediately
available funds, then:

 

(I)            IF BORROWER FAILED TO MAKE SUCH PAYMENT, EACH LENDER SHALL
FORTHWITH ON DEMAND REPAY TO ADMINISTRATIVE AGENT THE AMOUNT OF SUCH ASSUMED
PAYMENT MADE AVAILABLE TO SUCH LENDER, TOGETHER WITH INTEREST THEREON IN RESPECT
OF EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY
ADMINISTRATIVE AGENT TO SUCH LENDER TO THE DATE SUCH AMOUNT IS REPAID TO
ADMINISTRATIVE AGENT AT THE FEDERAL FUNDS RATE; AND

 

(II)           IF ANY LENDER FAILED TO MAKE SUCH PAYMENT, ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT ON DEMAND FROM SUCH
LENDER.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON
ADMINISTRATIVE AGENT’S DEMAND THEREFOR, ADMINISTRATIVE AGENT PROMPTLY SHALL
NOTIFY BORROWER, AND BORROWER SHALL PAY SUCH CORRESPONDING AMOUNT TO
ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT ALSO SHALL BE ENTITLED TO RECOVER
FROM SUCH LENDER INTEREST ON SUCH CORRESPONDING AMOUNT IN RESPECT OF EACH DAY
FROM THE DATE SUCH CORRESPONDING AMOUNT WAS MADE AVAILABLE BY ADMINISTRATIVE
AGENT TO BORROWER TO THE DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY
ADMINISTRATIVE AGENT, (A) FROM SUCH LENDER AT A RATE PER ANNUM EQUAL TO THE
DAILY FEDERAL FUNDS RATE, AND (B) FROM BORROWER, AT A RATE PER ANNUM EQUAL TO
THE INTEREST RATE APPLICABLE TO SUCH BORROWING.  NOTHING HEREIN SHALL BE DEEMED
TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT OR TO
PREJUDICE ANY RIGHTS WHICH ADMINISTRATIVE AGENT OR BORROWER MAY HAVE AGAINST ANY
LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

 

(d)           If Administrative Agent or any Lender is required at any time to
return to Borrower, or to a trustee, receiver, liquidator, custodian, or any
official under any proceeding under Debtor Relief Laws, any portion of a
payments made by Borrower, each Lender shall, on demand of Administrative Agent,
return its share of the amount to be returned, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the daily Federal Funds Rate.

 

2.8          FUNDING SOURCES.  Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a

 

36

--------------------------------------------------------------------------------


 

representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.9          COLLATERAL.  Borrower’s Obligations are secured by or will be
secured by the Security Documents.

 

2.10        INCREMENTAL TRIGGER DATE.  Upon receipt of notice from the First
Lien Administrative Agent that the Incremental Trigger Date (as defined in the
First Lien Credit Agreement) has occurred, each Lender shall promptly execute an
Acceptance Letter (as defined in the First Lien Credit Agreement), whereupon
such Lender shall become a lender under the First Lien Credit Agreement with a
commitment to fund a new term loan tranche under the First Lien Credit Agreement
(but in no event greater than $10,000,000) equal to its Pro Rata Share of the
principal amount of the Loans.

 


SECTION III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.1          TAXES.


 


(A)         ANY AND ALL PAYMENTS BY BORROWER TO OR FOR THE ACCOUNT OF
ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE
AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES,
DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR SIMILAR
CHARGES (INCLUDING, BUT NOT LIMITED TO, ESTIMATED TAXES), AND ALL LIABILITIES
WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF ADMINISTRATIVE AGENT AND EACH
LENDER, (I) TAXES IMPOSED ON OR MEASURED BY ITS NET INCOME, (II) FRANCHISE TAXES
IMPOSED ON IT (IN LIEU OF NET INCOME TAXES) BY THE JURISDICTION (OR ANY
POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH ADMINISTRATIVE AGENT OR
SUCH LENDER, AS THE CASE MAY BE, IS ORGANIZED OR MAINTAINS A LENDING OFFICE;
(III) ANY BRANCH PROFITS TAX IMPOSED BY THE UNITED STATES OF AMERICA OR ANY
SIMILAR TAX IMPOSED BY ANOTHER JURISDICTION IN WHICH BORROWER IS LOCATED;
(IV) APPLICABLE WITHHOLDING TAX IMPOSED BY SECTIONS 1441 AND 1442 OF THE CODE
THAT IS WITHHELD BY ADMINISTRATIVE AGENT FROM A PAYMENT TO ANY FOREIGN LENDER
(AS DEFINED IN SECTION 10.22 OF THIS AGREEMENT) PURSUANT TO SECTION 10.22; AND
(V) ANY PENALTIES, INTEREST, COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS)
IMPOSED ON ADMINISTRATIVE AGENT OR ANY LENDER ARISING FROM A DETERMINATION BY
ANY GOVERNMENTAL AUTHORITY THAT ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD
ANY TAX OR OTHER AMOUNT FROM PAYMENTS MADE IN RESPECT OF ANY FOREIGN LENDER (ALL
SUCH NON-EXCLUDED TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES,
WITHHOLDINGS OR SIMILAR CHARGES, AND LIABILITIES BEING HEREINAFTER REFERRED TO
AS “TAXES”).  IF BORROWER SHALL BE REQUIRED BY ANY LAWS TO DEDUCT ANY TAXES FROM
OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY LOAN DOCUMENT TO ADMINISTRATIVE AGENT
OR ANY LENDER (OTHER THAN AS A RESULT OF A BREACH BY A FOREIGN LENDER OF ITS
OBLIGATIONS UNDER SECTION 10.22 OF THIS AGREEMENT), (A) THE SUM PAYABLE SHALL BE
INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION),
ADMINISTRATIVE AGENT AND SUCH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B) BORROWER SHALL MAKE
SUCH DEDUCTIONS, (C) BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAWS, AND
(D) WITHIN 30 DAYS AFTER THE DATE OF SUCH PAYMENT, BORROWER SHALL FURNISH TO
ADMINISTRATIVE AGENT (WHO SHALL FORWARD THE SAME TO SUCH LENDER) THE ORIGINAL OR
A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.

 

37

--------------------------------------------------------------------------------


 


(B)        IN ADDITION, BORROWER AGREES TO PAY ANY AND ALL PRESENT OR FUTURE
STAMP, RECORDING, FILING, TRANSFER, COURT OR DOCUMENTARY TAXES AND ANY OTHER
EXCISE OR PROPERTY TAXES OR CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY
PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE EXECUTION, DELIVERY,
PERFORMANCE, ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, ANY
LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)         IF BORROWER SHALL BE REQUIRED BY THE LAWS OF ANY JURISDICTION
OUTSIDE THE UNITED STATES TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE UNDER ANY LOAN DOCUMENT TO ADMINISTRATIVE AGENT OR ANY LENDER, BORROWER
SHALL ALSO PAY TO SUCH LENDER OR ADMINISTRATIVE AGENT (FOR THE ACCOUNT OF SUCH
LENDER), AT THE TIME INTEREST IS PAID, SUCH ADDITIONAL AMOUNT THAT THE
RESPECTIVE ADMINISTRATIVE AGENT OR SUCH LENDER SPECIFIES AS NECESSARY TO
PRESERVE THE AFTER TAX YIELD (AFTER FACTORING IN UNITED STATES (FEDERAL AND
STATE) TAXES IMPOSED ON OR MEASURED BY NET INCOME) SUCH LENDER WOULD HAVE
RECEIVED IF SUCH DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION) HAD NOT BEEN MADE.


 


(D)        BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD ADMINISTRATIVE AGENT
AND EACH LENDER HARMLESS FOR (I) THE FULL AMOUNT OF TAXES AND OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY ADMINISTRATIVE AGENT AND SUCH
LENDER; AND (II) ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO; PROVIDED THAT (A) BORROWER SHALL NOT
BE OBLIGATED TO INDEMNIFY THE ADMINISTRATIVE AGENT OR ANY LENDER FOR ANY
PENALTIES DESCRIBED IN CLAUSE (II) ABOVE TO THE EXTENT THE ADMINISTRATIVE AGENT
OR SUCH LENDER, AS APPLICABLE, (1) HAD ACTUAL KNOWLEDGE OF THE EXISTENCE OF THE
TAX, INTEREST, OR EXPENSE, THE NON-PAYMENT OF WHICH GAVE RISE TO SUCH PENALTIES,
AND (2) FAILED TO GIVE BORROWER NOTICE OF SUCH TAX, INTEREST OR EXPENSE WITHIN
TEN (10) BUSINESS DAYS AFTER THE ADMINISTRATIVE AGENT OR SUCH LENDER RECEIVED
ACTUAL KNOWLEDGE OF THE EXISTENCE THEREOF; AND (B) EXCEPT TO THE EXTENT
CONTEMPLATED IN CLAUSE (A) OF THIS SECTION 3.1(D), NOTHING CONTAINED IN THIS
SUBSECTION (D) SHALL BE DEEMED TO IMPLY ANY OBLIGATION ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO PROVIDE BORROWER WITH THE NOTICE OF ANY
SUCH TAX, PENALTY, INTEREST OR EXPENSE.  PAYMENT UNDER THIS SUBSECTION (D) SHALL
BE MADE WITHIN 30 DAYS AFTER THE DATE THE LENDER OR THE ADMINISTRATIVE AGENT
MAKES A DEMAND THEREFOR.


 


3.2          ILLEGALITY.


 

If any Lender determines that any Laws have made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Offshore Rate Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Offshore Rate, then, on notice
thereof by Lender to Borrower through Administrative Agent, any obligation of
such Lender to make Offshore Rate Loans shall be suspended until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, Borrower
shall, upon demand from such Lender (with a copy to Administrative Agent),
prepay or Convert all Offshore Rate Loans of such Lender, either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such Offshore Rate Loans to such day, or immediately, if Lender may not lawfully
continue to maintain such Offshore Rate Loans.  Each Lender agrees to designate
a different Lending Office if such

 

38

--------------------------------------------------------------------------------


 

designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

 


3.3          INABILITY TO DETERMINE RATES.


 

If, in connection with any Request for Extension of Credit involving any
Offshore Rate Loan, Administrative Agent determines that (a) Dollar deposits are
not being offered to banks in the applicable offshore dollar market for the
applicable amount and Interest Period of the requested Offshore Rate Loan,
(b) adequate and reasonable means do not exist for determining the underlying
interest rate for such Offshore Rate Loan, or (c) such underlying interest rate
does not adequately and fairly reflect the cost to Lender of funding such
Offshore Rate Loan, Administrative Agent will promptly notify Borrower and all
Lenders.  Thereafter, the obligation of all Lenders to make or maintain such
Offshore Rate Loan shall be suspended until Administrative Agent revokes such
notice.  Upon receipt of such notice, Borrower may revoke any pending request
for a Borrowing of Offshore Rate Loans or, failing that, be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 


3.4          INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY.


 


(A)                                  IF ANY LENDER DETERMINES THAT ANY LAWS
ANNOUNCED AFTER THE DATE HEREOF


 

(I)            IMPOSE ON SUCH LENDER ANY TAX, DUTY, OR OTHER CHARGE WITH RESPECT
TO ANY OFFSHORE RATE LOANS OR ITS OBLIGATION TO MAKE OFFSHORE RATE LOANS (OTHER
THAN AS A RESULT OF ANY CHANGE IN THE RATE OF APPLICABLE TAXES IMPOSED ON OR
MEASURED BY THE NET INCOME OF ADMINISTRATIVE AGENT OR ANY LENDER);

 

(II)           CHANGE THE BASIS ON WHICH TAXES ARE IMPOSED ON ANY AMOUNTS
PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT IN RESPECT OF ANY OFFSHORE RATE
LOANS;

 

(III)          IMPOSE OR MODIFY ANY RESERVE, SPECIAL DEPOSIT, OR SIMILAR
REQUIREMENT (OTHER THAN THE RESERVE REQUIREMENT UTILIZED IN THE DETERMINATION OF
THE OFFSHORE RATE) RELATING TO ANY EXTENSIONS OF CREDIT OR OTHER ASSETS OF, OR
ANY DEPOSITS WITH OR OTHER LIABILITIES OR COMMITMENTS OF, SUCH LENDER (INCLUDING
ITS COMMITMENT); OR

 

(IV)          IMPOSE ON SUCH LENDER OR ON THE OFFSHORE DOLLAR INTERBANK MARKET
ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR ANY OF SUCH EXTENSIONS OF CREDIT
OR LIABILITIES OR COMMITMENTS;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing, or maintaining any Offshore Rate Loans or
to reduce any sum received or receivable by such Lender under this Agreement
with respect to any Offshore Rate Loans, then from time to time upon demand of
such Lender (with a copy of such demand to Administrative Agent), Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction (except to the extent that such increased cost
or reduction is an amount subject to Section 3.1, in which case the sum received
or receivable by such Lender shall be increased in accordance with the
provisions of Section 3.1).

 

39

--------------------------------------------------------------------------------


 


(B)           IF ANY LENDER DETERMINES THAT ANY CHANGE IN OR THE INTERPRETATION
OF ANY LAWS ANNOUNCED AFTER THE DATE HEREOF HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON THE CAPITAL OF SUCH LENDER OR COMPLIANCE BY SUCH LENDER (OR ITS
LENDING OFFICE) OR ANY CORPORATION CONTROLLING SUCH LENDER AS A CONSEQUENCE OF
SUCH LENDER’S OBLIGATIONS HEREUNDER (TAKING INTO CONSIDERATION ITS POLICIES WITH
RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S DESIRED RETURN ON CAPITAL), THEN
FROM TIME TO TIME UPON DEMAND OF SUCH LENDER (WITH A COPY OF SUCH DEMAND TO
ADMINISTRATIVE AGENT), BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS
AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION; PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT BE REQUIRED TO PAY ADDITIONAL AMOUNTS TO COMPENSATE ANY
LENDER FOR (I) ANY APPLICABLE WITHHOLDING TAX IMPOSED BY SECTIONS 1441 AND 1442
OF THE CODE THAT IS WITHHELD BY ADMINISTRATIVE AGENT FROM A PAYMENT TO ANY
FOREIGN LENDER PURSUANT TO SECTION 10.22, (II) ANY REDUCTION IN CONNECTION WITH
ANY PENALTIES, INTEREST, COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS) ARISING
FROM A DETERMINATION BY ANY GOVERNMENTAL AUTHORITY THAT ADMINISTRATIVE AGENT DID
NOT PROPERLY WITHHOLD ANY TAX OR OTHER AMOUNT FROM PAYMENTS MADE IN RESPECT OF
ANY FOREIGN LENDER; OR (III) ANY CHANGE IN THE RATE OF APPLICABLE TAXES IMPOSED
ON OR MEASURED BY NET INCOME.


 


3.5          BREAKFUNDING COSTS.


 

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE); OR


 


(B)           ANY FAILURE BY BORROWER (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY BORROWER;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 


3.6          MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.


 


(A)           THE ADMINISTRATIVE AGENT OR ANY LENDER CLAIMING COMPENSATION UNDER
THIS SECTION 3 SHALL DELIVER TO BORROWER A CERTIFICATE SETTING FORTH IN
REASONABLE DETAIL THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER,
WHICH SHALL BE CONCLUSIVE IN THE ABSENCE OF CLEARLY DEMONSTRABLE ERROR.  IN
DETERMINING SUCH AMOUNT, LENDERS MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS.  FOR PURPOSES OF THIS SECTION 3, A LENDER SHALL BE DEEMED
TO HAVE FUNDED EACH OFFSHORE RATE LOAN AT THE OFFSHORE RATE FOR SUCH LOAN BY A
MATCHING DEPOSIT OR OTHER BORROWING IN THE OFFSHORE DOLLAR INTERBANK MARKET,
WHETHER OR NOT SUCH OFFSHORE RATE LOAN WAS IN FACT SO FUNDED.


 


(B)           BORROWER SHALL NOT BE OBLIGATED TO PAY ANY AMOUNT UNDER THIS
SECTION 3 WHICH AROSE PRIOR TO THE DATE WHICH IS 180 DAYS PRECEDING THE DATE OF
SUCH DEMAND OR IS ATTRIBUTABLE TO

 

40

--------------------------------------------------------------------------------



 


PERIODS PRIOR TO THE DATE WHICH IS 180 DAYS PRECEDING THE DATE OF SUCH DEMAND;
PROVIDED, HOWEVER, THAT IN THE EVENT ANY LAW IS ENACTED THAT RETROACTIVELY
IMPOSES ANY COST OR CHARGE UPON THE ADMINISTRATIVE AGENT OR ANY LENDER THAT
WOULD OTHERWISE BE A BASIS FOR COMPENSATION UNDER SECTIONS 3.1 THROUGH 3.5, THE
ADMINISTRATIVE AGENT OR SUCH LENDER MAY MAKE A DEMAND FOR SUCH COMPENSATION
THROUGH AND INCLUDING THE DATE WHICH IS 180 DAYS AFTER THE DATE UPON WHICH SUCH
LAW TAKES EFFECT.


 


(C)           UPON ANY LENDER MAKING A CLAIM FOR COMPENSATION UNDER SECTION 3.1
OR 3.4, BORROWER MAY REMOVE AND REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 10.23 HEREOF.


 


3.7          SURVIVAL.


 

All of Borrower’s obligations under this Section 3 shall survive for a period of
one (1) year after the later of termination of the Commitments, and payment in
full of all Obligations; provided, however, that the obligation of Borrower to
make any payment under this Section 3 is contingent upon the receipt by Borrower
of the certificate described in Section 3.6(a) within the later of (a) 180 days
after the later of the repayment of all Loans and the termination of the
Commitment, or (b) in the case of any Law retroactively imposing any cost or
charge upon the Administrative Agent or any Lender, 180 days after the date upon
which such Law takes effect.


 


SECTION IV.
CONDITIONS PRECEDENT TO EXTENSION OF CREDIT


 


4.1          CONDITIONS OF EXTENSION OF CREDIT.


 

The obligation of each Lender to make the Term Loans hereunder is subject to
satisfaction (or waiver by Administrative Agent) of the following conditions
precedent:

 


(A)           LOAN DOCUMENTS AND OTHER CLOSING DELIVERABLES.  UNLESS WAIVED BY
ADMINISTRATIVE AGENT AND LENDERS, ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS UNLESS OTHERWISE SPECIFIED OR AGREED
TO BY ADMINISTRATIVE AGENT, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF
THE APPLICABLE CREDIT PARTY, EACH DATED ON, OR IN THE CASE OF THIRD PARTY
CERTIFICATES, RECENTLY BEFORE THE CLOSING DATE AND EACH IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, LENDERS AND THEIR LEGAL COUNSEL:


 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT, SUFFICIENT IN NUMBER FOR
DISTRIBUTION TO ADMINISTRATIVE AGENT, LENDERS AND BORROWER;

 

(II)           THE NOTES EXECUTED BY BORROWER IN FAVOR OF EACH LENDER, EACH IN A
PRINCIPAL AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT;

 

(III)          THE MULTI-PARTY GUARANTY;

 

(IV)          THE PLEDGE AND SECURITY AGREEMENT, TOGETHER WITH SUCH
CERTIFICATES, STOCK POWERS, REGISTRATIONS AND OTHER SUPPORTING DOCUMENTS AS
ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE;

 

(V)           THE INTELLECTUAL PROPERTY SECURITY AGREEMENTS;

 

41

--------------------------------------------------------------------------------


 

(VI)          EXECUTED COUNTERPARTS OF THE INTERCREDITOR AGREEMENT;

 

(VII)         THE FIRST LIEN LOAN DOCUMENTS;

 

(VIII)        SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF BORROWER AS
ADMINISTRATIVE AGENT MAY REQUIRE TO ESTABLISH THE IDENTITIES OF AND VERIFY THE
AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS
A RESPONSIBLE OFFICER THEREOF;

 

(IX)           SUFFICIENT COPIES OF EACH ORGANIZATION DOCUMENT OF EACH CREDIT
PARTY, AS APPLICABLE, AND, TO THE EXTENT APPLICABLE, CERTIFIED AS OF A RECENT
DATE BY THE APPROPRIATE GOVERNMENTAL OFFICIAL, FOR EACH LENDER, EACH DATED THE
CLOSING DATE OR A RECENT DATE PRIOR THERETO;

 

(X)            RESOLUTIONS OF THE BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY
OF EACH CREDIT PARTY APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE MERGER
DOCUMENTS TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS ASSETS MAY BE BOUND AS OF
THE CLOSING DATE, CERTIFIED AS OF THE CLOSING DATE BY ITS SECRETARY OR AN
ASSISTANT SECRETARY AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR
AMENDMENT;

 

(XI)           A GOOD STANDING CERTIFICATE FROM THE APPLICABLE GOVERNMENTAL
AUTHORITY OF EACH CREDIT PARTY’S JURISDICTION OF INCORPORATION, ORGANIZATION OR
FORMATION AND IN EACH JURISDICTION IN WHICH IT IS QUALIFIED AS A FOREIGN
CORPORATION OR OTHER ENTITY TO DO BUSINESS, EACH DATED A RECENT DATE PRIOR TO
THE CLOSING DATE;

 

(XII)          A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF BORROWER
(A) THAT THE REPRESENTATIONS AND WARRANTIES MADE BY BORROWER HEREIN ARE TRUE AND
CORRECT ON AND AS OF THE CLOSING DATE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL
BE TRUE AND CORRECT AS OF SUCH EARLIER DATE), (B) THAT BORROWER IS IN COMPLIANCE
WITH ALL THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY,
AND NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT FROM THE CONSUMMATION OF THE BORROWING CONTEMPLATED HEREBY, AND
(C) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

 

(XIII)         OPINIONS OF COUNSEL TO BORROWER IN SUBSTANTIALLY THE FORM OF
EXHIBIT G AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT;

 

(XIV)        SUCH RELIANCE LETTERS AS ADMINISTRATIVE AGENT SHALL REQUEST
PROVIDING FOR THE RIGHT OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO RELY ON
ANY LEGAL OPINIONS, SOLVENCY OPINIONS OR FAIRNESS OPINIONS DELIVERED TO BORROWER
OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE RELATED TRANSACTIONS, IN EACH
CASE ADDRESSED TO THE ADMINISTRATIVE AGENT AND LENDERS; AND

 

(XV)         SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS ADMINISTRATIVE AGENT OR REQUISITE LENDERS REASONABLY MAY REQUIRE.

 

42

--------------------------------------------------------------------------------


 


(B)           FEES AND EXPENSES.  ANY FEES AND EXPENSES REQUIRED TO BE PAID BY
BORROWER OR ANY OF ITS SUBSIDIARIES TO ADMINISTRATIVE AGENT, ARRANGER OR ANY
LENDER ON OR BEFORE THE CLOSING DATE PURSUANT TO THE FACILITIES LETTER, THE FEE
LETTER, ANY LOAN DOCUMENT OR OTHERWISE SHALL HAVE BEEN PAID.


 


(C)           ATTORNEY COSTS.  UNLESS WAIVED BY ADMINISTRATIVE AGENT, BORROWER
SHALL HAVE PAID ALL ATTORNEY COSTS OF ADMINISTRATIVE AGENT TO THE EXTENT
INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF
ATTORNEY COSTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF ATTORNEY COSTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE FINAL SETTLING OF ACCOUNTS BETWEEN
BORROWER AND ADMINISTRATIVE AGENT).


 


(D)           LITIGATION.  ADMINISTRATIVE AGENT AND ITS COUNSEL SHALL HAVE BEEN
PROVIDED SUFFICIENT INFORMATION CONCERNING ANY AND ALL OUTSTANDING LITIGATION
INVOLVING BORROWER OR ITS SUBSIDIARIES AND SHALL BE SATISFIED WITH THE SAME, IN
ITS SOLE AND ABSOLUTE DISCRETION.


 


(E)           RELATED TRANSACTIONS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:

 

(I)            EVIDENCE, REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, THAT
THE BORROWER HAS COMPLETED, OR CONCURRENTLY WITH THE INITIAL CREDIT EXTENSION
HEREUNDER WILL COMPLETE, THE RELATED TRANSACTIONS IN ACCORDANCE WITH THE TERMS
OF THE MERGER DOCUMENTS (WITHOUT ANY AMENDMENT THERETO OR WAIVER THEREUNDER
UNLESS CONSENTED TO BY ADMINISTRATIVE AGENT).  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A COPY OF THE MERGER DOCUMENTS AND ALL INSTRUMENTS, DOCUMENTS AND
AGREEMENTS RELATED THERETO, CERTIFIED IN CERTIFICATE OF A RESPONSIBLE OFFICER OF
BORROWER, DATED THE CLOSING DATE, AS CORRECT AND COMPLETE; AND

 

(II)           EVIDENCE REASONABLY SATISFACTORY TO IT THAT SINCE DECEMBER 31,
2006, THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGE WITH RESPECT TO BORROWER
AND ITS SUBSIDIARIES OR HAVERSTICK AND ITS SUBSIDIARIES.


 


(F)            EXISTING INDEBTEDNESS.  ON THE CLOSING DATE, BORROWER AND ITS
SUBSIDIARIES SHALL HAVE (I) REPAID IN FULL ALL EXISTING INDEBTEDNESS,
(II) TERMINATED ANY COMMITMENTS TO LEND OR MAKE OTHER EXTENSIONS OF CREDIT
THEREUNDER, (III) DELIVERED TO ADMINISTRATIVE AGENT ALL DOCUMENTS OR INSTRUMENTS
NECESSARY TO RELEASE ALL LIENS SECURING EXISTING INDEBTEDNESS OR OTHER
OBLIGATIONS OF BORROWER AND ITS SUBSIDIARIES THEREUNDER BEING REPAID ON THE
CLOSING DATE, AND (IV) MADE ARRANGEMENTS SATISFACTORY TO ADMINISTRATIVE AGENT
WITH RESPECT TO THE CANCELLATION OF ANY LETTERS OF CREDIT OUTSTANDING THEREUNDER
OR THE ISSUANCE OF LETTERS OF CREDIT UNDER THE FIRST LIEN CREDIT AGREEMENT TO
SUPPORT THE OBLIGATIONS OF BORROWER AND ITS SUBSIDIARIES WITH RESPECT THERETO.


 


(G)           AUTHORIZATIONS AND CONSENTS.  EACH CREDIT PARTY SHALL HAVE
OBTAINED ALL GOVERNMENTAL AUTHORIZATIONS AND ALL CONSENTS OF OTHER PERSONS, IN
EACH CASE THAT ARE NECESSARY OR ADVISABLE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS AND THE MERGER DOCUMENTS AND EACH OF THE
FOREGOING SHALL BE IN FULL FORCE AND EFFECT AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT.  ALL APPLICABLE WAITING PERIODS SHALL HAVE
EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY
WHICH WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE CONDITIONS ON THE
TRANSACTIONS CONTEMPLATED

 

43

--------------------------------------------------------------------------------


 


BY THE LOAN DOCUMENTS OR THE MERGER DOCUMENTS OR THE FINANCING THEREOF AND NO
ACTION, REQUEST FOR STAY, PETITION FOR REVIEW OR REHEARING, RECONSIDERATION, OR
APPEAL WITH RESPECT TO ANY OF THE FOREGOING SHALL BE PENDING, AND THE TIME FOR
ANY APPLICABLE AGENCY TO TAKE ACTION TO SET ASIDE ITS CONSENT ON ITS OWN MOTION
SHALL HAVE EXPIRED.


 


(H)           COLLATERAL.  IN ORDER TO CREATE IN FAVOR OF ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF LENDERS, A VALID, PERFECTED SECURITY INTEREST IN THE PERSONAL
PROPERTY COLLATERAL, ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:

 

(I)            EVIDENCE SATISFACTORY TO ADMINISTRATIVE AGENT OF THE COMPLIANCE
BY EACH CREDIT PARTY OF THEIR OBLIGATIONS UNDER THE PLEDGE AND SECURITY
AGREEMENT AND THE OTHER SECURITY DOCUMENTS (INCLUDING THEIR OBLIGATIONS TO
EXECUTE AND DELIVER UCC FINANCING STATEMENTS, ORIGINALS OF SECURITIES,
INSTRUMENTS AND CHATTEL PAPER AND ANY AGREEMENTS GOVERNING DEPOSIT AND/OR
SECURITIES ACCOUNTS AS PROVIDED THEREIN);

 

(II)           A COMPLETED COLLATERAL QUESTIONNAIRE DATED THE CLOSING DATE AND
EXECUTED BY A RESPONSIBLE OFFICER OF EACH CREDIT PARTY, TOGETHER WITH ALL
ATTACHMENTS CONTEMPLATED THEREBY, INCLUDING (A) THE RESULTS OF A RECENT SEARCH,
BY A PERSON SATISFACTORY TO ADMINISTRATIVE AGENT, OF ALL EFFECTIVE UCC FINANCING
STATEMENTS (OR EQUIVALENT FILINGS) MADE WITH RESPECT TO ANY PERSONAL OR MIXED
PROPERTY OF ANY CREDIT PARTY IN THE JURISDICTIONS SPECIFIED IN THE COLLATERAL
QUESTIONNAIRE, TOGETHER WITH COPIES OF ALL SUCH FILINGS DISCLOSED BY SUCH
SEARCH, AND (B) UCC TERMINATION STATEMENTS (OR SIMILAR DOCUMENTS) DULY EXECUTED
BY ALL APPLICABLE PERSONS FOR FILING IN ALL APPLICABLE JURISDICTIONS AS MAY BE
NECESSARY TO TERMINATE ANY EFFECTIVE UCC FINANCING STATEMENTS (OR EQUIVALENT
FILINGS) DISCLOSED IN SUCH SEARCH (OTHER THAN ANY SUCH FINANCING STATEMENTS IN
RESPECT OF PERMITTED LIENS);

 

(III)          OPINIONS OF COUNSEL (WHICH COUNSEL SHALL BE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT) WITH RESPECT TO THE CREATION AND
PERFECTION OF THE SECURITY INTERESTS IN FAVOR OF ADMINISTRATIVE AGENT IN SUCH
COLLATERAL AND SUCH OTHER MATTERS GOVERNED BY THE LAWS OF EACH JURISDICTION IN
WHICH ANY CREDIT PARTY OR ANY PERSONAL PROPERTY COLLATERAL IS LOCATED AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT; AND

 

(IV)          EVIDENCE THAT EACH CREDIT PARTY SHALL HAVE TAKEN OR CAUSED TO BE
TAKEN ANY OTHER ACTION, EXECUTED AND DELIVERED OR CAUSED TO BE EXECUTED AND
DELIVERED ANY OTHER AGREEMENT, DOCUMENT AND INSTRUMENT (INCLUDING WITHOUT
LIMITATION, ANY INTERCOMPANY NOTES EVIDENCING INDEBTEDNESS PERMITTED TO BE
INCURRED PURSUANT TO SECTION 7.1(E)) AND MADE OR CAUSED TO BE MADE ANY OTHER
FILING AND RECORDING (OTHER THAN AS SET FORTH HEREIN) REASONABLY REQUIRED BY
COLLATERAL AGENT.

 

(V)           EXECUTED NOTICES OF ASSIGNMENT OF CLAIMS IN CONNECTION WITH UNITED
STATES GOVERNMENT RECEIVABLES COMPLYING WITH THE TERMS OF THE ASSIGNMENT OF
CLAIMS ACT OF 1940, 31 U.S.C. § 3727, 41 U.S.C. § 15 AND OTHERWISE ACCEPTABLE IN
FORM TO ADMINISTRATIVE AGENT, TO BE HELD BY THE ADMINISTRATIVE AGENT, AND
WRITTEN AUTHORIZATION IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT
AUTHORIZING

 

44

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT TO FILE SUCH NOTICES WITH THE APPROPRIATE GOVERNMENTAL
AUTHORITIES AT ADMINISTRATIVE AGENT’S DISCRETION UPON AN EVENT OF DEFAULT.

 

(VI)          WITH RESPECT TO EACH MATERIAL LEASE, A LANDLORD WAIVER FROM THE
LANDLORD UNDER SUCH MATERIAL LEASE; PROVIDED THAT NO SUCH LANDLORD WAIVER SHALL
BE REQUIRED WITH RESPECT TO ANY MATERIAL LEASE THAT COULD NOT BE OBTAINED AFTER
THE CREDIT PARTY THAT IS THE LESSEE UNDER SUCH MATERIAL LEASE SHALL HAVE USED
ITS REASONABLE BEST EFFORTS TO DO SO.


 


(I)            CONTROL AGREEMENTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
DULY EXECUTED CONTROL AGREEMENT COVERING ANY APPLICABLE ACCOUNT COLLATERAL TO
THE EXTENT REQUIRED UNDER THE PLEDGE AND SECURITY AGREEMENT.


 


(J)            FINANCIAL STATEMENTS; PROJECTIONS.  LENDERS SHALL HAVE RECEIVED
FROM BORROWER (I) THE HISTORICAL FINANCIAL STATEMENTS, (II) PRO FORMA
CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS OF BORROWER AND ITS
SUBSIDIARIES AS AT THE CLOSING DATE, AND REFLECTING THE CONSUMMATION OF THE
HAVERSTICK ACQUISITION, THE RELATED FINANCINGS AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS AND THE MERGER DOCUMENTS TO OCCUR ON OR PRIOR
TO THE CLOSING DATE, WHICH PRO FORMA FINANCIAL STATEMENTS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, AND (III) THE PROJECTIONS.


 


(K)           EVIDENCE OF INSURANCE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE FROM BORROWER’S INSURANCE BROKER OR OTHER EVIDENCE SATISFACTORY TO
IT THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO SECTION 6.6 IS IN
FULL FORCE AND EFFECT, TOGETHER WITH ENDORSEMENTS NAMING ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF LENDERS, AS ADDITIONAL INSURED AND LOSS PAYEE THEREUNDER TO
THE EXTENT REQUIRED UNDER SECTION 6.6.


 


(L)            SOLVENCY CERTIFICATE.  ON THE CLOSING DATE, ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER DATED AS OF THE CLOSING DATE AND
ADDRESSED TO ADMINISTRATIVE AGENT AND LENDERS, AND IN FORM, SCOPE AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, WITH APPROPRIATE ATTACHMENTS AND
DEMONSTRATING THAT AFTER GIVING EFFECT TO THE CONSUMMATION OF THE MERGER
DOCUMENTS AND THE EXTENSIONS OF CREDIT TO BE MADE ON THE CLOSING DATE, BORROWER
AND ITS SUBSIDIARIES ARE AND WILL BE SOLVENT.


 


(M)          DUE DILIGENCE.  OTHER THAN CHANGES OCCURRING IN THE ORDINARY COURSE
OF BUSINESS, NO INFORMATION OR MATERIALS ARE OR SHOULD HAVE BEEN AVAILABLE TO
BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSING DATE THAT ARE MATERIALLY
INCONSISTENT WITH THE MATERIAL PREVIOUSLY PROVIDED TO ADMINISTRATIVE AGENT FOR
ITS DUE DILIGENCE REVIEW OF BORROWER AND ITS SUBSIDIARIES.


 


(N)           MINIMUM EBITDA.  THE PRO FORMA FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTION 4.1(J) SHALL DEMONSTRATE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT THAT ON THE CLOSING DATE AND IMMEDIATELY
AFTER GIVING EFFECT TO ANY EXTENSIONS OF CREDIT TO BE MADE ON THE CLOSING DATE
AND THE PAYMENT OF ALL FEES AND EXPENSES REQUIRED TO BE PAID IN CASH ON THE
CLOSING DATE, BORROWER SHALL HAVE GENERATED TRAILING TWELVE MONTH CONSOLIDATED
EBITDA OF AT LEAST $15,000,000.


 


(O)           PROCEEDS OF FIRST LIEN CREDIT AGREEMENT.  BORROWER SHALL HAVE
RECEIVED $65,500,000 IN GROSS PROCEEDS FROM BORROWINGS UNDER THE FIRST LIEN
CREDIT AGREEMENT.

 

45

--------------------------------------------------------------------------------


 


(P)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF BORROWER CONTAINED IN EACH OF THE LOAN DOCUMENTS SHALL BE CORRECT
ON AND AS OF THE DATE OF SUCH EXTENSION OF CREDIT, EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN
WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE.


 


(Q)           NO DEFAULT OR EVENT OF DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
EXISTS, OR WOULD RESULT FROM SUCH PROPOSED EXTENSION OF CREDIT.


 


(R)            NOTICE OF BORROWING.  ADMINISTRATIVE AGENT SHALL HAVE TIMELY
RECEIVED A REQUEST FOR EXTENSION OF CREDIT BY REQUISITE NOTICE BY THE REQUISITE
TIME.


 


(S)           OTHER ASSURANCES, CERTIFICATES AND DOCUMENTS.  ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO IT, SUCH OTHER
ASSURANCES, CERTIFICATES, DOCUMENTS OR CONSENTS RELATED TO THE FOREGOING AS
ADMINISTRATIVE AGENT AND REQUISITE LENDERS REASONABLY MAY REQUIRE.


 


(T)            NO ORDERS, JUDGMENT OR DECREES.  NO ORDER, JUDGMENT OR DECREE OF
ANY GOVERNMENTAL AUTHORITY SHALL PURPORT TO RESTRAIN ANY LENDER FROM MAKING ANY
LOANS TO BE MADE BY IT; NO INJUNCTION OR OTHER RESTRAINING ORDER SHALL HAVE BEEN
ISSUED, SHALL BE PENDING OR NOTICED WITH RESPECT TO ANY ACTION, SUIT OR
PROCEEDING SEEKING TO ENJOIN OR OTHERWISE PREVENT THE CONSUMMATION OF, OR TO
RECOVER ANY DAMAGES OR OBTAIN RELIEF AS A RESULT OF, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE MAKING OF LOANS HEREUNDER.

 

(u)           Post-Closing Agreement.  Administrative Agent shall have received
a fully executed copy of the Post-Closing Letter, setting forth post-closing
obligations of the Borrower and its Subsidiaries with respect to certain
conditions set forth in this Section 4.1, in form and substance satisfactory to
Administrative Agent in all respects.


 


SECTION V.
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and Lenders that:

 


5.1          EXISTENCE AND QUALIFICATION; POWER; COMPLIANCE WITH LAWS.

 


(A)           EACH CREDIT PARTY IS DULY ORGANIZED, VALIDLY EXISTING AND, EXCEPT
AS SET FORTH ON SCHEDULE 5.1(A), IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
ITS ORGANIZATION, HAS THE REQUISITE POWER AND AUTHORITY AND THE LEGAL RIGHT TO
OWN, LEASE AND OPERATE ITS PROPERTIES, TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED, IS DULY QUALIFIED AND IN GOOD STANDING UNDER THE LAWS OF EVERY
JURISDICTION WHERE IT IS REQUIRED TO BE SO QUALIFIED, EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND IS IN COMPLIANCE WITH ALL LAWS EXCEPT TO THE EXTENT THAT
NONCOMPLIANCE COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(B)           SCHEDULE 5.1(B) ATTACHED HERETO LISTS, AS OF THE CLOSING DATE,
EACH OF THE SUBSIDIARIES.

 

46

--------------------------------------------------------------------------------


 


(C)           IMMEDIATELY AFTER GIVING EFFECT TO THE RELATED TRANSACTIONS, THE
BORROWER WILL INDIRECTLY OWN 100% OF THE ISSUED AND OUTSTANDING EQUITY
SECURITIES OF HAVERSTICK AND ITS SUBSIDIARIES.


 


5.2          POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.

 

Each Credit Party has the requisite power and authority and the legal right to
make, deliver and perform each Loan Document to which it is a party and Borrower
has the corporate or other entity power and authority to borrow hereunder and
has taken all necessary action to authorize the borrowings on the terms and
conditions of this Agreement and to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party.  No consent or authorization of, filing with, or other act by or in
respect of any Governmental Authority or any other Person, is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents.  The Loan Documents have been duly executed and delivered by
each Credit Party which is a party hereto, and constitute legal, valid and
binding obligations of such Credit Party, enforceable against such Credit Party
in accordance with their respective terms.

 


5.3          NO LEGAL BAR.

 

The execution, delivery, and performance by each Credit Party of the Loan
Documents to which it is a party and compliance with the provisions thereof have
been duly authorized by all requisite action on the part of such Credit Party
and do not and will not (a) violate or conflict with, or result in a breach of,
or require any consent under (i) any Organization Documents of the Credit
Parties, (ii) any applicable material Laws, rules, or regulations or any order,
writ, injunction, or decree of any Governmental Authority or arbitrator, or
(iii) any material Contractual Obligation of such Credit Party or any of its
Subsidiaries or by which any of them or any of their property is bound or
subject, (b) constitute a default under any material agreement or instrument,
(c) require any registration with, consent or approval of, notice to, or any
other action to, with or by, and Governmental Authority, or (d) result in, or
require, the creation or imposition of any Lien on any of the properties of such
Credit Party or any of its Subsidiaries (other than the Liens granted in
connection herewith).

 


5.4          EQUITY SECURITIES AND OWNERSHIP.

 

The Equity Securities of each of Borrower and its Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable.  Except as
set forth on Schedule 5.4, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which Borrower or any of
its Subsidiaries is a party requiring, and there is no membership interest or
other Equity Security of Borrower or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Borrower or any of
its Subsidiaries of any additional membership interests or other Equity
Securities of Borrower or any of its Subsidiaries or other Equity Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Security of Borrower or any of
its Subsidiaries.  Schedule 5.4 sets forth a true, complete and correct list as
of the Closing Date, both before and after giving effect to the Loan Documents
and the Related

 

47

--------------------------------------------------------------------------------


 

Transactions, of the name of Borrower and each of its Subsidiaries and indicates
for each such Person (other than Borrower) its ownership (by holder and
percentage interest) and the type of entity of each of them, and the number and
class of authorized and issued Equity Securities of such Subsidiary.  Except as
set forth on Schedule 5.4, as of the Closing Date, neither Borrower nor any of
its Subsidiaries has any equity investments in any other corporation or entity.

 


5.5                               FINANCIAL STATEMENTS; PROJECTIONS; NO MATERIAL
ADVERSE EFFECT.

 


(A)           THE HISTORICAL FINANCIAL STATEMENTS (I) WERE PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) TO THE EXTENT REQUIRED BY
GAAP, SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR
CONTINGENT, OF BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF.


 


(B)           ON AND AS OF THE RELEVANT DATE OF DETERMINATION, THE PROJECTIONS
OF BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD OF FISCAL YEAR 2007 THROUGH AND
INCLUDING FISCAL YEAR 2012, INCLUDING QUARTERLY PROJECTIONS FOR EACH MONTH
DURING FISCAL YEARS 2007 AND 2008 (THE “PROJECTIONS”) ARE BASED ON GOOD FAITH
ESTIMATES AND ASSUMPTIONS MADE BY THE MANAGEMENT OF BORROWER AND AS OF THE
RELEVANT DATE OF DETERMINATION, MANAGEMENT OF BORROWER BELIEVED THAT THE
PROJECTIONS WERE REASONABLE AND ATTAINABLE.


 


(C)           SINCE DECEMBER 31, 2006, (I) THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND (II) EXCEPT AS SET FORTH ON SCHEDULE 5.5 HERETO AND AS DISCLOSED IN
THE BORROWER’S PUBLIC FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION FROM
TIME TO TIME, NO INTERNAL CONTROL EVENT HAS OCCURRED.


 


5.6          LITIGATION.

 

Except as disclosed in the Disclosure Letter, there are (a) no lawsuits,
investigations or proceedings of or before an arbitrator or Governmental
Authority pending or, to the best of knowledge of Borrower, threatened by or
against Borrower or any of its Subsidiaries or against any of their properties
or revenues which, if adversely determined, could reasonably be expected to have
a Material Adverse Effect, (b) no orders, writs, injunctions, judgments, or
decrees of any court or government agency or instrumentality to which the
Borrower or any of its Subsidiaries is a party or by which the property or
assets of them are bound, or (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of Borrower or
any of its Subsidiaries, or, to the knowledge of Borrower or such Subsidiaries,
threats of work stoppage, strike, or pending demands for collective bargaining,
which could reasonably be expected to cause or result in a Material Adverse
Effect.


 


5.7          NO DEFAULT; CONTINUED BUSINESS.

 

Neither Borrower nor any its Subsidiaries are in default under or with respect
to any Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect,

 

48

--------------------------------------------------------------------------------


 

and no Default or Event of Default has occurred and is continuing or will result
from the consummation of this Agreement or any of the other Loan Documents, or
the making of the Extensions of Credit hereunder.  There exists no actual,
pending, or, to Borrower’s knowledge, any threatened termination, cancellation
or limitation of, or any modification or change in the business relationship of
Borrower or any Subsidiary and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, individually or in the
aggregate, could reasonably be expected to cause or result in a Material Adverse
Effect, and there exists no present condition or state of facts or circumstances
that could reasonably be expected to have a Material Adverse Effect or prevent
any Credit Party from conducting such business or the transactions contemplated
by this Agreement in substantially the same manner in which it was previously
conducted.


 


5.8          OWNERSHIP OF PROPERTY; LIENS.

 

Borrower and its Subsidiaries have valid fee or leasehold interests in all real
property which they use in their respective businesses, and Borrower and its
Subsidiaries have good and marketable title to all their other property, and
none of such property is subject to any Lien, except as permitted in
Section 7.2.


 


5.9          TAXES.

 

Borrower and its Subsidiaries have timely filed all material tax returns which
are required to be filed, and have paid, or made provision for the payment of,
all taxes whether or not shown as due on any tax return, except (a) such taxes,
if any, as are being contested in good faith by appropriate proceedings and as
to which adequate reserves have been both established and maintained in
accordance with GAAP, and (b) immaterial taxes in de minimis amounts; provided,
however, that in each case no material item or portion of property of Borrower
or any of its Subsidiaries is in jeopardy of being seized, levied upon or
forfeited.  Borrower knows of no proposed tax assessment against Borrower or any
of its Subsidiaries which is not being actively contested by Borrower or such
Subsidiary in good faith and by appropriate proceedings and as to which adequate
reserves have been both established and maintained in accordance with GAAP.


 


5.10        MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


 


(A)           NEITHER BORROWER FOR ANY OF ITS SUBSIDIARIES IS ENGAGED NOR WILL
IT ENGAGE, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” “MARGIN STOCK”
WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO
TIME HEREAFTER IN EFFECT.  NO PART OF THE PROCEEDS OF ANY EXTENSIONS OF CREDIT
HEREUNDER WILL BE USED FOR “PURCHASING” OR “CARRYING” “MARGIN STOCK” AS SO
DEFINED OR FOR ANY PURPOSE WHICH VIOLATES, OR WHICH WOULD BE INCONSISTENT WITH,
THE PROVISIONS OF REGULATIONS T, U OR X OF SUCH BOARD OF GOVERNORS.


 


(B)           NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS OR IS REQUIRED TO
BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF
1940.

 

49

--------------------------------------------------------------------------------


 


5.11        ERISA COMPLIANCE; EMPLOYEE MATTERS.


 


(A)           EACH EMPLOYEE BENEFITS PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER APPLICABLE
LAWS.  EACH EMPLOYEE BENEFITS PLAN THAT IS INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION OR OPINION
LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING
PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF
BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH
QUALIFICATION.  BORROWER AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED
CONTRIBUTIONS TO EACH PENSION PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO
APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD
PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PENSION
PLAN.  THERE HAS BEEN NO PROHIBITED TRANSACTION (WHICH IS NOT OTHERWISE EXEMPT
UNDER SECTION 4975 OF THE CODE) OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES UNDER ERISA WITH RESPECT TO ANY EMPLOYEE BENEFITS PLAN THAT HAS OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           (I) NO ERISA EVENT HAS OCCURRED OR, TO THE BEST OF KNOWLEDGE OF
BORROWER OR ANY SUBSIDIARY OR ERISA AFFILIATE, IS REASONABLY EXPECTED TO OCCUR;
(II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER BORROWER
NOR ANY SUBSIDIARY OR ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA);
(IV) NEITHER BORROWER NOR ANY SUBSIDIARY OR ERISA AFFILIATE HAS INCURRED, OR, TO
THE BEST OF KNOWLEDGE OF BORROWER OR ANY SUBSIDIARY OR ERISA AFFILIATE,
REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND, TO THE BEST OF KNOWLEDGE OF
BORROWER OR ANY SUBSIDIARY OR ERISA AFFILIATE, NO EVENT HAS OCCURRED WHICH, WITH
THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH
LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER
PLAN; AND (V) NEITHER BORROWER NOR ANY SUBSIDIARY OR ERISA AFFILIATE HAS ENGAGED
IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA. 
EXCEPT TO THE EXTENT REQUIRED UNDER SECTION 4980B OF THE CODE, NO EMPLOYEE
BENEFIT PLAN PROVIDES HEALTH OR WELFARE BENEFITS (THROUGH THE PURCHASE OF
INSURANCE OR OTHERWISE) FOR ANY RETIRED OR FORMER EMPLOYEE OF BORROWER, ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES EXTENDING BEYOND
THE END OF THE MONTH IN WHICH ANY SUCH RETIRED OR FORMER EMPLOYEE TERMINATES
EMPLOYMENT.


 


(C)           BORROWER AND EACH OF ITS SUBSIDIARIES HAS GOOD LABOR RELATIONS. 
BORROWER, ITS SUBSIDIARIES, AND THEIR RESPECTIVE EMPLOYEES, AGENTS AND
REPRESENTATIVES HAVE NOT COMMITTED ANY MATERIAL UNFAIR LABOR PRACTICE AS DEFINED
IN THE NATIONAL LABOR RELATIONS ACT.  NEITHER BORROWER NOR ANY OF ITS
SUBSIDIARIES HAS BEEN OR IS ENGAGED IN ANY UNFAIR LABOR PRACTICE THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN AND IS
(A) NO UNFAIR LABOR PRACTICE CHARGE OR COMPLAINT PENDING AGAINST BORROWER OR ANY
OF ITS SUBSIDIARIES, OR TO THE BEST KNOWLEDGE OF BORROWER, THREATENED AGAINST
ANY OF THEM BEFORE THE NATIONAL LABOR RELATIONS BOARD OR ANY OTHER GOVERNMENTAL
AUTHORITY AND NO GRIEVANCE OR ARBITRATION PROCEEDING ARISING OUT OF OR UNDER ANY
COLLECTIVE BARGAINING AGREEMENT OR SIMILAR AGREEMENT THAT IS SO PENDING AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES OR TO THE BEST KNOWLEDGE OF BORROWER,
THREATENED AGAINST ANY OF THEM, (B) NO LABOR DISPUTE, STRIKE, LOCKOUT, SLOWDOWN
OR WORK STOPPAGE IN EXISTENCE OR THREATENED AGAINST, INVOLVING OR AFFECTING
BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (C) NO LABOR UNION, LABOR ORGANIZATION, TRADE UNION,
WORKS COUNCIL, OR GROUP OF EMPLOYEES OF HOLDINGS OR ANY OF ITS

 

50

--------------------------------------------------------------------------------


 


SUBSIDIARIES HAS MADE A PENDING DEMAND FOR RECOGNITION OR CERTIFICATION, AND
THERE ARE NO REPRESENTATION OR CERTIFICATION PROCEEDINGS OR PETITIONS SEEKING A
REPRESENTATION PROCEEDING PRESENTLY PENDING OR THREATENED TO BE BROUGHT OR FILED
WITH THE NATIONAL LABOR RELATIONS BOARD OR ANY OTHER GOVERNMENTAL AUTHORITY, AND
(D) TO THE BEST KNOWLEDGE OF BORROWER, NO UNION REPRESENTATION QUESTION EXISTING
WITH RESPECT TO ANY OF THE EMPLOYEES OF HOLDINGS OR ANY OF ITS SUBSIDIARIES AND,
TO THE BEST KNOWLEDGE OF BORROWER, NO LABOR UNION ORGANIZING ACTIVITY WITH
RESPECT TO ANY EMPLOYEES OF BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS TAKING
PLACE, EXCEPT (WITH RESPECT TO ANY MATTER SPECIFIED IN CLAUSE (A), (B), (C), OR
(D) ABOVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE) SUCH AS IS NOT REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT OR AS DISCLOSED IN SCHEDULE 5.11.


 


5.12        INTANGIBLE ASSETS

 

Borrower and its Subsidiaries own, or possess the right to use, all trademarks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intangible assets that are used in the conduct of their respective businesses as
now operated or could obtain such right without causing a Material Adverse
Effect, and none of such items, to the best knowledge of Borrower, conflicts
with the valid trademark, trade name, copyright, patent, patent right or
intangible asset of any other Person to the extent that such conflict has or
could reasonably be expected to have a Material Adverse Effect.


 


5.13        COMPLIANCE WITH LAWS

 

Borrower and its Subsidiaries are in compliance in all material respects with
all material Laws that are applicable to such Person.


 


5.14        ENVIRONMENTAL COMPLIANCE

 

Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that such Environmental Laws and claims do
not, and could not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect.


 


5.15        INSURANCE

 

The properties of Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or such Subsidiary operates.  Schedule 5.15 sets
forth a list of all insurance maintained by or on behalf of the Credit Parties
and each of their Subsidiaries as of the Closing Date and, as of the Closing
Date, all premiums in respect of such insurance have been paid

 

51

--------------------------------------------------------------------------------


 


5.16        SWAP OBLIGATIONS

 

Neither Borrower nor any of its Subsidiaries has incurred any outstanding
obligations under any Swap Contracts, other than Permitted Swap Obligations. 
Borrower has undertaken its own independent assessment of its consolidated
assets, liabilities and commitments and has considered appropriate means of
mitigating and managing risks associated with such matters and has not relied on
any swap counterparty or any Affiliate of any swap counterparty in determining
whether to enter into any Swap Contract.


 


5.17        SOLVENCY

 

Borrower has received consideration that is the reasonable equivalent value of
the obligations and liabilities Borrower has incurred in favor of Administrative
Agent and the Lenders.  Each Credit Party is Solvent and each Credit Party will
be Solvent after giving effect to (i) the execution and delivery of the Loan
Documents to Administrative Agent and the Lenders and the Extensions of Credit
thereunder and (ii)  the Related Transactions (on a pro forma basis).


 


5.18        DISCLOSURE

 

No statement, information, report, representation, or warranty made by any
Credit Party in any Loan Document or furnished to Lender in connection with any
Loan Document contains any untrue statement of a material fact or, when viewed
together with Borrower’s periodic reports filed under the Exchange Act and the
rules and regulations promulgated thereunder, omits to state any material fact
necessary to make the statements herein or therein not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.  After due inquiry by Borrower, there is
no known fact that any Credit Party has not disclosed to Administrative Agent
and the Lenders that has or is reasonably likely to have a Material Adverse
Effect.


 


5.19        PATRIOT ACT.


 


(A)           NEITHER THE LOANS CONTEMPLATED HEREUNDER NOR THE USE OF THE
PROCEEDS THEREOF WILL VIOLATE THE ANTI-TERRORISM ORDER, THE USA PATRIOT ACT, THE
TRADING WITH THE ENEMY ACT, AS AMENDED, OR ANY OF THE FOREIGN ASSETS CONTROL
REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B,
CHAPTER V, AS AMENDED) OR ANY ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING
THERETO.


 


(B)           NEITHER BORROWER NOR ANY SUBSIDIARY (1) IS A PERSON DESCRIBED OR
DESIGNATED IN THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST OF THE
OFFICE OF FOREIGN ASSETS CONTROL OR IN SECTION 1 OF THE ANTI-TERRORISM ORDER, OR
(2) TO THE BEST KNOWLEDGE OF BORROWER, ENGAGES IN ANY DEALINGS OR TRANSACTIONS
WITH ANY SUCH PERSON.  THE BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE, IN
ALL MATERIAL RESPECTS, WITH THE USA PATRIOT ACT.


 


(C)           NO PART OF THE PROCEEDS FROM THE LOANS HEREUNDER WILL BE USED,
DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR
EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL PARTY, CANDIDATE FOR
POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO
OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION
OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.

 

52

--------------------------------------------------------------------------------


 


5.20        RELATED TRANSACTIONS.


 


(A)           BORROWER HAS HERETOFORE FURNISHED ADMINISTRATIVE AGENT TRUE AND
CORRECT COPIES OF THE MERGER DOCUMENTS.


 


(B)           THE RELATED TRANSACTIONS HAVE BEEN (OR, ON THE CLOSING DATE, SHALL
CONCURRENTLY BE) COMPLETED IN COMPLIANCE WITH THE TERMS OF THE MERGER DOCUMENTS
AND ALL APPLICABLE LAWS.  NO MATERIAL PROVISION OF THE MERGER DOCUMENTS WAS (OR
SHALL BE) AMENDED OR WAIVED IN CONNECTION WITH THE TRANSACTIONS DESCRIBED
THEREIN UNLESS CONSENTED TO BY ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  ALL MATERIAL AND NECESSARY AUTHORIZATIONS, CONSENTS,
APPROVALS, EXCEPTIONS OR OTHER ACTIONS BY OR NOTICES TO OR FILINGS WITH ANY
COURT OR ADMINISTRATIVE OR GOVERNMENTAL BODY OR OTHER PERSON REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THE MERGER DOCUMENTS
OR THE CONSUMMATION OF THE RELATED TRANSACTIONS ARE (OR, ON THE CLOSING DATE,
SHALL CONCURRENTLY BE) FINAL AND IN FULL FORCE AND EFFECT.


 


(C)           THE EXECUTION AND DELIVERY OF THE MERGER DOCUMENTS DID NOT, AND
THE CONSUMMATION OF THE RELATED TRANSACTIONS WILL NOT, MATERIALLY VIOLATE ANY
MATERIAL STATUTE OR REGULATION OF THE UNITED STATES (INCLUDING ANY SECURITIES
LAW) OR OF ANY STATE OR OTHER APPLICABLE JURISDICTION, OR ANY MATERIAL ORDER,
JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENTAL BODY BINDING ON BORROWER OR ANY
SUBSIDIARY, OR RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY
MATERIAL AGREEMENT, INDENTURE, INSTRUMENT OR OTHER DOCUMENT, OR ANY JUDGMENT,
ORDER OR DECREE, TO WHICH BORROWER OR ANY SUBSIDIARY IS A PARTY OR BY WHICH
BORROWER OR ANY SUBSIDIARY IS BOUND.


 


5.21        SECURITY INTEREST IN COLLATERAL.

 

The provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of Administrative Agent, for the
benefit of Administrative Agent and the Lenders, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a) Liens
permitted pursuant to Section 7.2, to the extent any such Liens would have
priority over the Liens in favor of Collateral Agent pursuant to any applicable
law, (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent Administrative Agent has not obtained or
does not maintain possession of such Collateral and (c) Liens in favor of the
First Lien Administrative Agent.


 


5.22        PERMITS, ETC.

 

Each Credit Party has, and is in compliance with, all permits, licenses,
authorizations, approvals, entitlements and accreditations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired, by such Person,
which, if not obtained, could reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except, to the

 

53

--------------------------------------------------------------------------------


 

extent any such condition, event or claim could not be reasonably be expected to
have a Material Adverse Effect.


 


5.23        MATERIAL CONTRACTS.

 

Set forth in the Disclosure Letter is a true, correct and complete list of all
the Material Contracts in effect on the Closing Date.  All such Material
Contracts, together with any updates provided pursuant to Section 6.2(l), are in
full force and effect and no defaults currently exist thereunder (other than as
described in the Disclosure Letter or in such updates).


 


5.24        CERTAIN FEES

 

No broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby.


 


5.25        AFFILIATE TRANSACTIONS.

 

Except as set forth on Schedule 5.25, as of the date of this Agreement, there
are no existing or proposed agreements, arrangements, understandings, or
transactions between any Credit Party and any of the officers, members,
managers, directors, stockholders, parents, other interest holders, employees,
or Affiliates (other than other Credit Parties) of any Credit Party or any
members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Credit Party
or any Person with which any Credit Party has a business relationship or which
competes with any Credit Party.


 


5.26        DORMANT SUBSIDIARIES.

 

None of the Foreign Subsidiaries of Borrower set forth on Schedule 5.26 (the
“Dormant Subsidiaries”) have any material continuing operations or conduct any
material business and all are in the process of being dissolved by the
Borrower.  Borrower is using its reasonable best efforts to complete the
dissolution process with respect to each Dormant Subsidiary in a timely manner.

 


SECTION VI.
AFFIRMATIVE COVENANTS

 

So long as any Obligation (excluding inchoate indemnity obligations) remains
unpaid or unperformed, Borrower shall, and shall (except in the case of
Borrower’s reporting covenants set forth in Sections 6.1 and 6.2(a)-(c)), cause
each Subsidiary, to:


 


6.1          FINANCIAL STATEMENTS.

 

Deliver to Administrative Agent and each Lender, in form and detail satisfactory
to Administrative Agent and Requisite Lenders:

 

54

--------------------------------------------------------------------------------


 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR OF BORROWER, A CONSOLIDATED BALANCE SHEET, A
CONSOLIDATED STATEMENT OF INCOME AND A CONSOLIDATED CASH FLOW STATEMENT OF
BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL
IN REASONABLE DETAIL, AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING, WHICH
REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH GAAP AND SHALL NOT BE
SUBJECT TO ANY QUALIFICATIONS OR EXCEPTIONS AS TO THE SCOPE OF THE AUDIT NOR TO
ANY QUALIFICATIONS OR EXCEPTIONS NOT REASONABLY ACCEPTABLE TO REQUISITE LENDERS;


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF BORROWER,
A CONSOLIDATED BALANCE SHEET, A CONSOLIDATED STATEMENT OF INCOME AND A
CONSOLIDATED CASH FLOW STATEMENT OF BORROWER AND ITS SUBSIDIARIES AS AT THE END
OF SUCH FISCAL QUARTER, AND FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF
BORROWER’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL
YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND CERTIFIED BY A RESPONSIBLE OFFICER OF BORROWER AS FAIRLY
PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF BORROWER AND ITS SUBSIDIARIES IN ACCORDANCE WITH
GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES.


 


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH FISCAL MONTH OF BORROWER (INCLUDING MONTHS WHICH BEGAN PRIOR TO THE
CLOSING DATE), A CONSOLIDATED BALANCE SHEET, A CONSOLIDATED STATEMENT OF INCOME
AND A CONSOLIDATED CASH FLOW STATEMENT OF BORROWER AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL MONTH, AND FOR SUCH FISCAL MONTH AND FOR THE PORTION OF
BORROWER’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING FISCAL MONTH OF THE PREVIOUS FISCAL YEAR
AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL AND CERTIFIED BY A RESPONSIBLE OFFICER OF BORROWER AS FAIRLY PRESENTING
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF BORROWER AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES; PROVIDED,
HOWEVER, THAT WITH RESPECT TO THE DELIVERY OF SUCH FINANCIAL STATEMENTS DURING
FISCAL YEAR 2008, THERE SHALL BE NO REQUIREMENT TO DELIVER COMPARISONS TO THE
CORRESPONDING MONTH FROM THE PRIOR FISCAL YEAR.


 


(D)           IF, AS A RESULT OF ANY CHANGE IN ACCOUNTING PRINCIPLES AND
POLICIES (OR THE APPLICATION THEREOF) FROM THOSE USED IN THE PREPARATION OF THE
HISTORICAL FINANCIAL STATEMENTS, THE CONSOLIDATED FINANCIAL STATEMENTS OF
BORROWER AND ITS SUBSIDIARIES DELIVERED PURSUANT TO SECTION 6.1(A) OR
6.1(B) WILL DIFFER IN ANY MATERIAL RESPECT FROM THE CONSOLIDATED FINANCIAL
STATEMENTS THAT WOULD HAVE BEEN DELIVERED PURSUANT TO SUCH SECTIONS HAD NO SUCH
CHANGE IN ACCOUNTING PRINCIPLES AND POLICIES BEEN MADE, THEN, TOGETHER WITH THE
FIRST DELIVERY OF SUCH FINANCIAL STATEMENTS AFTER SUCH CHANGE, ONE OR MORE
STATEMENTS OF RECONCILIATION FOR ALL SUCH PRIOR FINANCIAL STATEMENTS IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT.

 

Reports required to be delivered pursuant to clauses (a), (b) and (c) of this
Section 6.1 shall be deemed to have been delivered on the date on which Borrower
posts such reports on Borrower’s internet website at the website address listed
on Schedule 10.2 hereof or when such

 

55

--------------------------------------------------------------------------------


 

report is posted on the Securities and Exchange Commission’s website at
www.sec.gov; provided that (x) Borrower shall notify Administrative Agent of the
posting of any such new material, and (y) in every instance Borrower shall
provide paper copies of the Compliance Certificates required by clause (a) of
Section 6.2 to Administrative Agent and each Lender.  Except for the Compliance
Certificates referred to in such clause (a) of Section 6.2, Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
reports referred to in clauses (a) and (b) of this Section 6.1, and in any event
shall have no responsibility to monitor compliance by Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such reports.


 


6.2          CERTIFICATES, NOTICES AND OTHER INFORMATION.

 

Deliver to Administrative Agent and each Lender, in form and detail satisfactory
to Administrative Agent and Requisite Lenders:


 


(A)           WITHIN FIVE (5) DAYS AFTER THE DELIVERY OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTIONS 6.1(A) AND (B), A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF BORROWER;


 


(B)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF BORROWER, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH BORROWER MAY FILE OR BE
REQUIRED TO FILE WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER SECTIONS 13
OR 15(D) OF THE EXCHANGE ACT, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO
ADMINISTRATIVE AGENT PURSUANT HERETO;


 


(C)           PROMPTLY AFTER THE OCCURRENCE THEREOF, NOTICE OF ANY DEFAULT OR
EVENT OF DEFAULT;


 


(D)           NOTICE OF ANY CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING
PRACTICES BY BORROWER OR ANY SUBSIDIARY THAT IS MATERIAL TO BORROWER OR TO
BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS;


 


(E)           PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF ANY LITIGATION,
INVESTIGATION OR PROCEEDING AFFECTING BORROWER WHERE THE REASONABLY EXPECTED
DAMAGES TO BORROWER EXCEED $2,500,000, OR IN WHICH INJUNCTIVE RELIEF OR SIMILAR
RELIEF IS SOUGHT, WHICH RELIEF, IF GRANTED, COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT;


 


(F)            PROMPTLY AFTER THE OCCURRENCE THEREOF, NOTICE OF ANY REPORTABLE
EVENT WITH RESPECT TO ANY PENSION PLAN OR THE INTENT TO TERMINATE ANY PENSION
PLAN, OR THE INSTITUTION OF PROCEEDINGS OR THE TAKING OR EXPECTED TAKING OF ANY
OTHER ACTION TO TERMINATE ANY PENSION PLAN OR WITHDRAW FROM ANY PENSION PLAN;


 


(G)           (I) IN ADVANCE OF, IF KNOWN, OR PROMPTLY AFTER THE OCCURRENCE OF
ANY ERISA EVENT, A WRITTEN NOTICE SPECIFYING THE NATURE THEREOF, WHAT ACTION
BORROWER, ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES HAS
TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND, WHEN KNOWN, ANY
ACTION TAKEN OR THREATENED BY THE IRS, THE DEPARTMENT OF LABOR OR THE PBGC WITH
RESPECT THERETO; AND (II) PROMPTLY FOLLOWING SUCH ERISA EVENT, COPIES OF
(1) EACH

 

56

--------------------------------------------------------------------------------


 


SCHEDULE B (ACTUARIAL INFORMATION) TO THE ANNUAL REPORT (FORM 5500 SERIES) FILED
BY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES
WITH THE IRS WITH RESPECT TO EACH PENSION PLAN; (2) ALL NOTICES RECEIVED BY
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES
FROM A MULTIEMPLOYER PLAN SPONSOR CONCERNING AN ERISA EVENT; AND (3) COPIES OF
SUCH OTHER DOCUMENTS OR GOVERNMENTAL REPORTS OR FILINGS RELATING TO ANY EMPLOYEE
BENEFIT PLAN AS ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST;


 


(H)           PROMPTLY AFTER THE OCCURRENCE THEREOF, NOTICE OF ANY MATERIAL
ADVERSE EFFECT;


 


(I)            AS SOON AS PRACTICABLE AND IN ANY EVENT NO LATER THAN JANUARY 31
OF EACH FISCAL YEAR, A CONSOLIDATED PLAN AND FINANCIAL FORECAST FOR SUCH FISCAL
YEAR AND EACH FISCAL YEAR (OR PORTION THEREOF) THROUGH THE FINAL MATURITY DATE
OF THE LOANS (A “FINANCIAL PLAN”), INCLUDING (I) A FORECASTED CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET AND FORECASTED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME AND CASH FLOWS OF BORROWER AND ITS SUBSIDIARIES FOR EACH
SUCH FISCAL YEAR, TOGETHER WITH PRO FORMA COMPLIANCE CERTIFICATES FOR EACH SUCH
FISCAL YEAR AND AN EXPLANATION OF THE ASSUMPTIONS ON WHICH SUCH FORECASTS ARE
BASED, (II) FORECASTED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF
BORROWER AND ITS SUBSIDIARIES FOR EACH MONTH OF THE FISCAL YEAR THEN BEGINNING,
(III) FORECASTS DEMONSTRATING PROJECTED COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 7.12 THROUGH THE MATURITY DATE OF THE TERM LOANS, AND (IV) FORECASTS
DEMONSTRATING ADEQUATE LIQUIDITY THROUGH THE MATURITY DATE OF THE TERM LOANS,
TOGETHER, IN EACH CASE, WITH AN EXPLANATION OF THE ASSUMPTIONS ON WHICH SUCH
FORECASTS ARE BASED ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT AND ACCOMPANIED BY A CERTIFICATE FROM A RESPONSIBLE OFFICE
OF BORROWER CERTIFYING THAT THE PROJECTIONS CONTAINED THEREIN ARE BASED UPON
GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY BORROWER TO BE REASONABLE AT
THE TIME MADE AND AT THE TIME OF DELIVERY THEREOF; PROVIDED, HOWEVER, THAT WITH
RESPECT TO FISCAL YEAR 2008, THE MONTHLY FORECASTS DESCRIBED IN CLAUSE
(II) ABOVE MAY BE DELIVERED UP TO 90 DAYS AFTER THE CLOSING DATE;


 


(J)            AS SOON AS PRACTICABLE AND IN ANY EVENT BY THE LAST DAY OF EACH
FISCAL YEAR, A REPORT IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT
OUTLINING ALL MATERIAL INSURANCE COVERAGE MAINTAINED AS OF THE DATE OF SUCH
REPORT BY BORROWER AND ITS SUBSIDIARIES AND ALL MATERIAL INSURANCE COVERAGE
PLANNED TO BE MAINTAINED BY BORROWER AND ITS SUBSIDIARIES IN THE IMMEDIATELY
SUCCEEDING FISCAL YEAR;


 


(K)           WITH REASONABLE PROMPTNESS, WRITTEN NOTICE OF ANY CHANGE IN THE
BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF BORROWER;


 


(L)            PROMPTLY, AND IN ANY EVENT WITHIN TEN BUSINESS DAYS (I) AFTER ANY
MATERIAL CONTRACT OF BORROWER OR ANY OF ITS SUBSIDIARIES IS TERMINATED OR
AMENDED IN A MANNER THAT WOULD (X) DECREASE THE REVENUE TO BE RECEIVED BY ANY
CREDIT PARTY DURING ANY FISCAL YEAR UNDER SUCH MATERIAL CONTRACT BY MORE THAN
25% OR (Y) INCREASE THE COST TO BE PAID BY ANY CREDIT PARTY DURING ANY FISCAL
YEAR UNDER SUCH MATERIAL CONTRACT BY MORE THAN 25%, AND (II) AFTER ANY NEW
MATERIAL CONTRACT IS ENTERED INTO, A WRITTEN STATEMENT DESCRIBING SUCH EVENT,
WITH COPIES OF SUCH MATERIAL AMENDMENTS OR NEW CONTRACTS, DELIVERED TO
ADMINISTRATIVE AGENT (TO THE EXTENT SUCH DELIVERY IS PERMITTED BY THE TERMS OF
ANY SUCH MATERIAL CONTRACT, PROVIDED THAT NO SUCH PROHIBITION ON DELIVERY SHALL
BE EFFECTIVE IF IT WERE BARGAINED FOR BY BORROWER OR ITS APPLICABLE

 

57

--------------------------------------------------------------------------------


 


SUBSIDIARY WITH THE INTENT OF AVOIDING COMPLIANCE WITH THIS SECTION 6.2(L)), AND
AN EXPLANATION OF ANY ACTIONS BEING TAKEN WITH RESPECT THERETO;


 


(M)          AS SOON AS PRACTICABLE (BUT, IN ANY EVENT, WITHIN 7 DAYS) FOLLOWING
RECEIPT THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS AND REPORTS WITH RESPECT TO
ENVIRONMENTAL MATTERS AT ANY FACILITY OF BORROWER OR ITS SUBSIDIARIES OR WHICH
RELATE TO ANY ENVIRONMENTAL LIABILITIES OF BORROWER OR ITS SUBSIDIARIES WHICH,
IN ANY SUCH CASE, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(N)           AT LEAST THIRTY (30) DAYS PRIOR TO THE OCCURRENCE OF ANY CHANGE
(I) IN ANY CREDIT PARTY’S CORPORATE NAME, (II) IN ANY CREDIT PARTY’S IDENTITY OR
CORPORATE STRUCTURE, OR (III) IN ANY CREDIT PARTY’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER, BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT NOTICE
THEREOF.  BORROWER AGREES NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE
PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UNIFORM
COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR ADMINISTRATIVE AGENT
TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND
PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL AND FOR THE COLLATERAL AT ALL
TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY
INTEREST AS CONTEMPLATED IN THE SECURITY DOCUMENTS.  BORROWER WILL FURNISH TO
ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY LIEN (OTHER THAN PERMITTED
LIENS) OR CLAIMS MADE OR ASSERTED AGAINST ANY COLLATERAL OR INTEREST THEREIN. 
BORROWER ALSO AGREES PROMPTLY TO NOTIFY ADMINISTRATIVE AGENT IN WRITING IF ANY
MATERIAL PORTION OF THE COLLATERAL IS LOST, DAMAGED OR DESTROYED;


 


(O)           EACH YEAR, AT THE TIME OF DELIVERY OF ANNUAL FINANCIAL STATEMENTS
WITH RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT TO SECTION 6.1(A), A
CERTIFICATE (I) EITHER CONFIRMING THAT THERE HAS BEEN NO MATERIAL CHANGE IN SUCH
INFORMATION SINCE THE DATE OF THE COLLATERAL QUESTIONNAIRE DELIVERED ON THE
CLOSING DATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO
THIS SECTION AND/OR IDENTIFYING SUCH CHANGES, AND (II) UPDATING THE COLLATERAL
QUESTIONNAIRE TO REFLECT MATERIAL CHANGES IN SUCH INFORMATION SINCE THE DATE OF
THE COLLATERAL QUESTIONNAIRE DELIVERED ON THE CLOSING DATE OR THE DATE OF THE
MOST RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION;


 


(P)           PROMPTLY (I) IF ANY CREDIT PARTY OBTAINS KNOWLEDGE THAT ANY CREDIT
PARTY OR ANY PERSON WHICH OWNS, DIRECTLY OR INDIRECTLY, ANY EQUITY SECURITIES OF
ANY CREDIT PARTY, OR ANY OTHER HOLDER AT ANY TIME OF ANY DIRECT OR INDIRECT
EQUITABLE, LEGAL OR BENEFICIAL INTEREST THEREIN IS THE SUBJECT OF ANY OF THE
TERRORISM LAWS, SUCH CREDIT PARTY WILL NOTIFY ADMINISTRATIVE AGENT AND (II) UPON
THE REQUEST OF ANY LENDER, SUCH CREDIT PARTY WILL PROVIDE ANY INFORMATION SUCH
LENDER BELIEVES IS REASONABLY NECESSARY TO BE DELIVERED TO COMPLY WITH THE
PATRIOT ACT;


 


(Q)           PROMPTLY, SUCH OTHER DATA AND INFORMATION AS FROM TIME TO TIME MAY
BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT;


 


(R)            CONCURRENTLY WITH THE DELIVERY OF ALL REPORTS, STATEMENTS AND
OTHER INFORMATION DELIVERED PURSUANT TO THE FIRST LIEN CREDIT AGREEMENT, COPIES
OF SUCH REPORTS, STATEMENTS AND OTHER INFORMATION, EXCEPT TO THE EXTENT THAT
SUCH INFORMATION HAS ALREADY BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS IN ACCORDANCE WITH THE TERMS HEREOF; AND

 

58

--------------------------------------------------------------------------------


 

(s)           concurrent notice of and a copy of each amendment (or proposed
amendment) to the First Lien Credit Agreement, regardless of whether such
amendment is permitted under the Intercreditor Agreement without the consent of
the Administrative Agent and/or the Lenders.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  The annual reports, proxies, financial statements or other
communications required by Section 6.2(b) above shall be deemed to have been
delivered on the date on which Borrower posts such reports on Borrower’s website
on the Internet at the website address listed on Schedule 10.2 hereof or when
such report is posted on the Securities and Exchange Commission’s website at
www.sec.gov; provided that Borrower shall notify Administrative Agent of the
posting of any such new material.  Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the reports and communications
referred to in Section 6.2(b), and in any event shall have no responsibility to
monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports and communications.


 

6.3          PAYMENT OF TAXES.

 

Pay and discharge when due all taxes, assessments, and governmental charges,
except for (a) any such tax, assessment, charge, or levy which is a Lien
permitted under Section 7.2(i) and (b) immaterial taxes in de minimis amounts.


 


6.4          PRESERVATION OF EXISTENCE.

 

Preserve and maintain its existence, governmental authorizations, licenses,
permits, rights, franchises and privileges necessary or desirable in the normal
conduct of its business, except (i) as permitted by Section 7.3, or (ii) where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


 


6.5          MAINTENANCE OF PROPERTIES.

 

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good order and condition, subject
to wear and tear in the ordinary course of business, and not permit any waste of
its properties, except where failure to do so could not reasonably be expected
to have a Material Adverse Effect.


 


6.6          MAINTENANCE OF INSURANCE.

 

Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, (i) business interruption insurance reasonably satisfactory
to Administrative Agent, and (ii) casualty insurance, such public liability
insurance, third party property damage insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of Borrower
and its Subsidiaries as are customarily carried or maintained under similar
circumstances by Persons of established reputation of similar size and engaged
in similar businesses, in each case in such amounts (giving effect to self
insurance which comports with the requirements of this Section and provided that
adequate reserves therefor are maintained in

 

59

--------------------------------------------------------------------------------


 

accordance with GAAP), with such deductibles, covering such risks and otherwise
on such terms and conditions as shall be customary for such Persons.  Each such
policy of insurance shall (i) name Administrative Agent, on behalf of Lenders as
an additional insured thereunder as its interests may appear, and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to Administrative Agent, that
names Administrative Agent, on behalf of Lenders, as the loss payee thereunder
and provides for at least thirty (30) days’ prior written notice to
Administrative Agent of any modification or cancellation of such policy and that
no act or default of Borrower or any other Person shall affect the right of
Administrative Agent to recover under such policy or policies in case of loss or
damage.


 


6.7          COMPLIANCE WITH LAWS.

 


(A)           COMPLY WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS AND ORDERS OF
ANY GOVERNMENTAL AUTHORITY, NONCOMPLIANCE WITH WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(B)           CONDUCT ITS OPERATIONS AND KEEP AND MAINTAIN ITS PROPERTY IN
MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

 


6.8          INSPECTION RIGHTS.

 

At any time during regular business hours and as often as reasonably requested
upon reasonable notice, permit Administrative Agent or any Lender, or any
employee, agent or representative thereof, to examine, audit and make copies and
abstracts from Borrower’s records and books of account and to visit and inspect
its and its Subsidiaries’ properties and to discuss its affairs, finances and
accounts with any of its officers and key employees, and, upon request, furnish
promptly to Administrative Agent or any Lender true copies of all financial
information and internal management reports made available to their senior
management.  Notwithstanding any provision of this Agreement to the contrary, so
long as no Default or Event of Default shall have occurred and be continuing,
neither Borrower nor any of its Subsidiaries shall be required to disclose,
permit the inspection, examination, photocopying or making extracts of, or
discuss, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, or
(ii) the disclosure of which to any Lender, or its designated representative, is
then prohibited by law or any agreement binding on Borrower or any of its
Subsidiaries that was not entered into by Borrower or any such Subsidiary for
the purpose of concealing information from the Lenders.  Borrower shall,
however, furnish to Administrative Agent such information concerning Borrower’s
intellectual property (including, without limitation, application and
registration numbers for any filings in connection with such intellectual
property) as is reasonably necessary to permit Administrative Agent (on behalf
of itself and the other Lenders) to perfect a security interest in such
intellectual property.  Borrower will, upon the request of Administrative Agent
or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each fiscal year to be held at Borrower’s corporate offices
(or at such other location as may be agreed to by Borrower and Administrative
Agent) at such time as may be agreed to by Borrower and Administrative Agent.

 

60

--------------------------------------------------------------------------------


 


6.9          KEEPING OF RECORDS AND BOOKS OF ACCOUNT.

 

Keep records and books of account adequate to prepare financial statements in
conformity with GAAP, consistently applied, and in conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or any applicable Subsidiary.


 


6.10        COMPLIANCE WITH ERISA.

 

Cause, and cause each of its ERISA Affiliates to:  (a) maintain each Employee
Benefits Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable Laws; (b) to take all actions
to cause each Employee Benefits Plan which is qualified under Section 401(a) of
the Code to maintain such qualification; and (c) make all required contributions
to any Pension Plan subject to Section 412 of the Code.

 


6.11        COMPLIANCE WITH AGREEMENTS.

 

Promptly and fully comply with all Contractual Obligations to which any one or
more of them is a party, except for any such Contractual Obligations (a) the
nonperformance of which would not cause a Default or Event of Default, (b) then
being contested by any of them in good faith by appropriate proceedings, or
(c) if the failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect.


 


6.12        SUBSIDIARY GUARANTIES AND PLEDGE OF OWNERSHIP INTERESTS.

 


(A)           DOMESTIC SUBSIDIARIES.  IN THE EVENT THAT THE AGGREGATE GROSS
REVENUES OR ASSETS OF BORROWER AND GUARANTORS FOR ANY FISCAL YEAR ENDING AFTER
THE CLOSING DATE WHEN TAKEN TOGETHER WITH 65% OF THE AGGREGATE GROSS REVENUES
AND ASSETS OF BORROWER’S FOREIGN SUBSIDIARIES AS TO WHICH 65% OF THE OWNERSHIP
INTERESTS THEREOF HAVE BEEN PLEDGED IN FAVOR OF ADMINISTRATIVE AGENT FOR THE
BENEFIT OF LENDERS, IS LESS THAN 95% OF THE AGGREGATE GROSS REVENUES OR ASSETS
OF BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS FOR SUCH FISCAL YEAR,
BORROWER WILL, WITHIN 90 DAYS AFTER THE END OF SUCH FISCAL YEAR, CAUSE ONE OR
MORE ADDITIONAL DOMESTIC SUBSIDIARIES TO EXECUTE AND DELIVER TO ADMINISTRATIVE
AGENT A JOINDER TO THE MULTI-PARTY GUARANTY AND TO THE PLEDGE AND SECURITY
AGREEMENT ALONG WITH ANY SUCH OTHER SUPPORTING DOCUMENTATION, CERTIFICATES
(ACCOMPANIED BY IRREVOCABLE UNDATED STOCK POWERS, DULY ENDORSED IN BLANK),
CORPORATE GOVERNANCE AND AUTHORIZATION DOCUMENTS AS MAY BE DEEMED REASONABLY
NECESSARY OR ADVISABLE BY ADMINISTRATIVE AGENT SUCH THAT THE AGGREGATE GROSS
REVENUES AND ASSETS FOR SUCH FISCAL YEAR OF BORROWER AND GUARANTORS, WHEN TAKEN
TOGETHER WITH 65% OF THE AGGREGATE GROSS REVENUES AND ASSETS OF BORROWER’S
FOREIGN SUBSIDIARIES AS TO WHICH 65% OF THE OWNERSHIP INTERESTS THEREOF HAVE
BEEN PLEDGED IN FAVOR OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS, EQUAL
TO AT LEAST 95% OF THE AGGREGATE GROSS REVENUES AND ASSETS OF BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS FOR SUCH FISCAL YEAR.  IN ADDITION, IN THE
EVENT THAT (X) BORROWER CREATES OR ACQUIRES A DOMESTIC SUBSIDIARY WHICH IS A
MATERIAL SUBSIDIARY, OR (Y) ANY DOMESTIC SUBSIDIARY OF BORROWER THAT HAS NOT
PREVIOUSLY EXECUTED A JOINDER TO THE MULTI-PARTY GUARANTY AND THE PLEDGE AND
SECURITY AGREEMENT BECOMES A GUARANTOR IN RESPECT OF THE OBLIGATIONS OF BORROWER
OR ANY SUBSIDIARY UNDER ANY MATERIAL INDEBTEDNESS AGREEMENT, BORROWER SHALL
WITHIN FORTY-FIVE (45) DAYS (UNLESS A LONGER PERIOD IS AGREED TO BY
ADMINISTRATIVE AGENT) (I) CAUSE SUCH DOMESTIC

 

61

--------------------------------------------------------------------------------


 


SUBSIDIARY TO EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT A JOINDER TO THE
MULTI-PARTY GUARANTY AND THE PLEDGE AND SECURITY AGREEMENT ALONG WITH ANY SUCH
OTHER SUPPORTING DOCUMENTATION, CERTIFICATES (ACCOMPANIED BY IRREVOCABLE UNDATED
STOCK POWERS, DULY ENDORSED IN BLANK), CORPORATE GOVERNANCE AND AUTHORIZATION
DOCUMENTS AS MAY BE DEEMED NECESSARY OR ADVISABLE BY ADMINISTRATIVE AGENT,
(II) EXECUTE AND DELIVER A SUPPLEMENT TO THE PLEDGE AND SECURITY AGREEMENT
PLEDGING TO ADMINISTRATIVE AGENT (FOR THE BENEFIT OF EACH LENDER IN ACCORDANCE
WITH ITS PRO RATA SHARE) THE OWNERSHIP INTERESTS IN SUCH DOMESTIC SUBSIDIARY,
AND (III) DELIVER TO ADMINISTRATIVE AGENT (FOR THE BENEFIT OF EACH LENDER IN
ACCORDANCE WITH ITS PRO RATA SHARE) THE OUTSTANDING SHARE CERTIFICATES (OR OTHER
EVIDENCE OF ITS EQUITY) EVIDENCING SUCH PLEDGED OWNERSHIP INTERESTS.


 


(B)           FOREIGN SUBSIDIARY STOCK PLEDGE.  IN THE EVENT BORROWER OR ANY
DOMESTIC SUBSIDIARY CREATES OR ACQUIRES A FIRST-TIER MATERIAL FOREIGN
SUBSIDIARY, BORROWER SHALL AND SHALL CAUSE ITS DOMESTIC SUBSIDIARIES TO, WITHIN
90 DAYS (UNLESS A LONGER PERIOD IS AGREED TO BY ADMINISTRATIVE AGENT),
(I) PLEDGE TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, 65% OF THE
OWNERSHIP INTEREST OWNED BY A CREDIT PARTY PURSUANT TO THE PLEDGE AND SECURITY
AGREEMENT, (II) DELIVER TO AGENT, FOR THE BENEFIT OF THE LENDERS, THE
OUTSTANDING SHARES CERTIFICATES (OR OTHER EVIDENCE OF EQUITY), AS APPLICABLE,
EVIDENCING SUCH PLEDGED OWNERSHIP INTEREST, AND (III) TAKE SUCH FURTHER ACTIONS
AS ADMINISTRATIVE AGENT REASONABLY REQUESTS TO PERFECT THE SECURITY INTEREST IN
SUCH PLEDGED OWNERSHIP INTERESTS; PROVIDED, HOWEVER, THAT, IF ADMINISTRATIVE
AGENT, IN ITS SOLE DISCRETION AFTER CONSULTATION WITH BORROWER, DETERMINES THAT
THE COST OF PERFECTING, IN A FOREIGN JURISDICTION, THE ADMINISTRATIVE AGENT’S
SECURITY INTEREST, FOR THE BENEFIT OF THE LENDERS, IN SUCH OWNERSHIP INTERESTS
RELATING TO ANY FIRST-TIER MATERIAL FOREIGN SUBSIDIARY IS IMPRACTICAL OR
COST-PROHIBITIVE, THEN THE ADMINISTRATIVE AGENT MAY AGREE TO FOREGO THE FOREIGN
PERFECTION OF SUCH SECURITY INTEREST.


 


6.13        FURTHER ASSURANCES.

 

At any time or from time to time upon the request of Administrative Agent, each
Credit Party will, at its expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as Administrative Agent
or Requisite Lenders may reasonably request in order to effect fully the
purposes of the Loan Documents, including providing Lenders with any information
reasonably requested pursuant to Section 10.26.  In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of Borrower and its Material Subsidiaries and all of the
outstanding Equity Securities of Borrower and its Material Subsidiaries (subject
to limitations contained in the Loan Documents with respect to Foreign
Subsidiaries), and shall give Administrative Agent prompt written notice of its
acquisition of any asset or assets with a value representing more than 5% of the
combined assets of Borrower and its Subsidiaries as at the Closing Date to the
extent that Collateral Agent’s security interest therein to secure the
Obligations will not be perfected by the Uniform Commercial Code filings
currently in effect at such time.

 

62

--------------------------------------------------------------------------------


 


6.14        USE OF PROCEEDS.

 

Use the proceeds of the Term Loans for lawful corporate purposes including
(i) the Related Transactions, (ii) the refinancing of existing indebtedness of
Borrower, its Subsidiaries and Haverstick and its Subsidiaries on the Closing
Date and (iii) working capital and general corporate purposes, including
Acquisitions, not otherwise in contravention of this Agreement.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any law, including Regulations T, U and X of
the Board of Governors of the Federal Reserve System.


 


6.15        LANDLORD WAIVERS. CONCURRENTLY WITH ENTERING INTO ANY MATERIAL LEASE
AFTER THE CLOSING DATE, USE ITS REASONABLE BEST EFFORTS TO OBTAIN A LANDLORD
WAIVER WITH RESPECT TO SUCH MATERIAL LEASE AND THE PROPERTY LEASED THEREBY.


 


6.16        ADDITIONAL MATERIAL REAL ESTATE ASSETS.

 

In the event that any Credit Party acquires a Material Real Estate Asset after
the Closing Date or any real property asset owned or leased on the Closing Date
becomes a Material Real Estate Asset and such interest has not otherwise been
made subject to the Lien of the Security Documents in favor of Administrative
Agent, for the benefit of lenders, then such Credit Party, contemporaneously
with acquiring such Material Real Estate Asset, or promptly after a real estate
asset owned or leased on the Closing Date becomes a Material Real Estate Asset,
shall take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates as Administrative Agent shall reasonably require with respect to
each such Material Real Estate Asset to create in favor of Administrative Agent,
for the benefit of Lenders, a valid and, subject to any filing and/or recording
referred to herein, perfected security interest in such Material Real Estate
Assets.  In addition to the foregoing, Borrower shall, at the request of
Requisite Lenders, deliver, from time to time, to Administrative Agent such
appraisals as are required by law or regulation of Material Real Estate Assets
with respect to which Administrative Agent has been granted a Lien.


 


6.17        DORMANT SUBSIDIARIES.

 

Borrower shall not permit any of the Dormant Subsidiaries to have any material
continuing operations or conduct any material business and shall use its
reasonable best efforts to complete the dissolution process with respect to each
Dormant Subsidiary in a timely manner.

 


SECTION VII.
NEGATIVE COVENANTS

 

So long as any Obligations remain unpaid or unperformed, Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:

 


7.1          INDEBTEDNESS.

 

Create, incur, assume or suffer to exist any Indebtedness except for the
following (“Permitted Indebtedness”):

 

63

--------------------------------------------------------------------------------


 


(A)           (X) INDEBTEDNESS UNDER THE LOAN DOCUMENTS AND (Y) INDEBTEDNESS
CONSTITUTING FIRST LIEN OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT,
AND SUBJECT TO THE LIMITATIONS AND PARAMETERS SET FORTH IN SUCH DEFINITION);


 


(B)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.1 HERETO;


 


(C)           INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES UNDER LOANS AND
CAPITAL LEASES INCURRED BY BORROWER OR ANY OF ITS SUBSIDIARIES TO FINANCE THE
ACQUISITION BY SUCH PERSON OF REAL PROPERTY, IMPROVEMENTS, FIXTURES, EQUIPMENT
OR OTHER FIXED ASSETS (TOGETHER WITH ATTACHMENTS, ASCENSIONS, ADDITIONS, “SOFT
COSTS” AND PROCEEDS THEREOF); PROVIDED THAT IN EACH CASE, (I) SUCH INDEBTEDNESS
IS INCURRED BY SUCH PERSON AT THE TIME OF, OR NOT LATER THAN SIX (6) MONTHS
AFTER, THE ACQUISITION BY SUCH PERSON OF THE PROPERTY SO FINANCED, (II) SUCH
INDEBTEDNESS DOES NOT EXCEED THE PURCHASE PRICE OF THE PROPERTY SO FINANCED, AND
(III) THE AGGREGATE OF ALL SUCH INDEBTEDNESS AT ANY TIME OUTSTANDING DOES NOT
EXCEED $2,750,000;


 


(D)           INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES UNDER INITIAL OR
SUCCESSIVE REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS OF ANY INDEBTEDNESS
PERMITTED BY SUBSECTIONS (B), (C), (J), (K), (L) AND (M) OF THIS SECTION 7.1;
PROVIDED THAT, WITH RESPECT TO ANY SUCH REFINANCED, REFUNDED, RENEWED OR
EXTENDED INDEBTEDNESS, (I) THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT
THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN
AMOUNT EQUAL TO THE REASONABLE PREMIUM OR OTHER AMOUNT PAID, AND REASONABLE FEES
AND EXPENSES INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT
EQUAL TO ANY UTILIZED COMMITMENTS THEREUNDER, (II) THE TERMS AND CONDITIONS
THEREOF, INCLUDING THOSE RELATING TO AMORTIZATION, MATURITY, COLLATERAL AND
SUBORDINATION, ARE NOT LESS FAVORABLE TO THE LENDERS THAN THE INDEBTEDNESS BEING
REFINANCED, REFUNDED, RENEWED OR EXTENDED, (III) THE WEIGHTED AVERAGE LIFE OF
THE PRINCIPAL PAYMENTS PURSUANT TO SUCH INDEBTEDNESS SHALL BE NO SHORTER THAN
THE WEIGHTED AVERAGE LIFE OF SUCH PAYMENTS PURSUANT TO SUCH INDEBTEDNESS
IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION,
(IV) SUCH INDEBTEDNESS SHALL NOT INCLUDE INDEBTEDNESS OF AN OBLIGOR THAT WAS NOT
AN OBLIGOR WITH RESPECT TO THE INDEBTEDNESS BEING REFINANCED, REFUNDED, RENEWED
OR EXTENDED AND (V) SUCH INDEBTEDNESS SHALL NOT BE REFINANCED, REFUNDED, RENEWED
OR EXTENDED IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT THEREFROM;


 


(E)           INDEBTEDNESS OF BORROWER TO ANY OF BORROWER’S SUBSIDIARIES,
INDEBTEDNESS OF ANY OF BORROWER’S SUBSIDIARIES TO BORROWER OR INDEBTEDNESS OF
ANY OF BORROWER’S SUBSIDIARIES TO ANY OF BORROWER’S OTHER SUBSIDIARIES; PROVIDED
THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS OF BORROWER OR ANY GUARANTOR TO ANY
FOREIGN SUBSIDIARY OR ANY SUBSIDIARY WHICH IS NOT A GUARANTOR OTHER THAN
INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN EXISTENCE ON THE CLOSING DATE SET FORTH
ON SCHEDULE 7.1(E), DOES NOT EXCEED $550,000 AT ANY TIME OUTSTANDING; AND
PROVIDED FURTHER THAT (I) ALL SUCH INDEBTEDNESS SHALL BE EVIDENCED BY PROMISSORY
NOTES AND ALL SUCH NOTES SHALL BE SUBJECT TO A LIEN PURSUANT TO THE PLEDGE AND
SECURITY AGREEMENT, (II) ALL SUCH INDEBTEDNESS SHALL BE UNSECURED AND
SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT IN FULL OF THE OBLIGATIONS
PURSUANT TO THE TERMS OF THE APPLICABLE PROMISSORY NOTES OR AN INTERCOMPANY
SUBORDINATION AGREEMENT THAT IN ANY SUCH CASE, IS REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, AND (III) ANY PAYMENT BY ANY SUCH GUARANTOR SUBSIDIARY
UNDER ANY GUARANTY OF THE OBLIGATIONS SHALL RESULT IN A PRO TANTO REDUCTION OF
THE AMOUNT OF ANY INDEBTEDNESS OWED BY SUCH SUBSIDIARY TO BORROWER OR TO ANY OF
ITS SUBSIDIARIES FOR WHOSE BENEFIT SUCH PAYMENT IS MADE.

 

64

--------------------------------------------------------------------------------


 


(F)            SUBORDINATED DEBT AS THE SAME SHALL HAVE BEEN APPROVED BY
REQUISITE LENDERS; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH SUBORDINATED DEBT
AT ANY TIME OUTSTANDING SHALL NOT EXCEED $5,500,000;


 


(G)           [INTENTIONALLY OMITTED];


 


(H)           INDEBTEDNESS INCURRED IN FAVOR OF SELLERS IN CONNECTION WITH
PERMITTED ACQUISITIONS, TO THE EXTENT PERMITTED IN THE DEFINITION THEREOF, AND
PROVIDED THAT ALL SUCH INDEBTEDNESS SHALL BE UNSECURED AND SUBORDINATED IN RIGHT
OF PAYMENT TO THE PAYMENT IN FULL OF THE OBLIGATIONS ON TERMS AND SUBJECT TO
DOCUMENTATION REASONABLY SATISFACTORY TO REQUISITE LENDERS;


 


(I)            INDEBTEDNESS ARISING IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE CORPORATE CREDIT CARD PROGRAMS OF BORROWER AND ITS
SUBSIDIARIES IN AN AMOUNT NOT TO EXCEED $1,138,500 AT ANY TIME OUTSTANDING;


 


(J)            GUARANTY OBLIGATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES
GUARANTYING INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF BORROWER OR ANY
SUBSIDIARY OF BORROWER;


 


(K)           INDEBTEDNESS ARISING FROM THE HONORING OF A CHECK, DRAFT OR
SIMILAR INSTRUMENT AGAINST INSUFFICIENT FUNDS OR FROM THE ENDORSEMENT OF
INSTRUMENTS FOR COLLECTION ARISING IN THE ORDINARY COURSE OF BORROWER’S OR ANY
SUBSIDIARY’S’ BUSINESS;


 


(L)            PERMITTED SWAP OBLIGATIONS;


 


(M)          INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
SURETY, APPEAL, INDEMNITY, PERFORMANCE OR OTHER SIMILAR BONDS ARISING IN THE
ORDINARY COURSE OF BUSINESS;


 


(N)           INDEBTEDNESS WITH RESPECT TO AGREEMENTS PROVIDING FOR
INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE, EARNEST MONEY OR SIMILAR
OBLIGATIONS IN CONNECTION WITH ACQUISITIONS OR DISPOSITIONS OTHERWISE PERMITTED
BY THIS AGREEMENT;


 


(O)           INDEBTEDNESS WITH RESPECT TO CASH DEPOSITED BY CUSTOMERS TO OBTAIN
THE RIGHT TO DELIVERY OF FUTURE GOODS OR SERVICES; AND


 


(P)           OTHER UNSECURED INDEBTEDNESS NOT INCLUDED IN (A) THROUGH (N) ABOVE
AND NOT EXCEEDING, IN THE AGGREGATE AT ANY ONE TIME $2,750,000; PROVIDED THAT
ALL SUCH INDEBTEDNESS SHALL BE SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT
IN FULL OF THE OBLIGATIONS ON TERMS AND SUBJECT TO DOCUMENTATION REASONABLY
SATISFACTORY TO REQUISITE LENDERS.

 


7.2          LIENS.

 

Incur, assume or suffer to exist, any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except for the following
(“Permitted Liens”):


 


(A)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.1 AND
ANY RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT THE PROPERTY COVERED THEREBY
IS NOT INCREASED AND ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR
BENEFITED THEREBY IS PERMITTED BY SECTION 7.1(B);

 

65

--------------------------------------------------------------------------------


 


(B)           LIENS PURSUANT TO ANY LOAN DOCUMENT AND, SUBJECT TO THE
INTERCREDITOR AGREEMENT, THE FIRST LIEN LOAN DOCUMENTS;


 


(C)           LIENS ON THE PROPERTY OR ASSETS OF ANY PERSON WHICH BECOMES A
SUBSIDIARY OF BORROWER AFTER THE DATE OF THIS AGREEMENT OR ACQUIRED AFTER THE
DATE OF THIS AGREEMENT; PROVIDED THAT (I) SUCH LIENS EXIST AT THE TIME SUCH
PERSON BECAME A SUBSIDIARY OR THE ASSETS WERE ACQUIRED, (II) SUCH LIENS WERE NOT
CREATED IN CONTEMPLATION OF THE ACQUISITION OF SUCH PERSON OR ASSETS AND
(III) SUCH LIENS DO NOT AT ANY TIME APPLY TO ANY OTHER ASSETS OR PROPERTIES OF
THE BORROWER;


 


(D)           RIGHTS OF VENDORS OR LESSORS UNDER CONDITIONAL SALE AGREEMENTS,
CAPITAL LEASES OR OTHER AGREEMENTS RELATING TO INDEBTEDNESS DESCRIBED IN
SECTION 7.1(C) OR OTHER TITLE RETENTION AGREEMENTS; PROVIDED THAT IN EACH CASE,
(I) SUCH RIGHTS SECURE OR OTHERWISE RELATE TO PERMITTED INDEBTEDNESS, (II) SUCH
RIGHTS DO NOT EXTEND TO ANY PROPERTY OTHER THAN PROPERTY ACQUIRED WITH THE
PROCEEDS OF SUCH PERMITTED INDEBTEDNESS (TOGETHER WITH ACCESSIONS, ADDITIONS,
REPLACEMENTS AND PROCEEDS THEREOF), AND (III) SUCH RIGHTS DO NOT SECURE ANY
INDEBTEDNESS OTHER THAN PERMITTED INDEBTEDNESS;


 


(E)           LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH LEASES, SUBLEASES, LICENSES AND SUBLICENSES GRANTED TO PERSONS NOT
INTERFERING IN ANY MATERIAL RESPECT WITH THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES AND ANY INTEREST OR TITLE OF A LESSEE OR LICENSEE UNDER ANY SUCH
LEASES, SUBLEASES, LICENSES OR SUBLICENSES;


 


(F)            LIENS ARISING IN CONNECTION WITH JUDGMENTS NOT CONSTITUTING AN
EVENT OF DEFAULT PURSUANT TO SECTION 8.1(I);


 


(G)           [INTENTIONALLY OMITTED];


 


(H)           LIENS REQUIRED IN CONNECTION WITH THE CORPORATE CREDIT CARD
PROGRAM OF BORROWER AND ITS SUBSIDIARIES, PROVIDED THAT ANY COLLATERAL SECURING
SUCH LIENS SHALL NOT EXCEED $330,000 AT ANY TIME;


 


(I)            LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS, IF ADEQUATE RESERVES WITH RESPECT THERETO
ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;


 


(J)            CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S, LANDLORD’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS, IF ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE
PERSON IN ACCORDANCE WITH GAAP;


 


(K)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKER’S COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;


 


(L)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS
(OTHER THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND
APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED
IN THE ORDINARY COURSE OF BUSINESS (INCLUDING, WITHOUT LIMITATION, LIENS
SECURING ALL THOSE OBLIGATIONS DESCRIBED IN SECTION 7.1(M));

 

66

--------------------------------------------------------------------------------


 


(M)          EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, LIENS GRANTED BY A
THIRD-PARTY LESSOR TO ANY PERSON AND OTHER SIMILAR ENCUMBRANCES AFFECTING REAL
PROPERTY WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO
NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT
THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY
PERSON;


 


(N)           LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES AND IN CONNECTION WITH THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BORROWER’S AND ITS SUBSIDIARIES’
BUSINESSES;


 


(O)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS SOLELY BY VIRTUE
OF ANY STATUTORY OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF
SET-OFF OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS
MAINTAINED WITH A CREDITOR DEPOSITORY INSTITUTION; PROVIDED THAT (I) SUCH
DEPOSIT ACCOUNT IS NOT A DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO
RESTRICTIONS AGAINST ACCESS BY BORROWER IN EXCESS OF THOSE SET FORTH BY
REGULATIONS PROMULGATED BY THE FEDERAL RESERVE BOARD, AND (II) SUCH DEPOSIT
ACCOUNT IS NOT INTENDED BY BORROWER OR ANY SUBSIDIARY TO PROVIDE COLLATERAL TO
THE DEPOSITORY INSTITUTION;


 


(P)           LIENS ON INSURANCE PROCEEDS IN FAVOR OF INSURANCE COMPANIES WITH
RESPECT TO THE FINANCING OF INSURANCE PREMIUMS, IN EACH CASE ARISING IN THE
ORDINARY COURSE OF BUSINESS; AND


 


(Q)           PURPORTED LIENS EVIDENCED BY THE FILING OF UNIFORM COMMERCIAL CODE
PRECAUTIONARY FINANCING STATEMENTS RELATING TO OPERATING LEASES ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS.


 


(R)            LIENS NOT OTHERWISE PERMITTED HEREUNDER ON THE PROPERTY OR ASSETS
OF BORROWER AND ANY OF ITS SUBSIDIARIES SECURING INDEBTEDNESS, PROVIDED THE
AGGREGATE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED $550,000, AND SUCH LIENS
EITHER (A) DO NOT ENCUMBER ANY COLLATERAL OR (B) ARE SUBORDINATED TO THE LIENS
SECURING THE OBLIGATIONS ON TERMS AND SUBJECT TO DOCUMENTATION SATISFACTORY TO
THE ADMINISTRATIVE AGENT;

 

provided, however, that in no event shall any Lien (other than Liens granted
pursuant to the Security Documents) be permitted to exist on, or in respect of,
(i) any depositary or investment account containing any cash or Cash Equivalent
of Borrower or any of its Domestic Subsidiaries, except for Liens in favor of
the entity (and its affiliates) with which any such depository or investment
account is maintained or (ii) any Collateral consisting of Securities pledged
pursuant to the Security Documents.


 


7.3          FUNDAMENTAL CHANGES.

 

Merge or consolidate with or into any Person or liquidate, wind-up or dissolve
itself, or permit or suffer any liquidation or dissolution or sell all or
substantially all of its assets, except that:


 


(A)           ANY SUBSIDIARY MAY MERGE WITH (I) BORROWER, PROVIDED THAT BORROWER
SHALL BE THE CONTINUING OR SURVIVING CORPORATION, (II) ANY GUARANTOR SUBSIDIARY
OR, IF SUCH SUBSIDIARY IS NOT A GUARANTOR, WITH ANY OTHER SUBSIDIARY, AND
(III) ANY JOINT VENTURE, PARTNERSHIP OR OTHER PERSON, SO LONG AS SUCH JOINT
VENTURE, PARTNERSHIP AND OTHER PERSON WILL, AS A RESULT OF MAKING SUCH MERGER

 

67

--------------------------------------------------------------------------------


 


AND ALL OTHER CONTEMPORANEOUS RELATED TRANSACTIONS, BECOME A GUARANTOR
SUBSIDIARY OR, IF SUCH SUBSIDIARY IS NOT A GUARANTOR, A SUBSIDIARY;


 


(B)           ANY SUBSIDIARY MAY SELL OR TRANSFER ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS (THROUGH VOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OR
OTHERWISE), TO BORROWER OR TO ANOTHER SUBSIDIARY THAT IS A GUARANTOR OR, IF THE
SELLING OR TRANSFERRING SUBSIDIARY IS NOT A GUARANTOR, TO ANY OTHER SUBSIDIARY;


 


(C)           BORROWER MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON;
PROVIDED THAT (I) BORROWER IS THE SURVIVING CORPORATION, AND (II) PRIOR TO AND
IMMEDIATELY AFTER GIVING EFFECT TO SUCH MERGER OR CONSOLIDATION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND


 


(D)           ANY SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER
PERSON OR SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO THE EXTENT SUCH
TRANSACTION IS A DISPOSITION OTHERWISE PERMITTED UNDER SECTION 7.4 (OTHER THAN
SECTION 7.4(C)) OR AN INVESTMENT OTHERWISE PERMITTED UNDER SECTION 7.5 (OTHER
THAN SECTION 7.5(C)) AND PRIOR TO AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
MERGER OR CONSOLIDATION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING.


 


7.4          DISPOSITIONS.

 

Make any Dispositions, except:


 


(A)           DISPOSITIONS OF ASSETS (I) THAT DO NOT CONSTITUTE ASSET SALES OR
(II) MADE TO BORROWER OR ANY GUARANTOR SUBSIDIARY;


 


(B)           DISPOSITIONS CONSISTING OF SUBLEASES OF LEASED REAL PROPERTY NO
LONGER NECESSARY TO THE OPERATION OF THE APPLICABLE CREDIT PARTY’S BUSINESS;


 


(C)           DISPOSITIONS PERMITTED BY SECTION 7.3;


 


(D)           DISPOSITIONS OF THE PROPERTY DESCRIBED ON SCHEDULE 7.4;


 


(E)           DISPOSITIONS WHICH CONSTITUTE THE MAKING OR LIQUIDATING OF
PERMITTED INVESTMENTS;


 


(F)            DISPOSITIONS WHICH CONSTITUTE THE INCURRENCE (BUT NOT THE
ENFORCEMENT) OF PERMITTED LIENS;


 


(G)           DISPOSITIONS OF SURPLUS EQUIPMENT OR DAMAGED, OBSOLETE OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS; AND


 


(H)           ASSET SALES, THE PROCEEDS OF WHICH WHEN AGGREGATED WITH THE
PROCEEDS OF ALL OTHER ASSET SALES MADE SINCE THE CLOSING DATE, ARE LESS THAN
$11,000,000; PROVIDED (1) THE CONSIDERATION RECEIVED FOR SUCH ASSETS SHALL BE IN
AN AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE THEREOF (DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OF BORROWER (OR SIMILAR GOVERNING BODY)), (2) NO
LESS THAN EIGHTY PERCENT (80%) THEREOF SHALL BE PAID IN CASH, AND (3) THE NET
ASSET SALE PROCEEDS THEREOF SHALL BE APPLIED AS REQUIRED BY SECTION 2.3(B)(I).

 

68

--------------------------------------------------------------------------------


 


7.5          INVESTMENTS.

 

Make any Investments, except for the following (“Permitted Investments”):


 


(A)           INVESTMENTS EXISTING ON THE CLOSING DATE AND SET FORTH ON
SCHEDULE 7.5;


 


(B)           INVESTMENTS IN CASH AND CASH EQUIVALENTS, AND WHICH CONFORM TO THE
INVESTMENT POLICIES ADOPTED BY THE BOARD OF DIRECTORS OF BORROWER FROM TIME TO
TIME;


 


(C)           INVESTMENTS PERMITTED BY SECTION 7.1 OR SECTION 7.3;


 


(D)           INVESTMENTS (I) IN ANY SECURITIES RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS, AND
(II) CONSTITUTING DEPOSITS, PREPAYMENTS AND OTHER CREDITS TO SUPPLIERS MADE IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE PAST PRACTICES OF BORROWER
AND ITS SUBSIDIARIES;


 


(E)           INVESTMENTS CONSTITUTING ACQUISITIONS; PROVIDED THAT EACH SUCH
ACQUISITION (EACH, A “PERMITTED ACQUISITION”) MEETS THE FOLLOWING CRITERIA:
(I) IN THE CASE OF A MERGER, AMALGAMATION OR OTHER COMBINATION INCLUDING
BORROWER, BORROWER SHALL BE THE SURVIVING ENTITY, (II) IN THE CASE OF A MERGER,
AMALGAMATION OR OTHER COMBINATION INCLUDING A CREDIT PARTY (OTHER THAN
BORROWER), A CREDIT PARTY SHALL BE THE SURVIVING ENTITY; (III) THE BUSINESS TO
BE ACQUIRED SHALL BE (X) IN SAME BUSINESS OR LINES OF BUSINESS IN WHICH BORROWER
AND ITS SUBSIDIARIES ARE ENGAGED AS OF THE CLOSING DATE AND (Y) SHALL HAVE HAD
POSITIVE CONSOLIDATED EBITDA FOR THE FOUR QUARTER PERIOD MOST RECENTLY ENDED
PRIOR TO THE DATE OF SUCH ACQUISITION, (IV) NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST PRIOR TO OR AFTER GIVING EFFECT TO SUCH ACQUISITION OR SHALL RESULT
THEREFROM, (V) ALL TRANSACTIONS IN CONNECTION THEREWITH SHALL BE CONSUMMATED, IN
ALL MATERIAL RESPECTS, IN ACCORDANCE WITH ALL APPLICABLE LAWS, (VI) BORROWER
SHALL HAVE PROVIDED TO ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO SUCH ACQUISITION, A CERTIFICATE OF A RESPONSIBLE
OFFICER OF BORROWER SHOWING PRO FORMA COMPLIANCE WITH SECTION 7.12 HEREOF, BOTH
BEFORE AND AFTER THE PROPOSED ACQUISITION, TOGETHER WITH ALL RELEVANT FINANCIAL
INFORMATION WITH RESPECT TO SUCH ACQUISITION, INCLUDING THE AGGREGATE
CONSIDERATION FOR SUCH ACQUISITION AND ANY OTHER INFORMATION REQUIRED TO
DEMONSTRATE COMPLIANCE WITH SECTION 7.12, (VII) SUCH ACQUISITION SHALL HAVE BEEN
APPROVED BY THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OR CONTROLLING PERSON
OF THE PERSON FROM WHOM THE BUSINESS IS ACQUIRED, (VIII) (A) THE AGGREGATE
CONSIDERATION IN RESPECT OF ALL ACQUISITIONS OCCURRING AFTER THE CLOSING DATE,
WHETHER CONSISTING OF CASH ACQUISITION CONSIDERATION OR EQUITY SECURITIES, SHALL
NOT EXCEED (X) $220,000,000 DURING THE TERM OF THIS AGREEMENT AND
(Y) $110,000,000 IN ANY TWELVE MONTH PERIOD AND (B) THE AGGREGATE CASH
ACQUISITION CONSIDERATION IN RESPECT OF ALL ACQUISITIONS OCCURRING AFTER THE
CLOSING DATE SHALL NOT EXCEED $27,500,000 DURING THE TERM OF THIS AGREEMENT, IN
EACH CASE UNLESS OTHERWISE APPROVED BY THE REQUISITE LENDERS; PROVIDED FURTHER,
THAT THE AMOUNT SET FORTH IN CLAUSE (VIII)(B) OF THIS SECTION 7.5(E) MAY BE
INCREASED BY NET CASH EQUITY PROCEEDS (NOT TO EXCEED $55,000,000 IN THE
AGGREGATE DURING THE TERM OF THIS AGREEMENT) RECEIVED BY THE BORROWER AFTER THE
CLOSING DATE, SO LONG AS ANY SUCH NET CASH EQUITY PROCEEDS ARE ACTUALLY USED TO
FUND A PERMITTED ACQUISITION WITHIN 90 DAYS OF SUCH RECEIPT BY BORROWER; AND
PROVIDED FURTHER THAT THE AMOUNT OF CONSIDERATION PAID IN RESPECT OF ANY
ACQUISITION, REGARDLESS OF THE FORM OF THAT CONSIDERATION, SHALL BE DEEMED TO BE
THE TOTAL PURCHASE PRICE OF SUCH ACQUISITION (INCLUDING ALL FEES AND EXPENSES
PAID IN CONNECTION THEREWITH), REGARDLESS OF HOW ANY PORTION OF

 

69

--------------------------------------------------------------------------------


 


SUCH PURCHASE PRICE MAY BE TREATED FOR PURPOSES OF CALCULATING CONSOLIDATED
EBITDA HEREUNDER OR FOR ANY OTHER PURPOSE.


 


(F)            INVESTMENTS OF BORROWER AND ITS SUBSIDIARIES IN PERMITTED SWAP
OBLIGATIONS;


 


(G)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF BORROWER AND ITS
SUBSIDIARIES FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY
BUSINESS PURPOSES;


 


(H)           INVESTMENTS OF BORROWER IN ANY OF ITS SUBSIDIARIES AND INVESTMENTS
OF ANY SUBSIDIARY OF BORROWER IN BORROWER OR ANOTHER SUBSIDIARY OF BORROWER;
PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH INVESTMENTS THAT ARE EQUITY
INVESTMENTS, THE EQUITY SECURITIES REPRESENTED THEREBY SHALL BE PLEDGED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT; AND PROVIDED
FURTHER, THAT THE AGGREGATE AMOUNT OF INVESTMENTS BY BORROWER AND GUARANTORS IN
FOREIGN SUBSIDIARIES AND NON-GUARANTOR SUBSIDIARIES (WHICH ARE NOT OTHERWISE
PERMITTED UNDER THIS SECTION 7.5), OTHER THAN INVESTMENTS IN RESPECT OF ANY
INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN EXISTENCE ON THE CLOSING DATE AS SET
FORTH ON SCHEDULE 7.1(E) THAT HAS BEEN CONVERTED INTO EQUITY INTERESTS IN SUCH
SUBSIDIARY AFTER THE DATE HEREOF, DOES NOT EXCEED $550,000 AT ANY TIME
OUTSTANDING;


 


(I)            EXTENSIONS OF CREDIT TO CUSTOMERS OR SUPPLIERS OF BORROWER AND
ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND ANY INVESTMENTS RECEIVED
IN SATISFACTION OR PARTIAL SATISFACTION THEREOF;


 


(J)            GUARANTY OBLIGATIONS PERMITTED BY SECTION 7.1;


 


(K)           INVESTMENTS RECEIVED BY BORROWER OR ANY OF ITS SUBSIDIARIES AS
DISTRIBUTIONS ON CLAIMS IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF
CUSTOMERS OR SUPPLIERS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER
DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF
BUSINESS;


 


(L)            INVESTMENTS OF ANY SUBSIDIARY EXISTING AT THE TIME IT BECOMES A
SUBSIDIARY OF BORROWER, PROVIDED THAT SUCH INVESTMENTS WERE NOT MADE IN
ANTICIPATION OF SUCH PERSON BECOMING A SUBSIDIARY OF BORROWER; AND


 


(M)          INVESTMENTS CONSISTING OF LOANS TO EMPLOYEES, OFFICERS AND
DIRECTORS, THE PROCEEDS OF WHICH SHALL BE USED TO PURCHASE EQUITY SECURITIES OF
BORROWER OR ITS SUBSIDIARIES AND


 


(N)           OTHER INVESTMENTS NOT EXCEEDING $2,750,000 IN THE AGGREGATE AT ANY
TIME OUTSTANDING.


 


7.6          RESTRICTED PAYMENTS.

 

Make any Restricted Payments, except as follows:


 


(A)           BORROWER OR ANY SUBSIDIARY, AS APPLICABLE, MAY PAY DIVIDENDS OR
OTHER DISTRIBUTIONS (I) ON ACCOUNT OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK
OF BORROWER NOW OR HEREAFTER OUTSTANDING SOLELY IN SHARES OF THAT CLASS OF STOCK
TO HOLDERS OF THAT CLASS OR (II) PAYABLE BY A SUBSIDIARY TO BORROWER OR TO A
GUARANTOR SUBSIDIARY;

 

70

--------------------------------------------------------------------------------


 


(B)           BORROWER MAY DISTRIBUTE RIGHTS PURSUANT TO A SHAREHOLDER RIGHTS
PLAN OR REDEEM SUCH RIGHTS, PROVIDED THAT SUCH REDEMPTION IS IN ACCORDANCE WITH
THE TERMS OF SUCH SHAREHOLDER RIGHTS PLAN;


 


(C)           BORROWER MAY MAKE RESTRICTED PAYMENTS OR PURCHASE ITS OWN EQUITY
SECURITIES IN CONNECTION WITH OR PURSUANT TO ANY OF ITS EMPLOYEE BENEFITS PLANS
OR IN CONNECTION WITH THE DEATH, RETIREMENT OR TERMINATION OF ITS EMPLOYEES,
OFFICERS OR DIRECTORS, IN AN AMOUNT NOT TO EXCEED $1,100,000 IN THE AGGREGATE IN
ANY FISCAL YEAR OR $3,300,000 IN THE AGGREGATE OVER THE LIFE OF THIS AGREEMENT;
AND


 


(D)           BORROWER MAY REPURCHASE FRACTIONAL SHARES OF CAPITAL STOCK ARISING
OUT OF STOCK DIVIDENDS, SPLITS OR COMBINATIONS, BUSINESS COMBINATIONS OR
CONVERSION OF CONVERTIBLE SECURITIES.


 


7.7          ERISA.

 

At any time engage in a transaction which could be subject to Section 4069 or
4212(c) of ERISA, or permit any Employee Benefits Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above could reasonably be expected to
have a Material Adverse Effect.


 


7.8          CHANGE IN NATURE OF BUSINESS.

 

Engage, either directly or indirectly through Affiliates or Acquisitions in any
line of business other than the business of designing, engineering, installing
and testing C5ISR (command/control, communications, computing, combat,
intelligence, surveillance and reconnaissance) systems, providing engineering
design support and systems integration services for weapons systems and
associated support systems, operating and maintaining technical services for
military target ranges and weapons system ranges, providing technical support
solutions for federal, state, local and municipal government agencies, and
providing a variety of communication products and surveillance products for
federal government agencies, any other business incidental or reasonably related
thereto, or any businesses that are, as determined by the Board of Directors of
Borrower in its good faith reasonable judgment, appropriate extensions thereof.


 


7.9          TRANSACTIONS WITH AFFILIATES.

 

Enter into any transaction of any kind with any Affiliate (other than
transactions among Credit Parties) of Borrower other than arm’s-length
transactions with Affiliates that are otherwise permitted hereunder and except
as follows:


 


(A)           REASONABLE AND CUSTOMARY FEES IN BORROWER’S INDUSTRY PAID TO
MEMBERS OF THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF BORROWER; AND


 


(B)           REASONABLE AND CUSTOMARY COMPENSATION ARRANGEMENTS AND BENEFIT
PLANS FOR OFFICERS AND OTHER EMPLOYEES OF BORROWER AND ITS SUBSIDIARIES ENTERED
INTO OR MAINTAINED IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT SUCH
TRANSACTIONS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON BORROWER OR ANY SUBSIDIARY.

 

71

--------------------------------------------------------------------------------


 


7.10        USE OF PROCEEDS.

 

Use the proceeds of the Loans for any purpose other than (i) the consummation of
the Related Transactions, (ii) the refinancing of existing indebtedness of
Borrower, its Subsidiaries and Haverstick and its Subsidiaries on the Closing
Date and (iii) working capital and general corporate purposes of Borrower and
its Subsidiaries, including Acquisitions, not otherwise in contravention of this
Agreement.

 


7.11        CERTAIN INDEBTEDNESS PAYMENTS, ETC.

 

(a) Pay, prepay, redeem, purchase, defease or otherwise satisfy in any manner
prior to the scheduled payment thereof any portion of any Subordinated Debt or
(b) amend, modify or otherwise change the terms of any document, instrument or
agreement evidencing Subordinated Debt such that such amendment, modification or
change would (i) cause the outstanding aggregate principal amount of all such
Subordinated Debt so amended, modified or changed to be increased (except as a
consequence of the deferral of cash interest payments by adding such payments to
the principal amount thereof) as a consequence of such amendment, modification
or change, (ii) increase the interest rate applicable thereto, or
(iii) accelerate the scheduled payment thereof.


 


7.12        FINANCIAL COVENANTS.

 


(A)           MAXIMUM FIRST LIEN LEVERAGE RATIO.  PERMIT THE FIRST LIEN LEVERAGE
RATIO, DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER OF BORROWER (MEASURED
ON A ROLLING FOUR QUARTER BASIS FOR THE TRAILING FOUR FISCAL QUARTERS) TO BE
GREATER THAN THE CORRELATIVE RATIO INDICATED IN THE TABLE SET FORTH ON SCHEDULE
7.12(A).


 


(B)           MAXIMUM TOTAL LEVERAGE RATIO.  PERMIT THE TOTAL LEVERAGE RATIO,
DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER OF BORROWER (MEASURED ON A
ROLLING FOUR QUARTER BASIS FOR THE TRAILING FOUR FISCAL QUARTERS) TO BE GREATER
THAN THE CORRELATIVE RATIO INDICATED IN THE TABLE SET FORTH ON SCHEDULE 7.12(B).


 


(C)           MINIMUM LIQUIDITY RATIO.  PERMIT THE LIQUIDITY RATIO AT ANY TIME
TO BE LESS THAN THE CORRELATIVE RATIO INDICATED IN THE TABLE SET FORTH ON
SCHEDULE 7.12(C).


 


(D)           MINIMUM FIXED CHARGE COVERAGE RATIO.  PERMIT THE FIXED CHARGE
COVERAGE RATIO, DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER OF BORROWER
(MEASURED ON A ROLLING FOUR QUARTER BASIS FOR THE TRAILING FOUR FISCAL QUARTERS)
TO BE LESS THAN THE CORRELATIVE RATIO INDICATED IN THE TABLE SET FORTH ON
SCHEDULE 7.12(D).


 


(E)           MINIMUM CONSOLIDATED EBITDA.  PERMIT CONSOLIDATED EBITDA,
DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER OF BORROWER (MEASURED ON A
ROLLING FOUR QUARTER BASIS FOR THE TRAILING FOUR FISCAL QUARTERS), TO BE LESS
THAN THE CORRELATIVE AMOUNT INDICATED IN THE TABLE SET FORTH ON SCHEDULE
7.12(E).

 

72

--------------------------------------------------------------------------------


 


(F)            CERTAIN CALCULATIONS.  WITH RESPECT TO ANY PERIOD DURING WHICH A
PERMITTED ACQUISITION OR AN ASSET SALE HAS OCCURRED, FOR PURPOSES OF DETERMINING
COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 7.12(A),
(B), (D) AND (E), IF DURING SUCH PERIOD THE BORROWER OR ANY SUBSIDIARY SHALL
HAVE MADE ANY PERMITTED ACQUISITION OR ASSET SALE, CONSOLIDATED EBITDA AND THE
COMPONENTS OF CONSOLIDATED FIXED CHARGES FOR SUCH PERIOD SHALL BE CALCULATED
AFTER GIVING PRO FORMA EFFECT TO SUCH PERMITTED ACQUISITION OR ASSET SALE AND
ANY INDEBTEDNESS INCURRED OR REPAID IN CONNECTION THEREWITH AS IF SUCH PERMITTED
ACQUISITION, ASSET SALE OR INDEBTEDNESS HAD OCCURRED OR BEEN INCURRED OR REPAID,
AS APPLICABLE, ON THE FIRST DAY OF SUCH PERIOD; PROVIDED THAT, WITH RESPECT TO
PERMITTED ACQUISITIONS, THE PRO FORMA EFFECT AND ADD-BACKS MAY BE DERIVED FROM
THE FINANCIAL STATEMENTS DELIVERED IN CONNECTION WITH THE PERMITTED ACQUISITION
PURSUANT TO SECTION 7.5(E)(VI), AS APPROVED BY THE ADMINISTRATIVE AGENT (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).


 


7.13        ACCOUNTING CHANGES.

 

Change (i) its fiscal year (currently ending on December 31), or (ii) its
accounting practices except as required by GAAP.


 


7.14        GUARANTY UNDER MATERIAL INDEBTEDNESS AGREEMENT.

 

Permit any Domestic Subsidiary of Borrower to be or become liable as an obligor
under any Material Indebtedness Agreement unless such Subsidiary shall also be a
Guarantor under this Agreement prior to or concurrently therewith.  Permit any
Foreign Subsidiary of Borrower to be or become liable as an obligor under any
Material Indebtedness Agreement unless 65% of the ownership interests thereof
have been pledged in favor of Administrative Agent for the benefit of Lenders.


 


7.15        AMENDMENTS TO ORGANIZATION AGREEMENTS, MATERIAL CONTRACTS AND FIRST
LIEN LOAN DOCUMENTS.

 

(a) Amend or permit any amendments to any Credit Party’s Organization Documents;
(b) amend or permit any amendments to, or terminate or waive any provision of,
any Material Contract requiring Annual Payments to be made or providing for
Annual Payments to be received, in each case in excess of $5,000,000 if such
amendment, termination, or waiver would (i) decrease the revenue to be received
by any Credit Party during any fiscal year under such Material Contract by more
than 25% or (ii) increase the cost to be paid by any Credit Party during any
fiscal year under such Material Contract by more than 25%; or (c) amend or
permit any material amendment to any First Lien Loan Document in contravention
of the Intercreditor Agreement.

 


7.16        NO FURTHER NEGATIVE PLEDGES.

 

Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness permitted hereby or to be sold pursuant to an executed
agreement with respect to an Asset Sale permitted under Section 7.4, (b) the
First Lien Credit Agreement and any collateral documents related thereto as in
effect on the date hereof and (c) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, contracts with Governmental Authorities and similar agreements entered
into in the

 

73

--------------------------------------------------------------------------------


 

ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be) permit any
Credit Party to enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets, whether now owned or hereafter
acquired.


 


7.17        RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS.

 

Except as provided herein and in the First Lien Credit Agreement, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Securities owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower other than
restrictions (i) in agreements evidencing Indebtedness permitted by
Section 7.1(c) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, contracts with Governmental
Authorities, joint venture agreements and similar agreements entered into in the
ordinary course of business, and (iii) create customary restrictions on the
Disposition of assets contained in agreements relating to the sale of assets
pending such sale, provided such restrictions and conditions apply only to the
assets that are to be sold and such sale is permitted hereunder.  No Credit
Party shall, nor shall it permit its Subsidiaries to, enter into any Contractual
Obligation which would prohibit a Subsidiary of Borrower from becoming a Credit
Party.


 


7.18        SALES AND LEASE BACKS.

 

Directly or indirectly become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which such Credit Party
(a) has sold or transferred or is to sell or to transfer to any other Person
(other than Borrower or any of its Subsidiaries) or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Credit Party to any Person (other than Borrower or
any of its Subsidiaries) in connection with such lease.


 


7.19        DEPOSIT ACCOUNTS.

 

Except for any cash collateral account permitted under Section 6.1(i) and
6.2(h) and necessary to support the credit card program of Borrower and its
Subsidiaries, establish or maintain a Deposit Account or Securities Account (as
each such term is defined in the Pledge and Security Agreement) that is not
subject to a Control Agreement (as defined in the Pledge and Security Agreement)
and no Credit Party will deposit Collateral (including the proceeds thereof) or
the proceeds of Loans in a Deposit Account or Securities Account that is not
subject to a Control Agreement, except as may be permitted under the Pledge and
Security Agreement.

 

74

--------------------------------------------------------------------------------


 


7.20        ISSUANCE OF DISQUALIFIED CAPITAL STOCK.

 

Issue or sell any Disqualified Capital Stock.

 

SECTION VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.1          EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default:

 

(a)           Borrower fails to pay (i) when due the principal of and premium,
if any, on any Loan whether at stated maturity, by acceleration or otherwise; or
(ii) when due any installment of principal of any Loan, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or

 

(b)           Borrower fails to pay interest on any Outstanding Obligation or
any fees due hereunder within three (3) Business Days after the date when due;
or

 

(c)           Any default occurs in the observance or performance of any
agreement contained in Section 6.4 or Section 7; or

 

(d)           Any default occurs in the observance or performance of any
agreement contained in Section 6.1 and such default continues for three
(3) days; or

 

(e)           The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or Borrower fails to perform or observe any other covenant or
agreement (not specified in subsections (a), (b) (c) or (d) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(f)            Any representation, warranty, certification or other statement
made or deemed made by any Credit Party in any in any Loan Document proves to
have been incorrect in any material respect when made or deemed made; or

 

(g)           (i) Any Credit Party (x) defaults on any payment when due, which
remains uncured beyond any applicable cure period, of principal or interest on
any Indebtedness (other than Indebtedness hereunder or under the First Lien Loan
Documents) having an aggregate principal amount in excess of $3,850,000, or
(y) defaults in the observance or performance of any other agreement or covenant
relating to any Indebtedness (other than Indebtedness hereunder or under the
First Lien Loan Documents) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, any Indebtedness in excess of $3,850,000 to become payable or cash
collateral in respect thereof to be demanded on account of such default or other
event; or (ii) the occurrence under any Swap Contract of an “Early Termination
Date” (or such similar term as defined in such Swap Contract) resulting from
(x) any event of default under such Swap Contract as to which Borrower or any
Subsidiary is the “Defaulting Party” (or such similar term as defined in such
Swap Contract) or (y) any termination event under any Swap Contract (as

 

75

--------------------------------------------------------------------------------


 

defined therein) as to which Borrower or any Subsidiary is an affected party (as
so defined) (other than termination events resulting solely from changes in the
value of Borrower’s stock price or other rates, prices or indices underlying any
such Swap Contract), and as to which, in either event, the “Swap Termination
Value” (or such similar term as defined in such Swap Contract) owed by Borrower
or such Subsidiary as a result thereof is greater than $3,850,000; or (iii) any
Credit Party (x) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) beyond any
applicable cure period in respect of the First Lien Obligations, or any of the
First Lien Obligations are declared to be due and payable (or automatically
become due and payable) prior to the stated maturity of such First Lien
Obligations as a result of a First Lien Event of Default, unless such
declaration by the holders of the First Lien Obligations is rescinded in
accordance with the provisions of the First Lien Credit Agreement as in effect
on the Closing Date, or (y) the occurrence of any other First Lien Event of
Default and such First Lien Event of Default remains uncured and unwaived for
forty-five days after the First Lien Administrative Agent has received notice of
such First Lien Event of Default; or

 

(h)           Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement of all Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect; or Administrative Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Security Documents with the priority required by the relevant
Security Document, in each case for any reason other than the failure of
Administrative Agent to take any action within its control; or any Credit Party
contests the validity or enforceability of any Loan Document or denies that it
has any or further liability or obligation under any Loan Document to which it
is a party, or purports to revoke, terminate or rescind any such Loan Document;
or

 

(i)            A final judgment (to the extent not covered by insurance (less
any deductible) from a solvent insurer who has accepted tender of defense and is
defending such action) against Borrower or any Subsidiary is entered for the
payment of money in excess of $3,850,000 and such judgment remains unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of thirty
(30) days from the date of its entry, or any non-monetary final judgment is
entered against Borrower or any Subsidiary that could reasonably be expected to
have a Material Adverse Effect and such judgment remains unvacated, unbonded or
unstayed by appeal or otherwise for a period of thirty (30) days from the date
of its entry.

 

(j)            (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of Borrower or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other Debtor Relief Laws
now or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal or state law; or
(ii) an involuntary case shall be commenced against Borrower or any of its
Subsidiaries under the Bankruptcy Code or under any other Debtor Relief Laws now
or hereafter in effect; or a decree or order of a court having jurisdiction in
the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over Borrower or any
of its Subsidiaries, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Borrower or any of its
Subsidiaries for all or a substantial part of its property; or a

 

76

--------------------------------------------------------------------------------


 

warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Borrower or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty (60) days without having been dismissed, bonded or discharged; or

 

(k)           (i) Borrower or any of its Subsidiaries shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any

 

other Debtor Relief Laws now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Borrower or any of
its Subsidiaries shall make any assignment for the benefit of creditors; or
(ii) Borrower or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of
Borrower or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(j); or

 

(l)            (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or its Subsidiaries under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$3,850,000; (ii) the aggregate amount of Unfunded Pension Liability among all
Pension Plans at any time exceeds $3,850,000; (iii) Borrower or any Subsidiary
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $3,850,000; or (iv) the events listed in clauses (i),
(ii) and (iii) in the aggregate have resulted or could reasonably be expected to
result in liability of Borrower or its Material Subsidiaries in excess of
$3,850,000; or

 

(m)          There occurs any Change of Control; or

 

(n)           There occurs a change in the assets, liabilities, financial
condition, operations, affairs or prospects of Borrower and its Subsidiaries,
taken as a whole, which in the reasonable determination of Requisite Lenders has
had or could reasonably be expected to have a Material Adverse Effect.

 

8.2          REMEDIES UPON EVENT OF DEFAULT.

 

Without limiting any other rights or remedies of Administrative Agent or Lenders
provided for elsewhere in this Agreement, or the other Loan Documents, or by
applicable Law, or in equity, or otherwise, subject to the Intercreditor
Agreement:

 

(a)           Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 8.1(j) or (k):

 

(i)            Requisite Lenders may request Administrative Agent to, and
Administrative Agent thereupon shall, declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be immediately due and payable,
whereupon the same shall become

 

77

--------------------------------------------------------------------------------


 

and be immediately due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by Borrower.

 

(b)           Upon the occurrence of any Event of Default described in
Section 8.1(j) or (k):

 

(i)            all obligations of Administrative Agent or Lenders shall
automatically terminate without notice to or demand upon Borrower, which are
expressly waived by Borrower; and

 

(ii)           the unpaid principal of all Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents shall be
immediately due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.

 

(c)           [Intentionally Omitted.]

 

(d)           Upon the occurrence of any Event of Default, Lenders and
Administrative Agent, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon Borrower, which are expressly
waived by Borrower (except as to notices expressly provided for in any Loan
Document), may proceed to (but only with the consent of Requisite Lenders)
protect, exercise and enforce their rights and remedies under the Loan Documents
against Borrower and such other rights and remedies as are provided by Law or
equity (including, without limitation, the provisions of the applicable Uniform
Commercial Code).

 

(e)           Except as permitted by Section 10.5, no Lender may exercise any
rights or remedies with respect to the Obligations without the consent of
Requisite Lenders in their sole and absolute discretion.  Subject to the
Intercreditor Agreement, the order and manner in which Administrative Agent’s
and Lenders’ rights and remedies are to be exercised shall be determined by
Requisite Lenders in their sole and absolute discretion.  Subject to the
Intercreditor Agreement, regardless of how a Lender may treat payments for the
purpose of its own accounting, for the purpose of computing the Obligations
hereunder, payments shall be applied first, to costs and expenses (including
Attorney Costs) incurred by Administrative Agent and each Lender, second, to the
payment of accrued and unpaid interest on the Loans to and including the date of
such application, third, to the payment of the unpaid principal of the Loans,
and fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case (other
than with respect to any applicable fees that are not shared ratably, which
amounts shall be paid as otherwise directed herein) paid pro rata to each Lender
in the same proportions that the aggregate Obligations owed to each Lender under
the Loan Documents bear to the aggregate Obligations owed under the Loan
Documents to all Lenders, without priority or preference among Lenders.  Each
Credit Party acknowledges the relative rights, priorities and agreements, as set
forth in the Intercreditor Agreement and this Agreement, including as set forth
in this Section 8.2(e).  No application of payments will cure any Event of
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents, or prevent the exercise, or continued exercise, of
rights or remedies of Administrative Agent and Lenders hereunder or thereunder
or at Law or in equity.

 

78

--------------------------------------------------------------------------------


 

SECTION IX.

ADMINISTRATIVE AGENT

 

9.1          APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

 

Each Lender hereby irrevocably (subject to Section 9.9) appoints, designates and
authorizes Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

9.2          DELEGATION OF DUTIES.

 

Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects with reasonable
care.

 

9.3          LIABILITY OF ADMINISTRATIVE AGENT.

 

No Administrative Agent-Related Person shall (i) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any Lender for any recital, statement, representation or warranty made
by Borrower or any Subsidiary or Affiliate of Borrower, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Administrative Agent under or in connection with, this Agreement
or any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of Borrower or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Administrative Agent-Related Person
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of Borrower or any of Borrower’s Subsidiaries or Affiliates.

 

79

--------------------------------------------------------------------------------


 

9.4          RELIANCE BY ADMINISTRATIVE AGENT.

 

(a)           Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower), independent accountants and other experts selected by
Administrative Agent.  Administrative Agent shall be fully justified in failing
or refusing to take any action under any other Loan Document unless it shall
first receive such advice or concurrence of Requisite Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. 
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of Requisite Lenders or all Lenders, if
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of Lenders.  Where this Agreement
expressly permits or prohibits an action unless Requisite Lenders otherwise
determine, and in all other instances, Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.

 

9.5          NOTICE OF DEFAULT.

 

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of Lenders, unless Administrative Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  Administrative Agent will notify Lenders of
its receipt of any such notice.  Administrative Agent shall take such action
with respect to such Default or Event of Default as may be directed by Requisite
Lenders in accordance with Section 8; provided, however, that unless and until
Administrative Agent has received any such direction, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of Lenders.

 

9.6          CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT.

 

Each Lender acknowledges that no Administrative Agent-Related Person has made
any representation or warranty to it, and that no act by Administrative Agent
hereinafter taken,

 

80

--------------------------------------------------------------------------------


 

including any consent to and acceptance of any assignment or review of the
affairs of Borrower and its Subsidiaries, shall be deemed to constitute any
representation or warranty by any Administrative Agent-Related Person to any
Lender as to any matter, including whether Administrative Agent-Related Persons
have disclosed material information in their possession.  Each Lender, including
any Lender by assignment, represents to Administrative Agent that it has,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and its
Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder.  Each Lender also
represents that it will, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. 
Except for notices, reports and other documents expressly required to be
furnished to Lenders by Administrative Agent herein, Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any of its
Subsidiaries which may come into the possession of any Administrative
Agent-Related Person.

 

9.7          INDEMNIFICATION OF ADMINISTRATIVE AGENT.

 

Lenders shall indemnify upon demand each Administrative Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), pro rata, and hold harmless each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Administrative Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Person’s gross negligence or
willful misconduct; provided, further, that no action taken in accordance with
the directions of Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is not reimbursed for such expenses by
or on behalf of Borrower.  The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Administrative Agent.

 

9.8          ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.

 

KeyBank and its Affiliates may make loans to, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting

 

81

--------------------------------------------------------------------------------


 

or other business with Borrower and its Subsidiaries and Affiliates as though
KeyBank were not Administrative Agent hereunder and without notice to or consent
of Lenders.  Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Affiliate) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them.  With respect
to its Loans, KeyBank shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not
Administrative Agent.

 

9.9          SUCCESSOR ADMINISTRATIVE AGENT.

 

Administrative Agent may, and at the request of Requisite Lenders (which, for
purposes hereof, so long as KeyBank National Association holds at least 20% of
the Combined Commitments as of the Closing Date, must include KeyBank National
Association) shall, resign as Administrative Agent upon 30 days’ notice to
Lenders.  If Administrative Agent resigns under this Agreement, Requisite
Lenders shall appoint from among Lenders a successor administrative agent for
Lenders which successor administrative agent shall be approved by Borrower.  If
no successor administrative agent is appointed prior to the effective date of
the resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with Lenders and Borrower and upon approval of Borrower (other than
at any time as there exists a Default or an Event of Default) which will not be
unreasonably withheld, a successor administrative agent from among Lenders. 
Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 9
and Sections 10.3 and 10.14 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent (whether due to absence of Borrower approval or otherwise)
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as Requisite
Lenders appoint a successor agent as provided for above.  Any Administrative
Agent hereunder must hold a Commitment in an amount not less than the
$5,000,000.

 

9.10        DESIGNATION OF ARRANGER; NO AFFILIATE LIABILITY.

 

The parties hereto hereby designate KeyBanc Capital Markets, an Affiliate of
KeyBank as “Sole Arranger” and “Sole Book Runner” under this Agreement.  None of
Lenders (or Affiliates of Lenders) identified from time to time herein by the
titles “Lead Arranger,” “Book Runner,” or similar titles shall have any right,
power, obligation, liability, responsibility or duty under this Agreement in
such capacity.  Without limiting the foregoing, none of Lenders (or Affiliates
of Lenders) so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of

 

82

--------------------------------------------------------------------------------


 

Lenders (or Affiliates of Lenders) so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

9.11        INTERCREDITOR AGREEMENT.

 

Each of the Lenders hereby acknowledges that it has received and reviewed the
Intercreditor Agreement and agrees to be bound by the terms thereof.  Each
Lender (and each Person that becomes a Lender hereunder pursuant to
Section 10.4) hereby authorizes and directs the Administrative Agent to enter
into the Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement.  Each Lender authorizes the
Administrative Agent to execute and deliver the Security Documents as
contemplated by the Intercreditor Agreement.

 

SECTION X.

MISCELLANEOUS

 

10.1        AMENDMENTS; CONSENTS.

 

Subject to the terms of the Intercreditor Agreement, no amendment, modification,
supplement, extension, termination or waiver of any provision of this Agreement
or any other Loan Document, no approval or consent thereunder, and no consent to
any departure by Borrower therefrom shall be effective unless in writing signed
by Requisite Lenders and acknowledged by Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  Except as otherwise expressly provided
herein, without the approval in writing of Administrative Agent and all Lenders
that would be affected thereby, no amendment, modification, supplement,
termination, waiver or consent may be effective:

 

(a)           To reduce the amount of principal, principal prepayments or the
rate of interest payable on, any Loan, or the amount of any fee or other amount
payable to any Lender under the Loan Documents (unless such modification is
consented to by each Lender entitled to receive such fee) or to waive an Event
of Default consisting of the failure of Borrower to pay when due principal or
interest;

 

(b)           To postpone any date fixed for any payment of principal of,
prepayment of principal of, or any installment of interest on, any Loan, to
extend the term of, or increase the amount of, any Lender’s Commitment (it being
understood that a waiver of an Event of Default shall not constitute an
extension or increase in the Commitment of any Lender) or modify the Pro Rata
Share of any Lender;

 

(c)           To release collateral in which Lenders have a security interest to
secure the performance of Borrower’s obligations under the Loan Documents
constituting more than $2,500,000;

 

(d)           To release all or substantially all of the Guarantors from the
Guaranty except as expressly provided in the Loan Documents;

 

83

--------------------------------------------------------------------------------


 

(e)           To amend the definition of “Requisite Lenders” or “Pro Rata Share”
or the provisions of Section 4, Section 9, this Section 10.1 or Section 10.6;

 

(f)            To consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under any Loan Document; and

 

(g)           To amend any provision of this Agreement that expressly requires
the consent or approval of all Lenders;

 

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Requisite Lenders or
all Lenders, as the case may be, affect the rights or duties of Administrative
Agent, (ii) the Facilities Letter and the Fee Letter (or any similar letters
that may be entered into from time to time) may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto, and
(iii) any waiver, amendment or modification of the Intercreditor Agreement (and
any related definitions) may be effected by an agreement or agreements in
writing entered into among the Administrative Agent, the First Lien
Administrative Agent (with the consent of the Requisite Lenders but without the
consent of any Credit Party, so long as such amendment, waiver or modification
does not impose any additional duties or obligations on the Credit Parties or
alter or impair any right of any Credit Party under the Loan Documents).  Any
amendment, modification, supplement, termination, waiver or consent pursuant to
this Section shall apply equally to, and shall be binding upon, all Lenders and
Administrative Agent.

 

10.2        TRANSMISSION AND EFFECTIVENESS OF COMMUNICATIONS AND SIGNATURES.

 

(a)           Modes of Delivery.  Except as otherwise provided in any Loan
Document, notices, requests, demands, directions, agreements and documents
delivered in connection with the Loan Documents (collectively, “communications”)
shall be transmitted by Requisite Notice to the number and address set forth on
Schedule 10.2, may be delivered by the following modes of delivery, and shall be
effective as follows:

 

Mode of Delivery

 

Effective on earlier of actual receipt and:

Courier

 

Scheduled delivery date

Facsimile

 

When transmission in legible form complete

Mail

 

Fourth Business Day after deposit in U.S. mail first class postage pre-paid

Personal delivery

 

When received

Telephone

 

When conversation completed

 

provided, however, that communications delivered to Administrative Agent
pursuant to Section 2 must be in writing and shall not be effective until
actually received by Administrative Agent.

 

(b)           Reliance by Administrative Agent and Lenders.  Administrative
Agent and Lenders shall be entitled to rely and act on any communications
purportedly given by or on behalf of Borrower even if (i) such communications
(A) were not made in a manner specified herein, (B) were incomplete or (C) were
not preceded or followed by any other notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any subsequent related
communications provided for herein.  Borrower shall indemnify Administrative
Agent

 

84

--------------------------------------------------------------------------------


 

and Lenders from any loss, cost, expense or liability as a result of relying on
any communications permitted herein.

 

(c)           Effectiveness of Facsimile Documents and Signatures.  Documents
and agreements delivered from time to time in connection with the Loan Documents
may be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as hardcopies with manual signatures and shall be binding on all
Borrower and its Subsidiaries and Administrative Agent and Lenders. 
Administrative Agent may also request that any such documents and signature be
confirmed by a manually-signed hardcopy thereof; provided, however, that the
failure to request or deliver any such manually-signed hardcopy shall not affect
the effectiveness of any facsimile documents or signatures.

 

10.3        ATTORNEY COSTS, EXPENSES AND TAXES.

 

Borrower agrees (a) to pay or reimburse Administrative Agent and each Lender for
all reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of the Loan Documents, and the
development, preparation, negotiation and execution of any amendment, waiver,
consent, supplement or modification to any Loan Documents, and any other
documents prepared in connection herewith or therewith, including all reasonable
Attorney Costs, and (b) to pay or reimburse Administrative Agent and each Lender
for all costs and expenses incurred in connection with any refinancing,
restructuring, reorganization (including a bankruptcy reorganization),
collection and enforcement or attempted enforcement, or preservation of any
rights under any Loan Documents, and any other documents prepared in connection
herewith or therewith, or in connection with any refinancing, or restructuring
of any such documents in the nature of a “workout” or of any insolvency or
bankruptcy proceeding, including Attorney Costs.  The foregoing costs and
expenses shall include all reasonable search, filing, and appraisal charges and
fees and recording, filing, transfer, court, documentary, stamp or similar taxes
related thereto, and other out-of-pocket expenses incurred by Administrative
Agent or any Lender and the cost of independent public accountants and other
outside experts retained by Administrative Agent or any Lender.  Any amount
payable by Borrower under this Section shall bear interest from the tenth (10th)
Business Day following the date of demand for payment at the Default Rate,
unless waived by Administrative Agent.  The agreements in this Section shall
survive repayment of all Obligations.

 

10.4        SUCCESSORS AND ASSIGNS.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 10.4, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.4 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 10.4 (and any other attempted
assignment or transfer

 

85

--------------------------------------------------------------------------------


 

by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section 10.4 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions.

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)           in any case not described in paragraph (b)(i)(A) of this
Section 10.4, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, unless the
Administrative Agent otherwise consents (such consent not to be unreasonably
withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this
Section 10.4 and, in addition the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments to a Person who is not an Eligible Assignee.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

86

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections III, 10.3, 10.14 and 10.15 of this
Agreement with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Cleveland, Ohio a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which (A) extends the Maturity Date as
to such Participant or any other date upon which any payment of money is due to
such Participant, (B) reduces the rate of interest owing to such Participant,
any fee or any other monetary amount owing to such Participant, or (C) reduces
the amount of any installment of principal owing to such Participant all as
described in Sections 10.1(a) and 10.1(b).  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the

 

87

--------------------------------------------------------------------------------


 

benefits of Section III to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.5 as though it were a Lender, provided
such Participant agrees to be subject to Section 10.6 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section III than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section III unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.22 as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

10.5        SET-OFF.

 

Subject to the Intercreditor Agreement, in addition to any rights and remedies
of Administrative Agent and Lenders or any assignee or participant of any Lender
or any Affiliate thereof (each, a “Proceeding Party”) provided by law, upon the
occurrence and during the continuance of any Event of Default, each Proceeding
Party is authorized at any time and from time to time, without prior notice to
Borrower, any such notice being waived by Borrower to the fullest extent
permitted by law, to proceed directly, by right of set-off, banker’s lien, or
otherwise, against any assets of Borrower and its Subsidiaries which may be in
the hands of such Proceeding Party (including all general or special, time or
demand, provisional or other deposits and other indebtedness owing by such
Proceeding Party to or for the credit or the account of Borrower) and apply such
assets against the Obligations, irrespective of whether such Proceeding Party
shall have made any demand therefor and although such Obligations may be
unmatured.  Each Lender agrees promptly to notify Borrower and Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

10.6        SHARING OF PAYMENTS.

 

Subject to the Intercreditor Agreement, each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower or otherwise, receives payment on account of the Outstanding
Obligations held by it that is ratably more than any other Lender receives in
payment on account of the Outstanding Obligations held by such other Lender,
then, subject to applicable Laws:  (a) the Lender exercising the right of
setoff, banker’s lien or counterclaim or otherwise receiving such payment shall
purchase, and shall be deemed to have simultaneously purchased, from such other
Lender a participation in the Outstanding Obligations held by the other Lender
and shall pay to such other Lender a purchase

 

88

--------------------------------------------------------------------------------


 

price in an amount so that the share of the Outstanding Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all Lenders share
any payment obtained in respect of the Outstanding Obligations ratably in
accordance with each Lender’s share of the Outstanding Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Borrower or any Person claiming through
or succeeding to the rights of Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest.  Each Lender that purchases a participation
in the Outstanding Obligations pursuant to this Section shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Outstanding Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Outstanding Obligations purchased. 
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if Lender were the original owner of the Obligation
purchased.

 

10.7        NO SETOFF.

 

As to any and all funds, securities or other assets of Borrower which are now or
hereafter held by Administrative Agent or any Lender as collateral pursuant to
this Agreement or any other Loan Document for any of the Obligations
(collectively the “Collateral Assets”), Administrative Agent and Lenders agree
that they shall not exercise any right of setoff or recoupment against nor shall
they assert any security interest in the Collateral Assets in connection with
any other obligation owed to Administrative Agent or any Lender which is
unrelated to this Agreement or the Loan Documents, except for:   (i) recovery
for any items deposited with Administrative Agent or any Lender and returned
unpaid or as to which claims have been asserted as to breach of transfer or
presentment warranties, (ii) overdrafts on any account which generated the funds
which constitute part of the Collateral Assets, (iii) automated clearing house
entries, and (iv) Administrative Agent or any Lender’s usual and customary fees
for services rendered in connection with the assets or bank accounts which
constitute the Collateral Assets.

 

10.8        NO WAIVER; CUMULATIVE REMEDIES.

 

(a)           No failure by any Lender or Administrative Agent to exercise, and
no delay by any Lender or Administrative Agent in exercising, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege under any
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  Without limiting the generality of
the foregoing, the terms and conditions of Section 4 may be waived in whole or
in part, with or without terms or conditions, in respect of any Extension of
Credit without

 

89

--------------------------------------------------------------------------------


 

prejudicing Administrative Agent’s or Lender’s rights to assert them in whole or
in part in respect of any other Extension of Credit.

 

(b)           The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.  Any decision by Administrative Agent or any Lender
not to require payment of any interest (including interest at the Default Rate),
fee, cost or other amount payable under any Loan Document or to calculate any
amount payable by a particular method on any occasion shall in no way limit or
be deemed a waiver of Administrative Agent’s or Lender’s right to require full
payment thereof, or to calculate an amount payable by another method that is not
inconsistent with this Agreement, on any other or subsequent occasion.

 

(c)           The terms and conditions of Section 9 are for the sole benefit of
Administrative Agent and Lenders.

 

10.9        USURY.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest and fees paid or agreed to be paid under the Loan Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If Administrative Agent or any Lender shall receive
interest or a fee in an amount that exceeds the Maximum Rate, the excessive
interest or fee shall be applied to the principal of the Outstanding Obligations
or, if it exceeds the unpaid principal, refunded to Borrower.  In determining
whether the interest or a fee contracted for, charged, or received by
Administrative Agent or any Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

 

10.10      COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

10.11      INTEGRATION.

 

This Agreement, together with the other Loan Documents and any letter agreements
referred to herein, comprises the complete and integrated agreement of the
parties on the subject matter hereof and supersedes all prior agreements,
written or oral, on the subject matter hereof.  In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of Administrative Agent or
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

90

--------------------------------------------------------------------------------


 

10.12      NATURE OF LENDERS’ OBLIGATIONS.

 

Nothing contained in this Agreement or any other Loan Document and no action
taken by Administrative Agent or Lenders or any of them pursuant hereto or
thereto may, or may be deemed to, make Lenders a partnership, an association, a
joint venture or other entity, either among themselves or with Borrower or any
Affiliate of Borrower.  Each Lender’s obligation to make any Extension of Credit
pursuant hereto is several and not joint or joint and several; provided that, in
the case of the initial Extension of Credit only, each Lender’s obligation is
conditioned upon the performance by all other Lenders of their obligations to
make the initial Extension of Credit.  A default by any Lender will not increase
the Pro Rata Share attributable to any other Lender.

 

10.13      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any Loan Document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery thereof but shall
terminate when no Obligations remain outstanding under any Loan Document.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, notwithstanding any investigation made by
Administrative Agent or any Lender or on their behalf.

 

10.14      INDEMNITY BY BORROWER.

 

(a)           Borrower agrees to indemnify, defend (subject to Indemnitees’
selection of counsel), save and hold harmless each Administrative Agent-Related
Person and each Lender and each of their respective Affiliates, directors,
officers, agents, attorneys and employees (each, an “Indemnitee”) from and
against:  (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person (other than Administrative Agent
or any Lender) relating directly or indirectly to a claim, demand, action or
cause of action that such Person asserts or may assert against Borrower, any of
its Affiliates or any its officers or directors; (b) any and all claims,
demands, actions or causes of action arising out of or relating to, the Loan
Documents, any predecessor loan documents, the Commitments, the use or
contemplated use of the proceeds of any Loan, property that is the subject of
any Material Lease or any other collateral given to secure the obligations of
Borrower under this Agreement, or the relationship of Borrower, Administrative
Agent and Lenders under this Agreement; (c) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action or cause of action described in subsection (a) or (b) above; and
(d) all liabilities, claims, actions, loss, damages, including, without
limitation, foreseeable and unforeseeable consequential damages, costs and
expenses (including sums paid in settlement of claims and all consultant, expert
and legal fees and expenses of Indemnitees’ counsel) directly or indirectly
arising out of or resulting from any Hazardous Substance being present at any
time in or around any part of Borrower’s or any Subsidiary’s properties
(leasehold or fee), or in the soil, groundwater or soil vapor on or under
Borrower’s or any Subsidiary’s properties (leasehold or fee), including those
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work, or any resulting damages or
injuries to the person or property of any third parties or to any natural
resources; (e) any and all liabilities, losses, costs or expenses (including
Attorney Costs) that any Indemnitee suffers or incurs as a result of the
assertion of any foregoing claim, demand, action, cause of action or proceeding,
or as a result of the preparation of any defense in connection with any
foregoing claim, demand,

 

91

--------------------------------------------------------------------------------


 

action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding, including those liabilities caused by an Indemnitee’s own
comparative, contributory or sole negligence (all the foregoing, collectively,
the “Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any loss caused by its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable order or for any loss asserted against it by another Indemnitee. 
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this Section 10.14 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

 

(b)           To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each
Administrative Agent-Related Person and each Lender and each of their respective
Affiliates, directors, officers, agents, attorneys and employees, on any theory
of liability, for special, indirect, consequential or punitive damages  (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Credit
Party hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

10.15      NONLIABILITY OF LENDER.

 

Borrower acknowledges and agrees that:

 

(a)           Any inspections of any property of Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and Borrower is not entitled to rely upon the same (whether or
not such inspections are at the expense of Borrower);

 

(b)           By accepting or approving anything required to be observed,
performed, fulfilled or given to Administrative Agent or Lenders pursuant to the
Loan Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or Lenders;

 

(c)           The relationship between Borrower and Administrative Agent and
Lenders is, and shall at all times remain, solely that of borrower and lenders;
neither Administrative Agent nor Lenders shall under any circumstance be deemed
to be in a relationship of confidence or trust or a fiduciary relationship with
Borrower or its Affiliates, or to owe any fiduciary duty to Borrower or its
Affiliates; neither Administrative Agent nor any Lender undertakes or assumes
any responsibility or duty to Borrower or its Affiliates to select, review,
inspect, supervise, pass

 

92

--------------------------------------------------------------------------------

 


 


JUDGMENT UPON OR INFORM BORROWER OR ITS AFFILIATES OF ANY MATTER IN CONNECTION
WITH THEIR PROPERTY OR THE OPERATIONS OF BORROWER OR ITS AFFILIATES; BORROWER
AND ITS AFFILIATES SHALL RELY ENTIRELY UPON THEIR OWN JUDGMENT WITH RESPECT TO
SUCH MATTERS; AND ANY REVIEW, INSPECTION, SUPERVISION, EXERCISE OF JUDGMENT OR
SUPPLY OF INFORMATION UNDERTAKEN OR ASSUMED BY LENDER IN CONNECTION WITH SUCH
MATTERS IS SOLELY FOR THE PROTECTION OF LENDERS AND NEITHER BORROWER NOR ANY
OTHER PERSON IS ENTITLED TO RELY THEREON; AND


 


(D)           NEITHER ADMINISTRATIVE AGENT NOR LENDERS SHALL BE RESPONSIBLE OR
LIABLE TO ANY PERSON FOR ANY LOSS, DAMAGE, LIABILITY OR CLAIM OF ANY KIND
RELATING TO INJURY OR DEATH TO PERSONS OR DAMAGE TO PROPERTY CAUSED BY THE
ACTIONS, INACTION OR NEGLIGENCE OF BORROWER AND/OR ITS AFFILIATES AND BORROWER
HEREBY INDEMNIFIES AND HOLDS ADMINISTRATIVE AGENT AND LENDERS HARMLESS FROM ANY
SUCH LOSS, DAMAGE, LIABILITY OR CLAIM.


 


10.16      NO THIRD PARTIES BENEFITED.


 

This Agreement is made for the purpose of defining and setting forth certain
obligations, rights and duties of Borrower, Administrative Agent and Lenders in
connection with the Extensions of Credit, and is made for the sole benefit of
Borrower, Administrative Agent and Lenders, and Administrative Agent and
Lenders’ successors and assigns.  Except as provided in Sections 10.14 and
10.22, no other Person shall have any rights of any nature hereunder or by
reason hereof.

 


10.17      SEVERABILITY.


 

Any provision of the Loan Documents that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


10.18      CONFIDENTIALITY.


 

Administrative Agent and each Lender shall use any confidential non-public
information concerning Borrower and its Subsidiaries that is furnished to
Administrative Agent or such Lender by or on behalf of Borrower and its
Subsidiaries in connection with the Loan Documents that has been identified in
writing as confidential at the time so furnished (collectively, “Confidential
Information”) solely for the purpose of evaluating and providing products and
services to them and administering and enforcing the Loan Documents, and it will
hold the Confidential Information in confidence in accordance with such Person’s
customary procedures for handling confidential of the same nature. 
Notwithstanding the foregoing, Administrative Agent and each Lender may disclose
Confidential Information to:  (a) their Affiliates, or any of their or their
Affiliates’ directors, officers, employees, advisors, or representatives
(collectively, the “Representatives”) whom it determines need to know such
information for the purposes set forth in this Section (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential); (b) any bank or financial institution or other entity
to which such Lender has assigned or desires to assign an interest or
participation in the Loan

 

93

--------------------------------------------------------------------------------


 

Documents or the Obligations or indirect contractual counterparties (or the
professional advisors thereto) in connection with Swap Contracts, provided that
any such foregoing recipient of such Confidential Information agrees to keep
such Confidential Information confidential as specified herein; (c) any
governmental agency or regulatory body having or claiming to have authority to
regulate or oversee any aspect of Administrative Agent’s or such Lender’s
business or that of their Representatives in connection with the exercise of
such authority or claimed authority; (d) to the extent necessary or appropriate
to effect or preserve Administrative Agent or such Lender’s or any of their
Affiliates’ security (if any) for any Obligation or to enforce any right or
remedy or in connection with any claims asserted by or against Administrative
Agent or such Lender or any of its Representatives; (e) pursuant to any subpoena
or any similar legal or regulatory process so long as Borrower is, or has been,
to the extent possible, given notice of such legal or regulatory process and the
opportunity to seek a protective order; (f) to any rating agency when required
by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender; and (g) disclosures to any Lender’s financing sources, provided
that prior to any disclosure, such financing source is informed of the
confidential nature of the information.  For purposes hereof, the term
“Confidential Information” shall not include information that (x) is in
Administrative Agent’s or such Lender’s possession prior to its being provided
by or on behalf of Borrower and its Subsidiaries, provided that such information
is not known by Administrative Agent or such Lender to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, Borrower, (y) is or becomes publicly available (other than
through a breach hereof by Administrative Agent or such Lender), or (z) becomes
available to Administrative Agent or such Lender on a nonconfidential basis,
provided that the source of such information was not known by Administrative
Agent or such Lender to be bound by a confidentiality agreement or other legal
or contractual obligation of confidentiality with respect to such information. 
Administrative Agent and each Lender acknowledges that (i) the Confidential
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material, non-public information and (iii) it will handle
material non-public information concerning the Borrower or a Subsidiary in
accordance with all Laws, including federal and state securities Laws applicable
to Administrative Agent or such Lender, as applicable, provided that neither
Administrative Agent nor any Lender shall in any way be responsible for
compliance with such Laws by Borrower or any of its Subsidiaries and provided,
further, that nothing in this sentence shall limit the right of Administrative
Agent or any Lender to disclose Confidential Information as otherwise permitted
in this Section 10.18.

 


10.19      FURTHER ASSURANCES.


 

Borrower and its Subsidiaries shall, at their expense and without expense to
Administrative Agent or Lenders, do, execute and deliver such further acts and
documents as any Lender or Administrative Agent from time to time reasonably
requires for the assuring and confirming unto Lenders of the rights hereby
created or intended now or hereafter so to be, or for carrying out the intention
or facilitating the performance of the terms of any Loan Document.

 

94

--------------------------------------------------------------------------------


 


10.20      HEADINGS.

 

Section headings in this Agreement and the other Loan Documents are included for
convenience of reference only and are not part of this Agreement or the other
Loan Documents for any other purpose.

 


10.21      TIME OF THE ESSENCE.


 

Time is of the essence of the Loan Documents.


 


10.22      FOREIGN LENDERS.


 

Each Lender that is a “foreign corporation, partnership or trust” within the
meaning of the Code (a “Foreign Lender”) shall deliver to Administrative Agent,
prior to receipt of any payment subject to withholding under the Code (or after
accepting an assignment of an interest herein), two duly signed completed copies
of either Form W-8BEN or any successor thereto (relating to such Person and
entitling it to a complete exemption from withholding on all payments to be made
to such Person by Borrower pursuant to this Agreement) or Form W-8ECI or any
successor thereto (relating to all payments to be made to such Person by
Borrower pursuant to this Agreement) of the IRS or such other evidence
satisfactory to Borrower and Administrative Agent that no withholding under the
United States federal income tax laws is required with respect to such Person. 
Thereafter and from time to time, each such Person shall (a) promptly submit to
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and Administrative Agent of any available exemption
from, United States withholding taxes in respect of all payments to be made to
such Person by Borrower pursuant to this Agreement, and (b) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that Borrower
make any deduction or withholding for taxes from amounts payable to such
Person.  If such Persons fail to deliver the above forms or other documentation,
then Administrative Agent may withhold from any interest payment to such Person
an amount equivalent to the applicable withholding tax imposed by Sections 1441
and 1442 of the Code.  If any Governmental Authority asserts that Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify Administrative Agent
therefor, including all penalties and interest and costs and expenses (including
Attorney Costs) of Administrative Agent.  The obligation of Lenders under this
Section shall survive the payment of all Obligations and the resignation or
replacement of Administrative Agent.

 


10.23      REMOVAL AND REPLACEMENT OF LENDERS.


 

Under any circumstances set forth in this Agreement providing that Borrower
shall have the right to remove and replace a Lender as a party to this
Agreement, Borrower may, upon notice to such Lender and Administrative Agent,
remove such Lender by causing such Lender to assign its Commitment to one or
more other Lenders or Eligible Assignees acceptable to Borrower and
Administrative Agent; provided, however, that during the existence of any Event
of Default, Borrower may not remove or replace a Lender pursuant to this
Section 10.23.  Any

 

95

--------------------------------------------------------------------------------


 

removed or replaced Lender shall be entitled to (x) payment in full of all
principal, interest, fees and other amounts owing to such Lender or such
Lender’s affiliated Indemnitees under any Loan Document through the date of
termination or assignment (including any amounts payable pursuant to Section 3.5
and any applicable prepayment compensation under Section 2.3) and (y) a release
of such Lender from its obligations under the Loan Documents.  Any Lender being
replaced shall execute and deliver an Assignment and Assumption covering such
Lender’s Commitment, and shall otherwise comply with Section 10.4 (and Borrower
shall be responsible for payment of any processing and recordation fee payable
under Section 10.4(b)(iv)).  Administrative Agent shall distribute an amended
Schedule 2.1, which shall thereafter be incorporated into this Agreement, to
reflect adjustments to Lenders and their Commitments.

 


10.24      GOVERNING LAW.


 


(A)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


 


(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  BORROWER, ADMINISTRATIVE AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED HERETO. 
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.


 


10.25      WAIVER OF RIGHT TO TRIAL BY JURY.


 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT

 

96

--------------------------------------------------------------------------------


 

MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 


10.26      PATRIOT ACT NOTIFICATION.


 

Each Lender subject to the Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower (and each Subsidiary) that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies Borrower (and, to the extent
requested, each Subsidiary), which information includes the name and address of
Borrower (and, to the extent requested, each Subsidiary) and other information
that will allow such Lender or Administrative Agent to identify Borrower (and,
to the extent requested, each Subsidiary) in accordance with the USA Patriot
Act.

 


10.27      ENTIRE AGREEMENT.


 

This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

[SIGNATURES ON FOLLOWING PAGE.]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date fast above written.

 

KRATOS DEFENSE & SECURITY
SOLUTIONS, INC.,
a Delaware corporation,
as Borrower

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and Lender

 

By:

 

 

By:

 

Name:

 

 

Name:

  Raed Y. Alfayourmi

Title:

 

 

Title:

  Vice President

 

 

Signature Page to Second Lien Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(a)

 

MAXIMUM FIRST LIEN LEVERAGE RATIO

 

Fiscal Quarter 
Ending

 

First Lien 
Leverage 
Ratio

 

December 31, 2007

 

5.39:1.00

 

March 31, 2008

 

5.33:1.00

 

June 30, 2008

 

4.33:1.00

 

September 30, 2008

 

4.07:1.00

 

December 31, 2008

 

3.62:1.00

 

March 31, 2009

 

3.34:1.00

 

June 30, 2009

 

3.09:1.00

 

September 30, 2009

 

2.83:1.00

 

December 31, 2009

 

2.62:1.00

 

March 31, 2010

 

2.20:1.00

 

June 30, 2010

 

2.04:1.00

 

September 30, 2010 and thereafter

 

1.93:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(b)

 

MAXIMUM TOTAL LEVERAGE RATIO

 

Fiscal Quarter 
Ending

 

Total 
Leverage 
Ratio

 

December 31, 2007

 

6.44:1.00

 

March 31, 2008

 

6.34:1.00

 

June 30, 2008

 

5.06:1.00

 

September 30, 2008

 

4.78:1.00

 

December 31, 2008

 

4.23:1.00

 

March 31, 2009

 

3.93:1.00

 

June 30, 2009

 

3.67:1.00

 

September 30, 2009

 

3.35:1.00

 

December 31, 2009

 

3.13:1.00

 

March 31, 2010

 

2.75:1.00

 

June 30, 2010

 

2.64:1.00

 

September 30, 2010 and thereafter

 

2.48:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(c)

 

MINIMUM LIQUIDITY RATIO

 

Fiscal Quarter 
Ending

 

Liquidity 
Ratio

 

December 31, 2007

 

1.17:1.00

 

March 31, 2008

 

1.25:1.00

 

June 30, 2008

 

1.25:1.00

 

September 30, 2008

 

1.26:1.00

 

December 31, 2008

 

1.39:1.00

 

March 31, 2009

 

1.40:1.00

 

June 30, 2009

 

1.40:1.00

 

September 30, 2009

 

1.42:1.00

 

December 31, 2009

 

1.42:1.00

 

March 31, 2010

 

1.31:1.00

 

June 30, 2010

 

1.32:1.00

 

September 30, 2010

 

1.35:1.00

 

December 31, 2010

 

1.36:1.00

 

March 31, 2011

 

1.35:1.00

 

June 30, 2011

 

1.35:1.00

 

September 30, 2011

 

1.36:1.00

 

December 31, 2011

 

1.36:1.00

 

March 31, 2012

 

1.36:1.00

 

June 30, 2012

 

1.35:1.00

 

September 30, 2012

 

1.37:1.00

 

December 31, 2012

 

1.25:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(d)

 

MINIMUM FIXED CHARGE COVERAGE RATIO

 

Fiscal Quarter 
Ending

 

Fixed 
Charge 
Coverage 
Ratio

 

December 31, 2007

 

0.45:1.00

 

March 31, 2008

 

0.49:1.00

 

June 30, 2008

 

0.55:1.00

 

September 30, 2008

 

0.71:1.00

 

December 31, 2008

 

0.93:1.00

 

March 31, 2009

 

0.90:1.00

 

June 30, 2009

 

0.99:1.00

 

September 30, 2009

 

0.97:1.00

 

December 31, 2009

 

0.98:1.00

 

March 31, 2010 and thereafter

 

1.00:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(e)

 

MINIMUM CONSOLIDATED EBITDA

 

Fiscal Quarter 
Ending

 

Consolidated 
EBITDA

 

December 31, 2007

 

$

15,607

 

March 31, 2008

 

$

14,817

 

June 30, 2008

 

$

16,515

 

September 30, 2008

 

$

15,800

 

December 31, 2008

 

$

17,220

 

March 31, 2009

 

$

17,583

 

June 30, 2009

 

$

18,123

 

September 30, 2009

 

$

18,714

 

December 31, 2009

 

$

19,131

 

March 31, 2010

 

$

19,078

 

June 30, 2010

 

$

19,116

 

September 30, 2010

 

$

19,854

 

December 31, 2010

 

$

20,686

 

March 31, 2011

 

$

21,528

 

June 30, 2011

 

$

22,194

 

September 30, 2011

 

$

22,762

 

December 31, 2011

 

$

23,343

 

March 31, 2012

 

$

23,584

 

June 30, 2012

 

$

23,833

 

September 30, 2012

 

$

24,075

 

December 31, 2012

 

$

24,331

 

 

--------------------------------------------------------------------------------